EXHIBIT 10.1

 

AMENDED AND RESTATED CREDIT AGREEMENT

[US/Canada Facilities]

PLAINS ALL AMERICAN PIPELINE, L.P., as US Borrower,

PMC (NOVA SCOTIA) COMPANY and PLAINS MARKETING CANADA, L.P.,
as Canadian Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent,

BANK OF AMERICA, N.A., acting through its Canada Branch,

as Canadian Administrative Agent,

WACHOVIA BANK, NATIONAL ASSOCIATION and JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agents,

FORTIS CAPITAL CORP., CITIBANK, N.A. and BNP PARIBAS,
as Co-Documentation Agents,

and CERTAIN FINANCIAL INSTITUTIONS, as Lenders

$1,000,000,000 Revolving Credit Facility

--------------------------------------------------------------------------------

BANC OF AMERICA SECURITIES LLC and

WACHOVIA CAPITAL MARKETS, LLC,

as Joint Lead Arrangers and Joint Book Managers

November 4, 2005

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE I.—Definitions and References

 

 

1

 

 

Section 1.1.

 

Defined Terms

 

 

1

 

 

Section 1.2.

 

Exhibits and Schedules; Additional Definitions

 

 

21

 

 

Section 1.3.

 

Amendment of Defined Instruments

 

 

21

 

 

Section 1.4.

 

References and Titles

 

 

22

 

 

Section 1.5.

 

Calculations and Determinations

 

 

22

 

 

Section 1.6.

 

Letter of Credit Amounts

 

 

22

 

ARTICLE II.—The Loans and Letters of Credit

 

 

22

 

 

Section 2.1.

 

Commitments to Lend; Notes

 

 

22

 

 

Section 2.2.

 

Requests for Loans

 

 

26

 

 

Section 2.3.

 

Continuations and Conversions of Existing Loans

 

 

27

 

 

Section 2.4.

 

Use of Proceeds

 

 

29

 

 

Section 2.5.

 

Interest Rates and Fees

 

 

29

 

 

Section 2.6.

 

[Intentionally deleted]

 

 

30

 

 

Section 2.7.

 

[Intentionally deleted]

 

 

30

 

 

Section 2.8.

 

Optional Prepayments

 

 

31

 

 

Section 2.9.

 

Mandatory Prepayments

 

 

31

 

 

Section 2.10.

 

Letters of Credit

 

 

32

 

 

Section 2.10A.

 

Swing Line Loans

 

 

41

 

 

Section 2.11.

 

Creation of Bankers’ Acceptances

 

 

44

 

 

Section 2.12.

 

Terms of Acceptance by Canadian Lenders

 

 

44

 

 

Section 2.13.

 

General Procedures for Bankers’ Acceptances

 

 

46

 

 

Section 2.14.

 

Execution of Bankers’ Acceptances

 

 

46

 

 

Section 2.15.

 

Prepayment of Bankers’ Acceptances

 

 

47

 

ARTICLE III.—Payments to Lenders

 

 

47

 

 

Section 3.1.

 

General Procedures

 

 

47

 

 

Section 3.2.

 

Capital Reimbursement

 

 

49

 

 

Section 3.3.

 

Increased Cost of Eurodollar Loans or Letters of Credit

 

 

50

 

 

Section 3.4.

 

Notice; Change of Applicable Lending Office

 

 

50

 

 

Section 3.5.

 

Availability

 

 

50

 

 

Section 3.6.

 

Funding Losses

 

 

51

 

 

Section 3.7.

 

Reimbursable Taxes

 

 

51

 

 

Section 3.8.

 

Replacement of Lenders

 

 

52

 

 

Section 3.9.

 

Currency Conversion and Indemnity

 

 

53

 

ARTICLE IV.—Conditions Precedent to Lending

 

 

53

 

 

Section 4.1.

 

Documents to be Delivered

 

 

53

 

 

Section 4.2.

 

Additional Conditions Precedent

 

 

55

 

ARTICLE V.—Representations and Warranties

 

 

55

 

 

Section 5.1.

 

No Default

 

 

55

 

 

Section 5.2.

 

Organization and Good Standing

 

 

55

 

 

Section 5.3.

 

Authorization

 

 

56

 

 

Section 5.4.

 

No Conflicts or Consents

 

 

56

 

 

Section 5.5.

 

Enforceable Obligations

 

 

56

 

 

Section 5.6.

 

Initial Financial Statements

 

 

56

 

 

Section 5.7.

 

Other Obligations and Restrictions

 

 

56

 

 

Section 5.8.

 

Full Disclosure

 

 

56

 

i


--------------------------------------------------------------------------------


 

Section 5.9.

 

Litigation

 

 

57

 

 

Section 5.10.

 

ERISA Plans and Liabilities

 

 

57

 

 

Section 5.11.

 

Compliance with Permits, Consents and Law

 

 

57

 

 

Section 5.12.

 

Environmental Laws

 

 

57

 

 

Section 5.13.

 

US Borrower’s Subsidiaries

 

 

58

 

 

Section 5.14.

 

Title to Properties

 

 

58

 

 

Section 5.15.

 

Government Regulation

 

 

58

 

 

Section 5.16.

 

Insider

 

 

58

 

 

Section 5.17.

 

Solvency

 

 

58

 

ARTICLE VI.—Affirmative Covenants

 

 

59

 

 

Section 6.1.

 

Payment and Performance

 

 

59

 

 

Section 6.2.

 

Books, Financial Statements and Reports

 

 

59

 

 

Section 6.3.

 

Other Information and Inspections

 

 

60

 

 

Section 6.4.

 

Notice of Material Events

 

 

61

 

 

Section 6.5.

 

Maintenance of Existence, Qualifications and Assets

 

 

61

 

 

Section 6.6.

 

Payment of Taxes, etc.

 

 

61

 

 

Section 6.7.

 

Insurance

 

 

61

 

 

Section 6.8.

 

Compliance with Agreements and Law

 

 

62

 

 

Section 6.9.

 

Guaranties of Subsidiaries

 

 

62

 

ARTICLE VII.—Negative Covenants

 

 

62

 

 

Section 7.1.

 

Subsidiary Indebtedness

 

 

62

 

 

Section 7.2.

 

Limitation on Liens

 

 

63

 

 

Section 7.3.

 

Limitation on Mergers

 

 

64

 

 

Section 7.4.

 

Limitation on New Businesses

 

 

65

 

 

Section 7.5.

 

Transactions with Affiliates

 

 

65

 

 

Section 7.6.

 

Limitation on Distributions

 

 

65

 

 

Section 7.7.

 

Restricted Contracts

 

 

65

 

 

Section 7.8.

 

Debt Coverage Ratio

 

 

66

 

 

Section 7.9.

 

Intentionally Deleted

 

 

66

 

 

Section 7.10.

 

Unrestricted Subsidiaries

 

 

66

 

 

Section 7.11.

 

No Negative Pledges

 

 

67

 

ARTICLE VIII.—Events of Default and Remedies

 

 

67

 

 

Section 8.1.

 

Events of Default

 

 

67

 

 

Section 8.2.

 

Remedies

 

 

69

 

ARTICLE IX.—Agents

 

 

69

 

 

Section 9.1.

 

Appointment and Authority

 

 

69

 

 

Section 9.2.

 

Rights as a Lender

 

 

69

 

 

Section 9.3.

 

Exculpatory Provisions

 

 

70

 

 

Section 9.4.

 

Reliance by Agents

 

 

70

 

 

Section 9.5.

 

Delegation of Duties

 

 

71

 

 

Section 9.6.

 

Resignation of Agent

 

 

71

 

 

Section 9.7.

 

Non-Reliance on Agents and Other Lenders

 

 

71

 

 

Section 9.8.

 

No Other Duties, Etc.

 

 

72

 

 

Section 9.9.

 

Guaranty Matters

 

 

72

 

 

Section 9.10.

 

Indemnification

 

 

72

 

 

Section 9.11.

 

Sharing of Set-Offs and Other Payments

 

 

72

 

 

Section 9.12.

 

Investments

 

 

73

 

ii


--------------------------------------------------------------------------------


 

ARTICLE X.—Miscellaneous

 

 

73

 

 

Section 10.1.

 

Waivers and Amendments; Acknowledgments

 

 

73

 

 

Section 10.2.

 

Survival of Representations, Warranties and Agreements; Cumulative Nature

 

 

75

 

 

Section 10.3.

 

Notices; Effectiveness; Electronic Communication

 

 

75

 

 

Section 10.4.

 

Expenses; Indemnity; Damage Waiver

 

 

76

 

 

Section 10.5.

 

Successors and Assigns

 

 

78

 

 

Section 10.6.

 

Treatment of Certain Information; Confidentiality

 

 

82

 

 

Section 10.7.

 

Governing Law; Submission to Process

 

 

82

 

 

Section 10.8.

 

Waiver of Judgment Interest Act (Alberta)

 

 

83

 

 

Section 10.9.

 

Deemed Reinvestment Not Applicable

 

 

83

 

 

Section 10.10.

 

Limitation on Interest

 

 

83

 

 

Section 10.11.

 

Right of Offset

 

 

84

 

 

Section 10.12.

 

Termination; Limited Survival; Payments Set Aside

 

 

84

 

 

Section 10.13.

 

Severability

 

 

85

 

 

Section 10.14.

 

Counterparts

 

 

85

 

 

Section 10.15.

 

Waiver of Jury Trial

 

 

85

 

 

Section 10.16.

 

USA PATRIOT Act Notice

 

 

85

 

 

Section 10.17.

 

Reallocation of Commitments under Existing Agreement

 

 

85

 

 

iii


--------------------------------------------------------------------------------


Schedules and Exhibits:

Schedule I—Facility Fees and Applicable Margin

Schedule II—Commitments and Pro Rata Shares

Schedule III—Disclosure Schedule

Schedule 10.3—Administrative Agent’s Office; Certain Addresses for Notices

Exhibit A-1—US Note

Exhibit A-2—Canadian Note

Exhibit A-3—Swing Line Note

Exhibit B-1—US Borrowing Notice

Exhibit B-2—Canadian Borrowing Notice

Exhibit B-3—Swing Line Loan Notice

Exhibit C-1—US Continuation/Conversion Notice

Exhibit C-2—Canadian Continuation/Conversion Notice

Exhibit D—Certificate Accompanying Financial Statements

Exhibit E-1—Opinion of In-House Counsel for Restricted Persons

Exhibit E-2—Opinion of Fulbright & Jaworski L.L.P., Counsel for Restricted
Persons

Exhibit E-3—Opinion of Bennett Jones, Canadian Counsel for Restricted Persons

Exhibit F—Assignment and Assumption Agreement

 

iv


--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AGREEMENT
[US/Canada Facilities]

THIS AMENDED AND RESTATED CREDIT AGREEMENT [US/Canada Facilities] is made as of
November 4, 2005, by and among PLAINS ALL AMERICAN PIPELINE, L.P., a Delaware
limited partnership (“US Borrower”), PMC (NOVA SCOTIA) COMPANY, a Nova Scotia
unlimited liability company, and PLAINS MARKETING CANADA, L.P., an Alberta
limited partnership (each a “Canadian Borrower” and collectively, the “Canadian
Borrowers”), BANK OF AMERICA, N.A., as administrative agent (in such capacity,
“Administrative Agent”), BANK OF AMERICA, N.A., acting through its Canada
Branch, as Canadian administrative agent (in such capacity, “Canadian
Administrative Agent”), WACHOVIA BANK, NATIONAL ASSOCIATION and JPMORGAN CHASE
BANK, N.A., as co-syndication agents (in such capacity, “Co-Syndication
Agents”), FORTIS CAPITAL CORP., CITIBANK, N.A. and BNP PARIBAS, as
co-documentation agents (in such capacity, “Co-Documentation Agents”), BANC OF
AMERICA SECURITIES LLC AND WACHOVIA CAPITAL MARKETS, LLC, as joint lead
arrangers and joint book managers (in such capacity, “Joint Lead Arrangers and
Book Managers”) and the Lenders referred to below. In consideration of the
mutual covenants and agreements contained herein the parties hereto agree as
follows:

W I T N E S S E T H

US Borrower, Canadian Borrowers, Administrative Agent and other agents and
lenders entered into that certain Credit Agreement [US/Canada Facilities] dated
November 2, 2004 (as amended prior to the effective date of this Agreement, the
“Existing Agreement”) and desire to amend and restate the Existing Agreement as
set forth herein.

In consideration of the mutual covenants and agreements contained herein and in
consideration of the loans which may hereafter be made by Lenders and the
Letters of Credit which may be made available by LC Issuers to Borrowers and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I.—Definitions and References

Section 1.1.   Defined Terms.   As used in this Agreement, each of the following
terms has the meaning given to such term in this Section 1.1 or in the sections
and subsections referred to below:

“Acquisition Period” means the period beginning, at the election of US Borrower,
with the funding date of the purchase price for a Specified Acquisition and
ending on the earliest of (a) the third following Fiscal Quarter end, (b) US
Borrower’s receipt of proceeds of a Specified Equity Offering; and (c) US
Borrower’s election in writing to terminate such Acquisition Period (provided,
at the time of such election, the Debt Coverage Ratio shall not, on a pro forma
basis, exceed 4.75 to 1.00); provided, however, if the Debt Coverage Ratio
exceeds 4.75 to 1.00 at the end of the Fiscal Quarter ending next following such
funding date, then the Acquisition Period shall be deemed to have commenced as
of such funding date; provided, further, during any Acquisition Period, no
additional Acquisition Period shall commence, nor shall such Acquisition Period
be extended, by any subsequent Specified Acquisition until the current
Acquisition Period shall have expired and US Borrower shall be in compliance
with Section 7.8(ii).

“Administrative Agent” means Bank of America, N.A., as Administrative Agent
hereunder, and its successors in such capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the relevant Agent.

“Affiliate” means, as to any Person, each other Person that directly or
indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with, such Person. A

1


--------------------------------------------------------------------------------


Person shall be deemed to be “controlled by” any other Person if such other
Person possesses, directly or indirectly, power to direct or cause the direction
of the management and policies of such Person whether by contract or otherwise.

“Agent” means (i) with respect to US Loans, Administrative Agent, (ii) with
respect to Canadian Loans, Canadian Administrative Agent, and (iii) their
respective successors in such capacity.

“Agreement” means this Credit Agreement.

“All American” means Plains Pipeline, L.P., a Texas limited partnership.

“Applicable Lending Office” means, for each Lender and for each Type of Loan,
the “Lending Office” of such Lender (or of an Affiliate of such Lender)
designated for such Type of Loan on such Lender’s Administrative Questionnaire
or such other office of such Lender (or an Affiliate of such Lender) as such
Lender may from time to time specify to Administrative Agent or Canadian
Administrative Agent, as applicable, and US Borrower by written notice in
accordance with the terms hereof as the office by which its Loans of such Type
are to be made and maintained.

“Applicable Margin” means, as to any Type of Loan, the percent per annum set
forth on Schedule I as the “Applicable Margin” for such Type of Loan, based on
the Applicable Rating Level in effect on such date. Changes in the Applicable
Margin will occur automatically without prior notice as changes in the
Applicable Rating Level occur. Administrative Agent will give notice promptly to
Borrowers, Canadian Administrative Agent and Lenders of changes in the
Applicable Margin.

“Applicable Rating Level” means for any day, the level set forth below that
corresponds to the PAA Debt Rating by the Ratings Agencies applicable on such
day; provided, in the event the PAA Debt Rating by the Ratings Agencies differs
by one level, the higher PAA Debt Rating shall apply; provided further, in the
event the PAA Debt Rating by the Ratings Agencies differs by more than one
level, the PAA Debt Rating one level above the lower PAA Debt Rating shall
apply. As used in this definition, “>” means a rating equal to or more favorable
than and “<“ means a rating less favorable than.

Rating Level

 

 

 

S&P

 

Moody’s

Level I

 

> BBB+

 

> Baa1

Level II

 

 BBB

 

    Baa2

Level III

 

  BBB-

 

    Baa3

Level IV

 

< BBB-

 

< Baa3

 

If either of the Rating Agencies shall not have in effect a PAA Debt Rating or
if the rating system of either of the Rating Agencies shall change, or if either
of the Rating Agencies shall cease to be in the business of rating corporate
debt obligations, US Borrower and Majority Lenders shall negotiate in good faith
to amend this definition to reflect such changed rating system or the
unavailability of ratings from such Rating Agency, but until such an agreement
shall be reached, the Applicable Rating Level shall be based only upon the PAA
Debt Rating by the remaining Rating Agency.

“Approved Fund” means any Fund that is solely administered or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit F.

“BA Discount Rate” means, in respect of a BA being accepted by a Canadian Lender
on any date, (i) for a Canadian Lender that is listed in Schedule I to the Bank
Act (Canada), the average bankers’ acceptance rate as quoted on Reuters CDOR
page (or such other page as may, from time to time, replace such page on that
service for the purpose of displaying quotations for bankers’ acceptances
accepted by leading Canadian financial institutions) at approximately 10:00 a.m.
(Toronto, Ontario time) on such

2


--------------------------------------------------------------------------------


drawdown date for bankers’ acceptances having a comparable maturity date as the
maturity date of such BA (the “CDOR Rate”); or, if such rate is not available at
or about such time, the average of the bankers’ acceptance rates (expressed to
five decimal places) as quoted to the Canadian Administrative Agent by the
Schedule I BA Reference Banks as of 10:00 a.m. (Toronto, Ontario time) on such
drawdown date for bankers’ acceptances having a comparable maturity date as the
maturity date of such BA; and (ii) for a Canadian Lender that is listed in
Schedule II to the Bank Act (Canada) or a Canadian Lender that is listed in
Schedule III to the Bank Act (Canada) that is not subject to the restrictions
and requirements referred to in subsection 524 (2) of the Bank Act (Canada), the
rate established by the Canadian Administrative Agent to be the lesser of
(A) the CDOR Rate plus 10 Basis Points and (B) the average of the bankers’
acceptance rates (expressed to five decimal places) as quoted to the Canadian
Administrative Agent by the Schedule II BA Reference Banks or Schedule III BA
Reference Banks as of 10:00 a.m. (Toronto, Ontario time) on such drawdown date
for bankers’ acceptances having a comparable maturity date as the maturity date
of such BA.

“BA Equivalent Advance” means a Canadian Advance provided hereunder by a
Canadian Lender in lieu of accepting and purchasing a BA pursuant to
Section 2.12(f).

“Bankers’ Acceptance” or “BA” means a non-interest bearing bill of exchange on a
Canadian Lender’s usual form (or a bill of exchange within the meaning of the
Bill of Exchange Act Canada), or a depository bill within the meaning of the
Depository Bills and Notes Act (Canada), denominated in Canadian Dollars, drawn
by or on behalf of either Canadian Borrower, for a term selected by such
Canadian Borrower of either one, two, three or six months (as reduced or
extended by Canadian Administrative Agent, acting reasonably, to allow the
maturity thereof to fall on a Business Day) payable in Canada, and accepted by a
Canadian Lender in accordance with this Agreement.

“Bankruptcy and Insolvency Act (Canada)” means the Bankruptcy and Insolvency
Act, S.C. 1992, c. 27, including the regulations made and, from time to time, in
force under that Act.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1¤2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by the Reference
Bank as its “prime rate.” The “prime rate” is a rate set by the Reference Bank
based upon various factors including its costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by the Reference Bank shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a US Loan to US Borrower which does not bear interest at
a rate based upon the Eurodollar Rate.

“Board” shall have the meaning given that term in clause (i) of the definition
of the term “Change of Control.”

“Borrowers” means, collectively, US Borrower, each Canadian Borrower and their
successors and assigns, in each case, so long as it is permitted to borrow
hereunder or request the issuance of a Letter of Credit; “Borrower” means,
individually, any of such Persons.

“Borrowing” means (i) a borrowing of new Loans of a single Type pursuant to
Section 2.2 or (ii) a Continuation or Conversion of existing Loans into a single
Type (and, in the case of Eurodollar Loans, with the same Interest Period)
pursuant to Section 2.3 or (iii) the acceptance or purchase by Canadian Lenders
of Bankers’ Acceptances issued by either Canadian Borrower under Section 2.12,
or (iv) with respect to Swing Line Loans, a Swing Line Borrowing.

3


--------------------------------------------------------------------------------


“Borrowing Notice” means a written or telephonic request, or a written
confirmation, made by a Borrower which meets the requirements of Section 2.2 or,
with respect to Swing Line Borrowings, the requirements of Section 2.10A(b).

“Business Day” means: (i) with respect to Canadian Obligations a Canadian
Business Day, and (ii) with respect to all other Obligations, a US Business Day.

“Canadian Administrative Agent” means Bank of America, N.A., acting through its
Canada branch, as Canadian Administrative Agent hereunder, and its successors in
such capacity.

“Canadian Advances” has the meaning given to such term in Section 2.1(c).

“Canadian Allocated Commitment” means, as to each Lender, its, its Canadian
branch’s or its Affiliate’s Canadian Percentage Share as set forth opposite such
Lender’s, Canadian branch’s or Affiliate’s name on Schedule II or in the
Assignment and Assumption pursuant to which such Lender, Canadian branch or
Affiliate becomes a party hereto, as applicable, of the Canadian Allocated Total
Commitment.

“Canadian Allocated Maximum Total Commitment” means the aggregate maximum
Canadian Allocated Commitments of all Lenders, their Canadian branches or
Affiliates as set forth opposite such Lender’s, Canadian branch’s or affiliate’s
name on Schedule II or in the Assignment and Acceptance pursuant to which such
Lender, Canadian branch or affiliate becomes a party hereto, as applicable, as
may be increased pursuant to Section 2.1(d).

“Canadian Allocated Total Commitment” means the aggregate amount of the US
Commitments allocated by US Borrower from time to time as the Canadian Allocated
Total Commitment pursuant to Section 2.1(b), not to exceed the Canadian
Allocated Maximum Total Commitment.

“Canadian Allocation Period” means any time during which either (a) US Borrower
has allocated any portion of the US Commitments as the Canadian Allocated Total
Commitment pursuant to Section 2.1(b) or (b) the Canadian Total Outstanding
Amount exceeds zero.

“Canadian Borrowers” means collectively, until termination of US Borrower’s
right to allocate a portion of the US Total Committed Amount as the Canadian
Allocated Total Commitment, PMC (Nova Scotia) Company, a Nova Scotia unlimited
liability company, and Plains Marketing Canada, L.P., an Alberta limited
partnership; “Canadian Borrower” means, individually, either of such Persons.

“Canadian Business Day” means any day, other than a Saturday, Sunday or day
which shall be in the Provinces of Ontario, Quebec or Alberta a legal holiday or
day on which banking institutions are required or authorized to close. Any
Business Day in any way relating to Eurodollar Loans (such as the day on which
an Interest Period begins or ends) must also be a day on which commercial banks
settle payments in London.

“Canadian Commitment” means, as to each Canadian Lender, its obligation during a
Canadian Allocation Period to (a) make Canadian Advances to either Canadian
Borrower pursuant to Sections 2.1(c), (b) purchase participations in Canadian LC
Obligations pursuant to Section 2.10(c), and (c) purchase participations in
Swing Line Loans to either Canadian Borrower, in an aggregate principal amount
at any one time outstanding not to exceed such Canadian Lender’s Canadian
Allocated Commitment.

“Canadian Commitment Fee Rate” means, on any day during a Canadian Allocation
Period, the rate per annum set forth on Schedule I as the “Canadian Commitment
Fee Rate” based on the Applicable Rating Level on such date. Changes in the
applicable Canadian Commitment Fee Rate will occur automatically without prior
notice as changes in the Applicable Rating Level occur. Administrative Agent
will give notice promptly to Canadian Borrowers and Canadian Lenders of any
change (and its effective date) in the Applicable Rating Level and the
applicable Canadian Commitment Fee Rate.

4


--------------------------------------------------------------------------------


“Canadian Dollars” and “C$” means the lawful currency of Canada.

“Canadian LC Issuer” means Bank of America, N.A., acting through its Canada
branch, in its capacity as the issuer of Canadian Letters of Credit hereunder,
and its successors in such capacity. Canadian Administrative Agent may, with the
consent of Canadian Borrowers and the Canadian Lender in question, or a Canadian
Borrower may, with the consent of Canadian Lender in question and notice to the
Canadian Administrative Agent, appoint any Canadian Lender hereunder as a
Canadian LC Issuer in place of or in addition to Bank of America, N.A., acting
through its Canada Branch.

“Canadian LC Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Canadian Letters of Credit
plus the aggregate outstanding amount of all Unreimbursed Amounts with respect
to Canadian Letters of Credit that are not fully refinanced by a Canadian
Advance and, without duplication, all LC Borrowings with respect to Canadian
Letters of Credit. For all purposes of this Agreement, if on any date of
determination a Canadian Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Canadian Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn.

“Canadian Lenders” means, during a Canadian Allocation Period, each signatory
hereto designated as a Canadian Lender and the successors and permitted assigns
of each such party as holder of a Canadian Note and, as the context requires,
includes the Swing Line Lender.

“Canadian Lender Parties” means Canadian Administrative Agent, Canadian LC
Issuer, and Canadian Lenders.

“Canadian Letter of Credit” means any letter of credit issued by Canadian LC
Issuer hereunder at the application of either Canadian Borrower pursuant to
Section 2.10. For the avoidance of doubt, Canadian Letter of Credit includes a
commercial or documentary letter of credit and a standby letter of credit.

“Canadian Letter of Credit Fee Rate” means, on any day during a Canadian
Allocation Period, the rate per annum set forth on Schedule I as the “Canadian
LC Fee Rate” based on the Applicable Rating Level on such date. Changes in the
applicable Canadian Letter of Credit Fee Rate will occur automatically without
prior notice as changes in the Applicable Rating Level occur. Administrative
Agent will give notice promptly to Canadian Administrative Agent of any change
(and its effective date) in the Applicable Rating Level, and Canadian
Administrative Agent will in turn give notice promptly to Canadian Borrowers and
Canadian Lenders of such change in the Applicable Rating Level and the
applicable Canadian Letter of Credit Fee Rate.

“Canadian Loans” has the meaning given such term in Section 2.1(c) hereof and
includes, as the context requires, including without limitation for purposes of
Section 2.5(a)(ii) hereof, Swing Line Loans by the Swing Line Lender to either
Canadian Borrower pursuant to Section 2.10A.

“Canadian Notes” has the meaning given such term in Section 2.1(c) hereof.

“Canadian Obligations” means all Liabilities from time to time owing by any
Restricted Person to any Lender Party under or pursuant to any of the Canadian
Advances, Canadian Notes and Canadian Letters of Credit, including all Canadian
LC Obligations owing thereunder, or under or pursuant to any guaranty of the
obligations of either Canadian Borrower under the Loan Documents. “Canadian
Obligation” means any part of the Canadian Obligations.

“Canadian Percentage Share” means:

(a)   at any time the US Commitments remain outstanding and not during a
Canadian Allocation Period, with respect to each Lender, the Canadian Percentage
Share of such Lender, its Canadian branch or affiliate set forth opposite such
Lender’s, Canadian branch’s or affiliate’s name on Schedule II or in the

5


--------------------------------------------------------------------------------


Assignment and Assumption pursuant to which such Lender, Canadian branch or
affiliate becomes a party hereto;

(b)   at any time the Canadian Commitments remain outstanding and during a
Canadian Allocation Period, with respect to each Canadian Lender, a fraction
(expressed as a percentage, carried out to the sixth decimal place), the
numerator of which is the amount of the Canadian Commitment of such Canadian
Lender at such time and the denominator of which is the amount of the Canadian
Allocated Total Commitment at such time; and

(c)   upon the termination of the US Commitments and Canadian Commitments
pursuant to Section 8.1, with respect to each Canadian Lender, a fraction
(expressed as a percentage, carried out to the sixth decimal place), the
numerator of which is:

the sum of

(i)    the Outstanding Amount of Canadian Advances of such Canadian Lender plus

(ii)   an amount equal to (A) the Outstanding Amount of Canadian Advances of
such Canadian Lender divided by (B) the Outstanding Amount of Canadian Advances
of all Canadian Lenders times (C) the Outstanding Amount of all Canadian LC
Obligations, and

the denominator of which is the Canadian Total Outstanding Amount.

The initial Canadian Percentage Share of each Lender, its Canadian branch or
affiliate is set forth opposite the name of such Lender on Schedule II or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Canadian Prime Rate” means on any day a fluctuating rate of interest per annum
equal to the higher of (i) the rate of interest per annum most recently
announced by Canadian Administrative Agent as its reference rate for Canadian
Dollar commercial demand loans made to a Person in Canada; and (ii) Canadian
Administrative Agent’s discount rate for Bankers’ Acceptances having a maturity
of one month plus one-half percent (0.5%) per annum. Changes in the Canadian
Prime Rate resulting from changes in the foregoing described reference rate or
discount rate shall take place immediately without notice or demand of any kind.

“Canadian Prime Rate Loan” means a Canadian Loan which bears interest at a rate
based upon the Canadian Prime Rate.

“Canadian Total Committed Amount” means, at any time, the sum of the aggregate
amount of the Canadian Commitments at such time.

“Canadian Total Outstanding Amount” means, at any time, the sum of (i) the
Outstanding Amount of Canadian Advances at such time plus (ii) the Outstanding
Amount of Canadian LC Obligations.

“Canadian US Dollar Base Rate” means for a day, the rate per annum equal to the
higher of (a) the Federal Funds Rate for such day plus one-half of one percent
(0.5%) and (b) the rate of interest per annum most recently established by
Canadian Administrative Agent as its reference rate for US Dollar commercial
loans made to a Person in Canada. Any change in the Canadian US Dollar Base Rate
due to a change in the Canadian Administrative Agent’s reference rate shall be
effective on the effective date of such change.

“Canadian US Dollar Base Rate Loan” means a US Dollar-denominated Canadian Loan
to a Canadian Borrower which does not bear interest at a rate based upon the
Eurodollar Rate.

“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.

6


--------------------------------------------------------------------------------


“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

“Cash and Carry Purchases” means purchases of Petroleum Products for physical
storage or in storage or in transit in pipelines which has been hedged by either
a NYMEX contract, an OTC contract or a contract for physical delivery.

“Cash Collateralize” has the meaning specified in Section 2.10(g).

“Cash Equivalents” means Investments in:

(a)   marketable obligations, maturing within 12 months after acquisition
thereof, issued or unconditionally guaranteed by the United States of America or
the federal government of Canada or an instrumentality or agency thereof and
entitled to the full faith and credit of the United States of America or the
federal government of Canada, as the case may be;

(b)   demand deposits and time deposits (including certificates of deposit)
maturing within 12 months from the date of deposit thereof, (i) with any office
of any Lender or (ii) with a domestic office of any national, state or
provincial bank or trust company which is organized under the Laws of the United
States of America or any state therein, or the federal government of Canada or
any province therein, which has capital, surplus and undivided profits of at
least $500,000,000, and whose long term certificates of deposit are rated at
least Aa3 by Moody’s or AA- by S&P;

(c)   repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with (i) any Lender or (ii) any other commercial bank meeting the
specifications of subsection (b) above;

(d)   open market commercial paper, maturing within 270 days after acquisition
thereof, which are rated at least P-1 by Moody’s or A-1 by S&P; and

(e)   money market or other mutual funds substantially all of whose assets
comprise securities of the types described in subsections (a) through (d) above.

“Change of Control” means the occurrence of any of the following events:

(i)    Qualifying Directors cease for any reason to constitute collectively a
majority of the members of the board of directors of GP LLC (the “Board”) then
in office;

(ii)   GP LLC shall cease to be, directly or indirectly, the beneficial owner
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as
amended) of all of the general partner interests of General Partner.

(iii) General Partner shall cease to be, directly or indirectly, the beneficial
owner (as defined above) of all of the general partner interests of US Borrower;
or

(iv)  Neither General Partner nor US Borrower shall continue to be, directly or
indirectly, the beneficial owner of all of the general partner interests in
Plains Marketing and All American; or

(v)   US Borrower shall cease to be, directly or indirectly, the beneficial
owner (as defined above) of all of the outstanding partnership or equity
interests in either Canadian Borrower, if after giving effect thereto, such
Canadian Borrower has any outstanding Obligations or any Lender shall have any
outstanding Canadian Commitment thereto.

As used herein, “Qualifying Director” means (i) any Person designated by any
Qualifying Owner as its representative on the Board, (ii) so long as Qualifying
Owners own a majority of the ownership interests of GP LLC entitling the holders
thereof to vote in elections for directors of GP LLC, any Person elected by a

7


--------------------------------------------------------------------------------


majority of such owners of GP LLC entitled to vote thereon, and (iii) the chief
executive officer of GP LLC, and “Qualifying Owner” means Kayne Anderson
Investment Management, EnCap Investments LLC, Vulcan Energy Corporation or any
Affiliate of any of the foregoing.

“Closing Date” means the first date all the conditions precedent in Sections 4.1
and 4.2 are satisfied or waived in accordance with Section 10.1 and a Borrower’s
initial funding request hereunder is so funded.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
together with all rules and regulations promulgated with respect thereto.

“Commitment” means, collectively, the US Commitments and the Canadian
Commitments.

“Commitment Period” means the period from and including the date hereof until
the Maturity Date (or, if earlier, the day on which the obligation of Lenders to
make Loans to Borrowers hereunder pursuant to Section 2.1(a) or (c) and the
obligation of LC Issuers to issue Letters of Credit at the request of Borrowers
pursuant to Section 2.10 has been terminated or the day on which any of the
Notes first becomes due and payable in full).

“Companies’ Creditors Arrangement Act (Canada)” means the Companies’ Creditors
Arrangement Act, R.S.C. 1985, c. C-36, including the regulations made and from
time to time in force under that Act.

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly consolidated subsidiaries.

“Consolidated EBITDA” means, for any period, the sum of (1) the Consolidated Net
Income during such period, plus (2) all interest expense that was deducted in
determining such Consolidated Net Income for such period, plus (3) all income
taxes (including any franchise taxes to the extent based upon net income) that
were deducted in determining such Consolidated Net Income, plus (4) all
depreciation, amortization (including amortization of good will and debt issue
costs) and other non-cash charges (including any provision for the reduction in
the carrying value of assets recorded in accordance with GAAP) which were
deducted in determining such Consolidated Net Income, minus (5) all non-cash
items of income which were included in determining such Consolidated Net Income.

“Consolidated Funded Indebtedness” means as of any date, the sum of the
following (without duplication): (i) the outstanding principal amount of all
Indebtedness which is classified as “long-term indebtedness” on a consolidated
balance sheet of US Borrower and its Consolidated Subsidiaries (excluding
Unrestricted Subsidiaries) prepared as of such date in accordance with GAAP
(subject to year-end audit adjustments with respect to non-year end periods) and
any current maturities and other principal amount in respect of such
Indebtedness due within one year but which was classified as “long-term
indebtedness” at the creation thereof; (ii) the outstanding principal amount of
Indebtedness for borrowed money of US Borrower and its Consolidated Subsidiaries
(excluding Unrestricted Subsidiaries) outstanding under a revolving credit, term
or similar agreement (and renewals and extensions thereof); and (iii) the
outstanding principal amount of Indebtedness in respect of Capital Leases of US
Borrower and its Consolidated Subsidiaries (excluding Unrestricted
Subsidiaries); provided, however, Consolidated Funded Indebtedness shall not, if
otherwise applicable, include (x) Indebtedness in respect of letters of credit,
(y) Indebtedness incurred to finance Cash and Carry Purchases or (z) margin
deposits.

“Consolidated Net Income” means, for any period, US Borrower’s and its
Subsidiaries’ (excluding Unrestricted Subsidiaries) gross revenues for such
period, including any cash dividends or distributions actually received from any
other Person during such period, minus US Borrower’s and its Subsidiaries’
(excluding Unrestricted Subsidiaries) expenses and other proper charges against
income (including taxes on income, to the extent imposed), determined on a
Consolidated basis after eliminating earnings or losses

8


--------------------------------------------------------------------------------


attributable to outstanding minority interests and excluding the net earnings of
any Person other than a Subsidiary in which US Borrower or any of its
Subsidiaries (excluding Unrestricted Subsidiaries) has an ownership interest.
Consolidated Net Income shall not include (i) any gain or loss from the sale of
assets, (ii) any extraordinary gains or losses, or (iii) any non-cash gains or
losses resulting from mark to market activity as a result of the implementation
of SFAS 133 or EITF 98-10. In addition, Consolidated Net Income shall not
include the cost or proceeds of purchasing or selling options which are used to
hedge future activity, until the period in which such hedged future activity
occurs.

“Consolidated Tangible Net Worth” means the remainder of (i) all Consolidated
assets, as determined in accordance with GAAP, of US Borrower and its
Subsidiaries (excluding Unrestricted Subsidiaries) minus (ii) the sum of (a) US
Borrower’s Consolidated liabilities (excluding liabilities of Unrestricted
Subsidiaries, to the extent included therein), as determined in accordance with
GAAP, (b) the book value of any equity interests in any of US Borrower’s
Subsidiaries (excluding Unrestricted Subsidiaries) which equity interests are
owned by a Person other than US Borrower or a Wholly Owned Subsidiary of US
Borrower; and (c) the net book value of all assets that would be treated as
intangible under GAAP, including goodwill, trademarks, trade names and service
marks. The effect of any increase or decrease of net worth in any period as a
result of items of income or loss not reflected in the determination of net
income but reflected in the determination of comprehensive income (to the extent
provided under GAAP as in effect on the date hereof) shall be excluded in
determining Consolidated Tangible Net Worth.

“Contango Credit Agreement” means that certain Restated Credit Agreement dated
November 19, 2004, as amended from time to time, among Plains Marketing, Bank of
America, N.A., as administrative agent, and the lenders named therein.

“Continue”, “Continuation” and “Continued” shall refer to (i) the continuation
pursuant to Section 2.3 of a Eurodollar Loan as a Eurodollar Loan from one
Interest Period to the next Interest Period and (ii) a rollover of a Banker’s
Acceptance at maturity.

“Continuation/Conversion Notice” means a written or telephonic request, or a
written confirmation, made by a Borrower which meets the requirements of
Section 2.3.

“Convert”, “Conversion” and “Convert” refers to a conversion pursuant to
Section 2.3 of one Type of US Loan into another Type of US Loan, or of one Type
of Canadian Advance into another Type of Canadian Advance.

“Debt Coverage Ratio” shall have the meaning given that term in Section 7.8.

“Default” means any Event of Default and any default, event or condition which
would, with the giving of any requisite notices and the passage of any requisite
periods of time, constitute an Event of Default.

“Defaulting Lender” means any Lender Party that (a) has failed to fund any
portion of the Loans or participations in LC Obligations or participations in
Swing Line Loans required to be funded by it hereunder or failed to issue any
Letter of Credit required to be issued by it hereunder, in either case within
one Business Day of the date required for such funding or issuance by it
hereunder, unless cured, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless cured or the
subject of a good faith dispute, (c) has otherwise materially breached any of
its obligations hereunder or under any other Loan Document, unless cured, or
(d) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

9


--------------------------------------------------------------------------------


“Default Rate” means, at the time in question, two percent (2%) per annum plus:

(a)    the Eurodollar Rate plus the Applicable Margin then in effect for each
Eurodollar Loan (up to the end of the applicable Interest Period),

(b)   the Base Rate plus the Applicable Margin then in effect for each Base Rate
Loan or Dollar-denominated LC Borrowing by US Borrower, as the case may be,

(c)    the Canadian Prime Rate plus the Applicable Margin for each Canadian
Prime Rate Loan or Canadian Dollar-denominated LC Borrowing by a Canadian
Borrower, as the case may be; or

(d)   the Canadian US Dollar Base Rate plus the Applicable Margin for
each Canadian US Dollar Base Rate Loan or Dollar-Denominated LC Borrowing by a
Canadian Borrower, as the case may be;

provided, however, the Default Rate shall never exceed the Highest Lawful Rate.

“Default Rate Period” means (i) any period during which an Event of Default,
other than pursuant to Section 8.1(a) or (b), is continuing, provided that such
period shall not begin until notice of the commencement of the Default Rate has
been given to the applicable Borrower by the relevant Agent upon the instruction
by Majority Lenders and (ii) any period during which any Event of Default
pursuant to Section 8.1(a) or (b) is continuing unless such applicable Borrower
has been notified otherwise by the relevant Agent upon the instruction by
Majority Lenders.

“Depository Bills and Notes Act (Canada)” means the Depository Bills and Notes
Act (Canada), R.S.C. 1998, c. 13, including the regulations made and, from time
to time, in force under that Act.

“Disclosure Schedule” means Schedule III hereto.

“Discount Proceeds” means, in respect of each Bankers’ Acceptance, funds in an
amount which is equal to:

Face Amount

 

1 +

(Rate x Term)

 

 

        365

 

(where “Face Amount” is the principal amount of the Bankers’ Acceptance being
purchased, “Rate” is the BA Discount Rate divided by 100 and “Term” is the
number of days in the term of the Bankers’ Acceptance.)

“Distribution” means (a) any dividend or other distribution (whether in cash or
other property, but excluding dividends or other distributions payable in equity
interests in US Borrower) with respect to any equity interest of US Borrower,
(b) any payment (whether in cash or other property, but excluding dividends or
other distributions payable in equity interests in US Borrower), including any
sinking fund or similar deposit, on account of the retirement, redemption,
purchase, cancellation, termination or other acquisition for value of any equity
interest of US Borrower or (c) any other payment by US Borrower to any holder of
equity interests of US Borrower with respect to such equity interests held
thereby other than payments made with equity interests in US Borrower.

“Dollar Equivalent” of any amount of any currency at any date means (i) if such
currency is Dollars, the amount of such currency, or (ii) if such currency is
Canadian Dollars, the equivalent in Dollars of such amount of such currency
based upon the rate of exchange for such conversion as quoted by the Bank of
Canada at approximately 12:00 noon, Toronto time (or, if not so quoted, the spot
rate of exchange quoted for wholesale transactions made by Administrative Agent)
on the date on or as of which such amount is to be determined.

10


--------------------------------------------------------------------------------


“Dollars” and “$” means the lawful currency of the United States of America,
except where otherwise specified.

“Eligible Assignee” means (a) a Lender, and (b) any other Person (other than a
natural person), including Affiliates of Lenders and Approved Funds, approved by
(i) the Administrative Agent (and, as to the Canadian Commitment, Canadian
Administrative Agent), the LC Issuers and the Swing Line Lender, and (ii) unless
an Event of Default is continuing, US Borrower (each such approval not to be
unreasonably withheld or delayed); provided, that notwithstanding the foregoing,
“Eligible Assignee” shall not include a Borrower or any of such Borrower’s
Affiliates or Subsidiaries or, unless an Event of Default is continuing, any
Person who, at the relevant time of determination, is a Defaulting Lender or an
Affiliate of a Defaulting Lender; provided further, an Eligible Assignee of any
Lender shall include only those Persons which, through their respective Lending
Offices, are capable of lending Dollars to US Borrower without the imposition of
any withholding taxes on interest or principal owed to such Persons, and Loans
by such Eligible Assignee shall be made through such Lending Office (and, if
such Lender’s US Commitment may be allocated in whole or in part to the Canadian
Allocated Total Commitment, only those Persons which, through their respective
Lending Offices, are capable of lending Canadian Dollars to either Canadian
Borrower without the imposition of any withholding taxes on interest or
principal owed to such Persons, and Canadian Loans by such Persons shall be made
through such Lending Offices).

“Environmental Laws” means any and all Laws relating to the environment or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, together with all rules and regulations promulgated with
respect thereto.

“ERISA Affiliate” means each Restricted Person and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control that, together with such Restricted Person, are treated as
a single employer under Section 414 of the Code.

“ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA maintained by any ERISA Affiliate with respect to which any Restricted
Person has a fixed or contingent liability.

“Eurodollar Loan” means a Loan that bears interest at a rate based upon the
Eurodollar Rate.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the relevant Agent from time
to time) at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the relevant Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Loan being made, continued or converted by
the Reference Bank and with a term equivalent to such Interest Period would be
offered by the Reference Bank’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

“Event of Default” has the meaning given to such term in Section 8.1.

11


--------------------------------------------------------------------------------


“Existing Agreement” has the meaning given to such term in the second
introductory paragraph hereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1¤100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means the letter agreements, dated October 11, 2005 between the US
Borrower and (i) Administrative Agent and Banc of America Securities LLC and
(ii) Wachovia Bank, National Association and Wachovia Capital Markets, LLC.

“Fiscal Quarter” means a three-month period ending on March 31, June 30,
September 30 or December 31 of any year.

“Fiscal Year” means a twelve-month period ending on December 31 of any year.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing or holding commercial loans and similar extensions of credit in the
ordinary course of its business.

“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of US Borrower and its
Consolidated Subsidiaries, are applied for all periods after the date hereof in
a manner consistent with the manner in which such principles and practices were
applied to the Initial Financial Statements. If any change in any accounting
principle or practice is required by the Financial Accounting Standards Board
(or any such successor) in order for such principle or practice to continue as a
generally accepted accounting principle or practice, all reports and financial
statements required hereunder with respect to US Borrower or with respect to US
Borrower and its Consolidated Subsidiaries may be prepared in accordance with
such change, but all calculations and determinations to be made hereunder may be
made in accordance with such change only after notice of such change is given to
each Lender and Majority Lenders agree to such change insofar as it affects the
accounting of US Borrower or of US Borrower and its Consolidated Subsidiaries.

“General Partner” means Plains AAP, L.P., a Delaware limited partnership, in its
capacity as the sole general partner of US Borrower.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity thereof authorized by applicable Law to exercise executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to such government (including any supra-national bodies such as
the European Union or the European Central Bank).

“GP LLC” means Plains All American GP LLC, a Delaware limited liability company.

“Guarantors” means, as of the date hereof, US Borrower and all of its
Subsidiaries, other than 3794865 Canada Ltd., Plains LPG Services GP LLC, Plains
LPG Services, L.P. and Atchafalaya Pipeline, L.L.C. (excluding US Borrower with
respect to the US Commitment and each Canadian Borrower with respect to its own
Canadian Obligations) and any other Person who has guaranteed some or all of the
Obligations and who has been accepted by Administrative Agent as a Guarantor or
any

12


--------------------------------------------------------------------------------


Subsidiary of US Borrower which now or hereafter executes and delivers a
guaranty to Administrative Agent pursuant to Section 6.9.

“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or otherwise.

“Highest Lawful Rate” means, with respect to each Lender Party to whom
Obligations are owed, the maximum nonusurious rate of interest that such Lender
Party is permitted under applicable Law to contract for, take, charge, or
receive with respect to such Obligations. All determinations herein of the
Highest Lawful Rate, or of any interest rate determined by reference to the
Highest Lawful Rate, shall be made separately for each Lender Party as
appropriate to assure that the Loan Documents are not construed to obligate any
Person to pay interest to any Lender Party at a rate in excess of the Highest
Lawful Rate applicable to such Lender Party.

“Income Tax Act (Canada)” means the Income Tax Act, R.S.C. 1985 c. 1 (fifth
supplement), including the regulations made and, from time to time, in force
under that Act.

“Indebtedness” of any Person means each of the following:

(a)   its obligations for the repayment of borrowed money,

(b)   its obligations to pay the deferred purchase price of property or services
(excluding trade account payables arising in the ordinary course of business),
other than contingent purchase price or similar obligations incurred in
connection with an acquisition and not yet earned or determinable,

(c)   its obligations evidenced by a bond, debenture, note or similar
instrument,

(d)   its obligations, as lessee, constituting principal under Capital Leases,

(e)   its direct or contingent reimbursement obligations with respect to the
face amount of letters of credit pursuant to the applications or reimbursement
agreements therefor,

(f)    its obligations for the repayment of outstanding banker’s acceptances,
whether matured or unmatured,

(g)   its obligations under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing if the obligation
under such synthetic lease, tax retention operating lease, off-balance sheet
loan or similar off-balance sheet financing is considered indebtedness for
borrowed money for tax purposes but is classified as an operating lease in
accordance with GAAP (excluding, to the extent included herein, operating leases
entered into in the ordinary course of business), or

(h)   its obligations under guaranties of any obligations of any other Person
described in the foregoing clauses (a) through (g).

“Initial Financial Statements” means (i) the audited Consolidated financial
statements of US Borrower as of December 31, 2004, and (ii) the unaudited
consolidating balance sheet and income statement of US Borrower as of June 30,
2005.

“Interest Act (Canada)” means the Interest Act, R.S.C. 1985, c. I-15, including
the regulations made and, from time to time, in force under that Act.

“Interest Expense” means, with respect to any period, the sum (without
duplication) of the following (in each case, eliminating all offsetting debits
and credits between US Borrower and its Subsidiaries (excluding Unrestricted
Subsidiaries) and all other items required to be eliminated in the course of the
preparation of Consolidated financial statements of US Borrower and its
Subsidiaries (excluding Unrestricted Subsidiaries) in accordance with GAAP):
(a) all interest and commitment fees in respect of

13


--------------------------------------------------------------------------------


Indebtedness of US Borrower or any of its Subsidiaries (excluding Unrestricted
Subsidiaries) (including imputed interest on Capital Lease Obligations) which
are accrued during such period and whether expensed in such period or
capitalized; plus (b) all fees in respect of letters of credit issued for the
account of US Borrower or any of its Subsidiaries, which are accrued during such
period and whether expensed in such period or capitalized.

“Interest Payment Date” means (a) with respect to each Base Rate Loan, Canadian
Prime Rate Loan or Canadian US Dollar Base Rate Loan, the last day of each
March, June, September and December beginning December 31, 2005, and (b) with
respect to each Eurodollar Loan, the last day of the Interest Period that is
applicable thereto and, if such Interest Period is six, or twelve months in
length, the dates specified by Administrative Agent or Canadian Administrative
Agent, as applicable, which are approximately three, six, and nine months (as
appropriate) after such Interest Period begins; provided that the last Business
Day of each calendar month shall also be an Interest Payment Date for each such
Loan so long as any Event of Default exists under Section 8.1 (a) or (b).

“Interest Period” means, with respect to each particular Eurodollar Loan in a
Borrowing, the period specified in the Borrowing Notice or
Continuation/Conversion Notice applicable thereto, beginning on and including
the date specified in such Borrowing Notice or Continuation/Conversion Notice
(which must be a Business Day), and ending one, two, three, six or twelve months
(if twelve months is available for each Lender) thereafter (and, as to Loans,
ending on a date less than 30 days thereafter as may be specified by US Borrower
or either Canadian Borrower, if such lesser period is available for each Lender
making such Loans), as US Borrower or either Canadian Borrower may elect in such
notice; provided that: (a) any Interest Period which would otherwise end on a
day which is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day; (b) any
Interest Period which begins on the last Business Day in a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day in a
calendar month; and (c) notwithstanding the foregoing, no Interest Period may be
selected for a Loan to any Borrower that would end after the Maturity Date

“Investment” means any investment made, directly or indirectly in any Person,
whether by acquisition of shares of capital stock, indebtedness or other
obligations or securities or by loan, advance, capital contribution or
otherwise, and whether made in cash, by the transfer of property or by any other
means.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the LC
Application, and any other document, agreement and instrument entered into by an
LC Issuer and a Borrower (or any Subsidiary) or by a Borrower or any Subsidiary
in favor of such LC Issuer and relating to any such Letter of Credit.

“Judgment Interest Act (Alberta)” means the Judgment Interest Act, S.A. 1984 c.
J-O.5, including the regulations made and, from time to time, in force under
that Act.

“Law” means any statute, law, regulation, ordinance, rule, treaty, judgment,
order, decree, permit, concession, franchise, license, agreement or other
governmental restriction of the United States or Canada or any state, province,
or political subdivision thereof or of any foreign country or any department,
state, province or other political subdivision thereof.

“LC Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any LC Borrowing in accordance with its US Percentage Share or
Canadian Percentage Share, as applicable. All LC Advances shall be denominated
in Dollars, with respect to US Letters of Credit and

14


--------------------------------------------------------------------------------


Dollar-denominated Canadian Letters of Credit, and in Canadian Dollars, with
respect to Canadian Dollar-denominated Canadian Letters of Credit.

“LC Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by (i) a US
LC Issuer, as to a US Letter of Credit, or (ii) a Canadian LC Issuer, as to a
Canadian LC Issuer, which in either case includes any electronic online letter
of credit application/request system of any LC Issuer.

“LC Borrowing” means an extension of credit from an LC Issuer resulting from a
drawing under any Letter of Credit which has not been reimbursed by a Borrower
on the date when made or refinanced as a Borrowing. All LC Borrowings shall be
denominated in the currency of the Letter of Credit that was drawn upon that
resulted in such LC Borrowing.

“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“LC Issuer” means: (i) with respect to any US Letter of Credit, the US LC Issuer
that issued or is requested to issue such Letter of Credit, (ii) with respect to
any Canadian Letter of Credit, the Canadian LC Issuer that issued or is
requested to issue such Canadian Letter of Credit, and (iii) their respective
successors in such capacity.

“LC Obligations” means: (i) with respect to US Lenders, US LC Obligations, and
(ii) with respect to Canadian Lenders, Canadian LC Obligations.

“Lender Parties” means all Agents, all LC Issuers and all Lenders.

“Lenders” means (i) with respect to US Loans, US Lenders, (ii) with respect to
Canadian Advances, Canadian Lenders, and (iii) collectively, US Lenders and
Canadian Lenders.

“Letter of Credit” means a US Letter of Credit or a Canadian Letter of Credit.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Liabilities” means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered pursuant to GAAP.

“Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to it or any other arrangement
with such creditor which provides for the payment of such Liabilities out of
such property or assets or which allows such creditor to have such Liabilities
satisfied out of such property or assets prior to the general creditors of any
owner thereof, including any lien, mortgage, security interest, pledge, deposit,
production payment, rights of a vendor under any title retention or conditional
sale agreement or lease substantially equivalent thereto, tax lien, mechanic’s
or materialman’s lien, or any other charge or encumbrance for security purposes,
whether arising by Law or agreement or otherwise, but excluding any right of
offset which arises without agreement in the ordinary course of business. “Lien”
also means any filed financing statement, any registration of a pledge (such as
with an issuer of uncertificated securities), or any other arrangement or action
which would serve to perfect a Lien described in the preceding sentence,
regardless of whether such financing statement is filed, such registration is
made, or such arrangement or action is undertaken before or after such Lien
exists.

“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the LC
Applications, the BAs, the written Borrowing Notices and all other agreements,
certificates, documents, instruments and writings at any time delivered in
connection herewith or therewith (exclusive of term sheets and commitment
letters).

15


--------------------------------------------------------------------------------


“Loans” means, collectively, the US Loans and the Canadian Loans.

“Majority Lenders” means Lenders who have in the aggregate more than fifty
percent (50%) of (i) the US Total Committed Amount plus, (ii) during any
Canadian Allocation Period, the Canadian Total Committed Amount; provided that
the Commitment of, and the portion of the US Total Committed Amount or Canadian
Total Committed Amount held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Majority Lenders.

“Material Adverse Change” means (a) a material and adverse change in (i) US
Borrower’s Consolidated financial condition, (ii) US Borrower’s Consolidated
operations, properties or prospects, considered as a whole, or (iii) US
Borrower’s or either Canadian Borrower’s ability to timely pay its Obligations,
or (b) a material adverse effect on the enforceability of the material terms of
any Loan Document.

“Maturity Date” means the later of (a) November 4, 2010 and (b) if maturity is
extended pursuant to Section 2.1(f), with respect to each Lender consenting to
such extension, the latest date to which such maturity date has been extended as
determined pursuant to such section, unless in either such case terminated
earlier in accordance with Section 8.1 or Section 10.12.

“Moody’s” means Moody’s Investor Service, Inc., or its successor.

“Net Proceeds” means with respect to any Bankers’ Acceptance, the Discount
Proceeds less the amount equal to the applicable Stamping Fee Rate multiplied by
the face amount of such Bankers’ Acceptance.

“Notes” means, collectively, the US Notes, the Canadian Notes and the Swing Line
Notes.

“Obligations” means, collectively, the US Obligations, the Canadian Obligations
and all other Liabilities from time to time owing by any Restricted Person to
any Lender Party under or pursuant to any of the Loan Documents. “Obligation”
means any part of the Obligations.

“Outstanding Amount” means on any date (i) with respect to Loans or outstanding
Canadian BAs, the Dollar Equivalent amount of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Loans or Canadian BAs occurring on such date; and
(ii) with respect to any LC Obligations, the Dollar Equivalent amount of the
aggregate outstanding amount of such LC Obligations on such date after giving
effect to any LC Credit Extension occurring on such date and any other changes
in the aggregate amount of the LC Obligations as of such date, including as a
result of any reimbursements by any Borrower of Unreimbursed Amounts.

“PAA Debt Rating” means the rating then in effect by a Rating Agency with
respect to the long term senior unsecured non-credit enhanced debt of US
Borrower.

“Participant” has the meaning specified in Section 10.5(d).

“Permitted Lien” has the meaning given to such term in Section 7.2.

“Person” means an individual, corporation, partnership, limited liability
company, association, joint stock company, trust or trustee thereof, estate or
executor thereof, unincorporated organization or joint venture, Governmental
Authority, or any other legally recognizable entity.

“Petroleum Products” means crude oil, condensate, natural gas, natural gas
liquids (NGL’s), liquefied petroleum gases (LPG’s), refined petroleum products
or any blend thereof.

“Plains Marketing” means Plains Marketing, L.P., a Texas limited partnership.

16


--------------------------------------------------------------------------------


“Principal Property” means, whether owned or leased on the date hereof or
hereafter acquired:

(a)   any pipeline assets of any Restricted Person, including any related
facilities employed in the transportation, distribution, terminalling,
gathering, treating, processing, marketing or storage of crude oil or refined
petroleum products, natural gas, natural gas liquids, fuel additives or
petrochemicals; and

(b)   any processing or manufacturing plant or terminal owned or leased by any
Restricted Person;

except, in the case of either clause (a) or (b): (i) any such assets consisting
of inventories, furniture, office fixtures and equipment, including data
processing equipment, vehicles and equipment used on, or useful with, vehicles,
and (ii) any such asset, plant or terminal which, in the good faith opinion of
the Board, is not material in relation to the activities of US Borrower and its
Subsidiaries, taken as a whole.

“Rating Agency” means either S&P or Moody’s.

“Reference Bank” means, at any time, the financial institution serving as
Administrative Agent.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Borrower, a Borrower’s
general partner or the general partner of the general partner of any Borrower,
as the case may be. Any document delivered hereunder that is signed by a
Responsible Officer of a Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Borrower, and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Borrower.

“Restricted Person” means any of US Borrower and each Subsidiary of US Borrower,
including but not limited to Plains Marketing, All American, each Canadian
Borrower, and each Subsidiary of Plains Marketing, All American and Canadian
Borrowers, but excluding, for the avoidance of doubt, Unrestricted Subsidiaries.

“Restriction Exception” means (i) any applicable Law or any instrument governing
Indebtedness or equity interests, or any applicable Law or any other agreement
relating to any property, assets or operations of a Person whose capital stock
or other equity interests are acquired, in whole or part, by a Restricted Person
pursuant to an acquisition (whether by merger, consolidation, amalgamation or
otherwise), as such instrument or agreement is in effect at the time of such
acquisition (except with respect to Indebtedness incurred in connection with, or
in contemplation of, such acquisition), or such applicable Law is then or
thereafter in effect (as applicable), which is not applicable to the acquiring
Restricted Person, or the property, assets or operations of the acquiring
Restricted Person, other than the acquired Person, or the property, assets or
operations of such acquired Person or such acquired Person’s Subsidiaries;
provided that in the case of Indebtedness, the incurrence of such Indebtedness
is not prohibited hereunder, (ii) provisions with respect to the disposition or
distribution of assets in joint venture agreements or other similar agreements
entered into in the ordinary course of business, (iii) (a) a lease, license or
similar contract, which restricts in a customary manner the subletting,
assignment, encumbrance or transfer of any property or asset that is subject
thereto or the assignment, encumbrance or transfer of any such lease, license or
other contract, (b) mortgages, deeds of trust, pledges or other security
instruments, the entry into which does not result in a Default, securing
indebtedness of a Restricted Person, which restricts the transfer of the
property subject to such mortgages, deeds of trust, pledges or other security
instruments, or (c) customary provisions restricting disposition of, or
encumbrances on, real property interests set forth in any reciprocal easements
of any Restricted Person, (iv) restrictions imposed pursuant to this Agreement
and the other Loan Documents, (v) restrictions on the transfer or

17


--------------------------------------------------------------------------------


encumbrance of property or assets which are imposed by the holder of Liens on
property or assets of a Restricted Person, provided that neither the incurrence
of such Lien nor any related Indebtedness results in a Default, (vi) any
agreement to, directly or indirectly, sell or otherwise dispose of assets or
equity interests to any Person pending the closing of such sale, provided that
such sale is consummated in compliance with any applicable provisions of this
Agreement, (vii) net worth provisions in leases and other agreements entered
into by any Restricted Person in the ordinary course of business, and (viii) an
agreement governing Indebtedness incurred to refinance the Indebtedness issued,
assumed or incurred pursuant to an agreement referred to in clauses (iv) and
(v) above; provided, however, that the provisions relating to such encumbrance
or restriction contained in any such Indebtedness are no less favorable to the
such Restricted Person in any material respect as determined by the Board in its
reasonable and good faith judgment than the provisions relating to such
encumbrance or restriction contained in agreements referred to in such clauses
(iv) and (v).

“S&P” means Standard & Poor’s Ratings Group (a division of McGraw Hill, Inc.) or
its successor.

“Schedule I BA Reference Banks” means the Lenders listed in Schedule I to the
Bank Act (Canada) as are, at such time, designated by Canadian Administrative
Agent, with the prior consent of Canadian Borrowers (acting reasonably), as the
Schedule I BA Reference Banks.

“Schedule II BA Reference Banks” means the Lenders listed in Schedule II to the
Bank Act (Canada) as are, at such time, designated by Canadian Administrative
Agent, with the prior consent of Canadian Borrowers (acting reasonably), as the
Schedule II BA Reference Banks.

“Schedule III BA Reference Banks” means the Lenders listed in Schedule III to
the Bank Act (Canada) as are, at such time, designated by Canadian
Administrative Agent, with the prior consent of Canadian Borrowers (acting
reasonably), as the Schedule III BA Reference Banks.

“Significant Restricted Persons” means Borrowers, Plains Marketing, All American
and Subsidiaries of US Borrower that would be a “significant subsidiary” as
defined in Article 1, Rule 1-02 of Regulation S-X, promulgated pursuant to the
Securities Exchange Act of 1934 and the Securities Act of 1933, each as amended.

“Specified Acquisition” means one or more acquisitions of assets or entities or
operating lines or divisions in any rolling 12-month period for an aggregate
purchase price of not less than $50,000,000.

“Specified Equity Offering” means one or more issuances of equity by US Borrower
for aggregate net cash proceeds of not less than fifty percent (50%) of the
aggregate purchase price of the Specified Acquisition.

“Stamping Fee Rate” means the rate per annum set forth on Schedule I as the
“Stamping Fee Rate” based on the Applicable Rating Level on such date, provided
that during a Default Rate Period, the Stamping Fee Rate shall be increased by
two percent (2%). Changes in the applicable Stamping Fee Rate will occur
automatically without prior notice as changes in the Applicable Rating Level
occur and shall be effective with respect to BA’s issued on and after such
change. If during the term of a BA the Stamping Fee Rate changes as a result of
a change in the Applicable Rating Level, or as a result of a Default Rate Period
as provided above, the stamping fee paid with respect to such BA (the “Initial
Fee”) shall be recalculated based upon such change for the number of days during
the term of such BA that such change is applicable, and if such recalculated
amount is in excess of the Initial Fee, the relevant Canadian Borrower shall pay
such excess as an additional fee for the acceptance of such BA, and if such
recalculated amount is less than the Initial Fee, such difference shall be
credited to such Canadian Borrower Administrative Agent will give notice
promptly to Canadian Administrative Agent of any change (and its effective date)
in the Applicable Rating Level, and Canadian Administrative Agent will in turn
give notice promptly to Canadian Borrowers and Canadian Lenders of such change
in the Applicable Rating Level and the applicable Stamping Fee Rate.

18


--------------------------------------------------------------------------------


“Subsidiary” means, with respect to any Person, any corporation, association,
partnership, limited liability company, joint venture, or other business or
corporate entity, enterprise or organization which is directly or indirectly
(through one or more intermediaries) controlled or owned more than fifty percent
by such Person (other than PAA/Vulcan Gas Storage, LLC and its subsidiaries,
unless the US Borrower shall also have the fully matured right, directly or
indirectly, to elect more than 50% of the board of directors of PAA/Vulcan.Gas
Storage, LLC); provided, however, that no Unrestricted Subsidiary shall be
deemed a “Subsidiary” of any Restricted Person for purposes of any Loan Document
except as provided in Section 7.10.

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.10A.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.10A.

“Swing Line Lender” means (i) Bank of America, N.A., in its capacity as provider
of Swing Line Loans to US Borrower, and (ii) Bank of America, N.A., acting
through its Canada Branch, in its capacity as provider of Swing Line Loans to
Canadian Borrowers, or any successor swing line lenders hereunder.

“Swing Line Loan” has the meaning specified in Section 2.10A(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.10A(b), which, if in writing, shall be substantially in the form of
Exhibit B-3.

“Swing Line Notes” has the meaning given such term in Section 2.10A(a).

“Swing Line Sublimit” means (i) with respect to Swing Line Loans to US Borrower,
the lesser of (a) $10,000,000 and (b) the US Commitment, and (ii) with respect
to aggregate Swing Line Loans to Canadian Borrowers, the lesser of
(a) $10,000,000 and (b) the Canadian Commitment. The foregoing Swing Line
Sublimits are part of, and not in addition to, the US Commitment and the
Canadian Commitment, respectively.

“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Sections 4043(c)(5) or (6) of ERISA or
(ii) any other reportable event described in Section 4043(c) of ERISA other than
a reportable event not subject to the provision for 30-day notice to the Pension
Benefit Guaranty Corporation pursuant to a waiver by such corporation under
Section 4043(a) of ERISA, or (b) the withdrawal of any ERISA Affiliate from an
ERISA Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, or (c) the filing of a notice of intent
to terminate any ERISA Plan or the treatment of any ERISA Plan amendment as a
termination under Section 4041 of ERISA, or (d) the institution of proceedings
to terminate any ERISA Plan by the Pension Benefit Guaranty Corporation under
Section 4042 of ERISA, or (e) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any ERISA Plan.

“Type” means, with respect to any Loans, the characterization of such Loans as
Base Rate Loans, Eurodollar Loans, Canadian Prime Rate Loans, Canadian US Dollar
Base Rate Loans, or BAs.

“Unreimbursed Amount” has the meaning specified in Section 2.10(c)(i).

“Unrestricted Subsidiary” shall have the meaning given it in Section 7.10.

“US Borrower” means Plains All American Pipeline, L.P., a Delaware limited
partnership.

“US Business Day” means any day, other than a Saturday, Sunday or day which
shall be in New York, New York a legal holiday or day on which banking
institutions are required or authorized to close. Any Business Day in any way
relating to Eurodollar Loans (such as the day on which an Interest Period begins
or ends) must also be a day on which commercial banks settle payments in London.

19


--------------------------------------------------------------------------------


“US Commitment” means, as to each US Lender, its obligations to (a) make US
Loans to US Borrower pursuant to Section 2.1, (b) purchase participations in US
LC Obligations pursuant to Section 2.10(c), and (c) purchase participations in
Swing Line Loans to US Borrower, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such US Lender’s
name on Schedule II, as may be increased from time to time pursuant to
Section 2.1(d), or in the Assignment and Assumption pursuant to which such US
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement; provided, during a Canadian
Allocation Period, the US Commitment of any US Lender that is or has a branch or
affiliate that is a Canadian Lender shall be reduced by the Canadian Allocated
Commitment of such Canadian Lender. The US Commitment may be increased from time
to time pursuant to Section 2.1(d) or reduced from time to time pursuant to
Section 2.5(b).

“US Commitment Fee Rate” means, on any day, the rate per annum set forth on
Schedule I as the “US Commitment Fee Rate” based on the Applicable Rating Level
on such date. Changes in the applicable US Commitment Fee Rate will occur
automatically without prior notice as changes in the Applicable Rating Level
occur. Administrative Agent will give notice promptly to US Borrower and US
Lenders of changes in the US Commitment Fee Rate.

“US LC Issuer” means Bank of America, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity. Administrative
Agent may, with the consent of US Borrower and the US Lender in question, or US
Borrower may, with the consent of US Lender in question and notice to
Administrative Agent, appoint any US Lender hereunder as a US LC Issuer in place
of or in addition to Bank of America, N.A.

“US LC Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding US Letters of Credit plus the
aggregate outstanding amount of all Unreimbursed Amounts with respect to US
Letters of Credit that are not fully refinanced by a Borrowing and, without
duplication, all LC Borrowings with respect to US Letters of Credit. For all
purposes of this Agreement, if on any date of determination a US Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such US Letter of Credit shall
be deemed to be “outstanding” in the amount so remaining available to be drawn.

“US Lender Parties” means Administrative Agent, US LC Issuer and US Lenders.

“US Lenders” means each signatory hereto designated as a US Lender, and the
successors and permitted assigns of each such party as holder of a US Note, and,
as the context requires, includes the Swing Line Lender.

“US Letter of Credit” means any letter of credit issued by US LC Issuer
hereunder at the application of US Borrower pursuant to Section 2.10. For the
avoidance of doubt, US Letter of Credit includes a commercial or documentary
letter of credit and a standby letter of credit.

“US Letter of Credit Fee Rate” means, on any day, the rate per annum set forth
on Schedule I as the “US LC Fee Rate” based on the Applicable Rating Level on
such date. Changes in the applicable US Letter of Credit Fee Rate will occur
automatically without prior notice as changes in the Applicable Rating Level
occur. Administrative Agent will give notice promptly to US Borrower and Lenders
of changes in the US Letter of Credit Fee Rate.

“US Loans” means loans by US Lenders to US Borrower pursuant to Section 2.1(a),
and, as the context requires, including without limitation for purposes of
Section 2.5(a)(i) hereof, Swing Line Loans by the Swing Line Lender to US
Borrower pursuant to Section 2.10A.

“US Notes” has the meaning given such term in Section 2.1(a) hereof.

20


--------------------------------------------------------------------------------


“US Obligations” means all Liabilities from time to time owing by any Restricted
Person to any Lender Party under or pursuant to any of the US Notes or US
Letters of Credit, including all US LC Obligations owing thereunder or under or
pursuant to any guaranty of the obligations of US Borrower under the Loan
Documents. “US Obligation” means any part of the US Obligations.

“US Percentage Share” means:

(a)    at any time the US Commitments remain outstanding, a fraction (expressed
as a percentage, carried out to the sixth decimal place), the numerator of which
is the amount of the US Commitment of such US Lender at such time and the
denominator of which is the amount of the US Total Committed Amount at such
time; and

(b)   upon the termination of the Commitments pursuant to Section 8.1, a
fraction (expressed as a percentage, carried out to the sixth decimal place),
the numerator of which is:

the sum of

(i)    the Outstanding Amount of US Loans of such US Lender plus

(ii)   an amount equal to (A) the Outstanding Amount of US Loans of such US
Lender, divided by (B) the Outstanding Amount of all US Loans of all US Lenders,
times (C) the Outstanding Amount of all US LC Obligations, and

the denominator of which is the US Total Outstanding Amount.

The initial US Percentage Share of each US Lender is set forth opposite the name
of such US Lender on Schedule II or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“US Total Committed Amount” means, at any time, the sum of the aggregate amount
of the US Commitments at such time.

“US Total Outstanding Amount” means, at any time, the sum of (i) the Outstanding
Amount of US Loans at such time plus (ii) the Outstanding Amount of US LC
Obligations.

“Wholly Owned Subsidiary” means any Subsidiary of a Person, all of the issued
and outstanding stock, limited liability company membership interests, or
partnership interests of which (including all rights or options to acquire such
stock or interests) are directly or indirectly (through one or more
Subsidiaries) owned by such Person.

“Working Capital Borrowings” has the meaning given to such term in
Section 2.2(c).

Section 1.2.   Exhibits and Schedules; Additional Definitions.   All Exhibits
and Schedules attached to this Agreement are a part hereof for all purposes.

Section 1.3.   Amendment of Defined Instruments.   Unless the context otherwise
requires or unless otherwise provided herein the terms defined in this Agreement
which refer to a particular agreement, instrument or document also refer to and
include all renewals, extensions, modifications, amendments and restatements of
such agreement, instrument or document, provided that nothing contained in this
section shall be construed to authorize any such renewal, extension,
modification, amendment or restatement.

21


--------------------------------------------------------------------------------


Section 1.4.   References and Titles.   All references in this Agreement to
Exhibits, Schedules, articles, sections, subsections and other subdivisions
refer to the Exhibits, Schedules, articles, sections, subsections and other
subdivisions of this Agreement unless expressly provided otherwise. Titles
appearing at the beginning of any subdivisions are for convenience only and do
not constitute any part of such subdivisions and shall be disregarded in
construing the language contained in such subdivisions. The words “this
Agreement,” “this instrument,” “herein,” “hereof,” “hereby,” “hereunder” and
words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The phrases “this section”
and “this subsection” and similar phrases refer only to the sections or
subsections hereof in which such phrases occur. The word “or” is not exclusive,
and the word “including” (in its various forms) means “including without
limitation.” Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires. References to an “officer” or “officers” of the General Partner or any
Restricted Person shall mean and include officers of such Person or the
controlling management entity of such Person as provided in such Person’s
organizational documents, as applicable.

Section 1.5.   Calculations and Determinations.   All calculations under the
Loan Documents of interest chargeable with respect to Eurodollar Loans and of
fees shall be made on the basis of actual days elapsed (including the first day
but excluding the last) and a year of 360 days. All other calculations of
interest made under the Loan Documents shall be made on the basis of actual days
elapsed (including the first day but excluding the last) and a year of 365 or
366 days, as appropriate. Each determination by a Lender Party of amounts to be
paid under Article III or any other matters which are to be determined hereunder
by a Lender Party (such as any Eurodollar Rate, BA Discount Rate, Business Day,
Interest Period, or Reserve Percentage) shall, in the absence of manifest error,
be conclusive and binding. Unless otherwise expressly provided herein or unless
Majority Lenders otherwise consent all financial statements and reports
furnished to any Lender Party hereunder shall be prepared and all financial
computations and determinations pursuant hereto shall be made in accordance with
GAAP.

Section 1.6.   Letter of Credit Amounts.   Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time; provided, further,
that with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic reductions
in the stated amount thereof, the amount of such Letter of Credit shall be
deemed to be the Dollar Equivalent of the amount available to be drawn under
such Letter of Credit at such time.

ARTICLE II.—The Loans and Letters of Credit

Section 2.1.   Commitments to Lend; Notes.

(a)   US Loans to US Borrower.   Subject to the terms and conditions hereof,
each US Lender agrees to make US Loans to US Borrower upon US Borrower’s request
from time to time during the Commitment Period, provided that (a) subject to
Sections 3.3, 3.4 and 3.6, all US Lenders are requested to make US Loans of the
same Type in accordance with their respective US Percentage Shares and as part
of the same Borrowing, (b) after giving effect to such US Loans, the US Total
Outstanding Amount does not exceed the US Total Committed Amount determined as
of the date on which the requested US Loans are to be made, and (c) after giving
effect to such US Loans, the Outstanding Amount of US Loans by each US Lender
plus such US Lender’s US Percentage Share of the Outstanding Amount of US LC
Obligations does not exceed such US Lender’s US Commitment. The aggregate amount
of all US Loans in any Borrowing must be equal to $1,000,000 or any higher
integral multiple of $100,000. The obligation of US

22


--------------------------------------------------------------------------------


Borrower to repay to each US Lender the aggregate amount of all US Loans made by
such US Lender to US Borrower, together with interest accruing in connection
therewith, shall be evidenced by a single promissory note (herein called such US
Lender’s “US Note”) made by US Borrower payable to the order of such US Lender
in the form of Exhibit A-1 with appropriate insertions. The amount of principal
owing on any US Lender’s US Note at any given time shall be the aggregate amount
of all US Loans theretofore made by such US Lender to US Borrower minus all
payments of principal theretofore received by such US Lender on such US Note.
Interest on each US Note shall accrue and be due and payable as provided herein
and therein. Each US Note shall be due and payable as provided herein and
therein, and shall be due and payable in full on the Maturity Date. Subject to
the terms and conditions of this Agreement, US Borrower may borrow, repay, and
reborrow under this Section 2.1(a). US Borrower may have no more than seven
Borrowings of Eurodollar Loans outstanding at any time. All payments of
principal and interest on the US Loans made pursuant to this
Section 2.1(a) shall be made in Dollars.

(b)   Canadian Allocation of US Total Committed Amount.   The US Borrower shall
have the right to allocate (or reallocate, if previously allocated) a portion of
the US Total Committed Amount as the Canadian Allocated Total Commitment by
notice to the Administrative Agent; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. ten Canadian
Business Days prior to the date such allocation or reallocation shall become
effective, (ii) any such allocation or reallocation shall be in an aggregate
amount of $5,000,000 or any whole multiple in excess thereof, not to exceed the
Canadian Allocated Maximum Total Commitment, or shall be a reallocation to zero,
(iii) the US Borrower shall not allocate or reallocate any portion of the US
Total Committed Amount if, after giving effect thereto and to any concurrent
prepayments hereunder (a) the US Total Outstanding Amount would exceed the US
Total Committed Amount, (b) the Canadian Total Outstanding Amount would exceed
the Canadian Allocated Total Commitment, (c) any US Lender’s US Commitment would
not equal or exceed the sum of the Outstanding Amount of such US Lender’s US
Loan plus such Lender’s US Percentage Share of the Outstanding Amount of US LC
Obligations; or (d) any Canadian Lender’s Canadian Commitment would not equal or
exceed the sum of the Outstanding Amount of such Canadian Lender’s Canadian
Advances plus such Canadian Lender’s Canadian Percentage Share of the
Outstanding Amount of Canadian LC Obligations, and (iv) the US Borrower shall
make not more than four allocations or reallocations of the US Total Committed
Amount in any calendar year. The Administrative Agent will promptly notify the
Canadian Administrative Agent and the Lenders or their Canadian branches or
affiliates with Canadian Allocated Commitments of any such notice of allocation
or reallocation of the US Total Committed Amount and the amount of their
respective Canadian Allocated Commitments, and shall notify all Lenders of the
US Commitments and Canadian Allocated Total Commitment upon the effectiveness of
such allocation or reallocation, which effectiveness shall require no vote or
consent of any Lender or Agent.

(c)   Canadian Advances to Canadian Borrowers.   Subject to the terms and
conditions hereof, each Canadian Lender agrees to extend credit to either
Canadian Borrower, and such extension of credit shall constitute separate
Borrowings to such Canadian Borrower, by (i) advancing funds in Dollars or
Canadian Dollars to such Canadian Borrower specified in a Borrowing Notice
(herein called such Canadian Lender’s “Canadian Loans”) and (ii) accepting and
purchasing drafts of Bankers’ Acceptances issued under this Agreement by such
Canadian Borrower specified in a Borrowing Notice (herein called such Canadian
Lender’s “Bankers’ Acceptances”; each Canadian Lender’s Canadian Loans and
Bankers’ Acceptances are herein collectively called such Canadian Lender’s
“Canadian Advances”) upon either Canadian Borrower’s separate request from time
to time during a Canadian Allocation Period, provided that (a) subject to
Sections 3.3, 3.4 and 3.6, all Canadian Lenders are requested to make Canadian
Advances of the same Type in accordance with their respective Canadian
Percentage Shares and as part of the same Borrowing with respect to each
Canadian Borrower, (b) after giving effect to such Canadian Advances, the
Canadian Total Outstanding Amount does not exceed the Canadian Total Committed
Amount determined as of the date on which the requested Canadian Advances are to
be made, and (c) after giving effect to such

23


--------------------------------------------------------------------------------


Canadian Advance the Outstanding Amount of the Canadian Advances by each
Canadian Lender plus such Canadian Lender’s Canadian Percentage Share of the
Outstanding Amount of Canadian LC Obligations does not exceed such Canadian
Lender’s Canadian Commitment. The aggregate amount of all Canadian Loans in any
Borrowing advanced in Dollars must be equal to $1,000,000 or any higher integral
multiple of $100,000, the aggregate amount of all Canadian Loans in any
Borrowing advanced in Canadian Dollars must be equal to C$1,000,000 or any
higher integral multiple of C$100,000, and the aggregate amount of any Canadian
Advance pursuant to the issuance of Bankers’ Acceptances must be equal to
C$3,000,000 or any higher integral multiple of C$100,000. The obligation of each
Canadian Borrower to repay to each Canadian Lender the aggregate amount of all
Canadian Advances made by such Canadian Lender to such Canadian Borrower,
together with interest accruing in connection therewith, shall be evidenced by a
single promissory note (herein called such Canadian Lender’s “Canadian Note”)
made individually by each Canadian Borrower payable to the order of such
Canadian Lender in the form of Exhibit A-2 with appropriate insertions. The
amount of principal owing on any Canadian Lender’s Canadian Note at any given
time shall be the aggregate amount of all Canadian Advances theretofore made by
such Canadian Lender to the appropriate Canadian Borrower minus all payments of
principal theretofore received by such Canadian Lender on such Canadian Note.
Interest on each Canadian Note shall accrue and be due and payable as provided
herein and therein. Each Canadian Lender’s Canadian Note shall be due and
payable as provided herein and therein, and shall be due and payable in full on
the Maturity Date. Subject to the terms and conditions of this Agreement and
within the limits of each Canadian Lender’s Canadian Commitment, either Canadian
Borrower may individually borrow, repay, and reborrow under this Section 2.1(b).
Each Canadian Borrower may have no more than seven Borrowings of BA’s
collectively outstanding at any time. All payments of principal and interest on
the Canadian Loans shall be made in the currency in which such corresponding
Canadian Loan was funded. Canadian Loans may be made, at the option of either
Canadian Borrower, in Dollars or Canadian Dollars.

(d)   Increase in US Total Committed Amount.   US Borrower shall have the right,
without the consent of the Lenders but with the prior approval of the
Administrative Agent, such approval not to be unreasonably withheld, to cause
from time to time an increase in the US Total Committed Amount by adding to this
Agreement one or more additional Lenders or by allowing one or more Lenders to
increase their respective US Commitments, which (in whole or part) may, at the
request of US Borrower and with the consent of such Lender, be designated as the
Canadian Allocated Commitment of such Lender (resulting in an increased Canadian
Allocated Maximum Total Commitment); provided however (i) no Event of Default
shall have occurred hereunder which is continuing, (ii) no such increase shall
result in the US Total Committed Amount plus, without duplication, Canadian
Total Committed Amount (if any) to exceed $1,500,000,000, and (iii) no Lender’s
Commitment shall be increased or subject to allocation towards the Canadian
Allocated Total Commitment without such Lender’s consent. Upon any increase in
the aggregate US Total Committed Amount and/or the Canadian Allocated Total
Commitment, as the case may be, pursuant to the foregoing, the Lenders hereby
authorize the Agents and the Borrowers to make non-ratable borrowings and
prepayments of the Loans, and if any such prepayment requires the payment of
Eurodollar Loans, Borrowers shall pay any required amounts pursuant to
Section 3.6 other than on the last day of the applicable Interest Period, in
order to ensure that the Loans of the Lenders shall be outstanding on a ratable
basis in accordance with their US Percentage Shares and/or Canadian Percentage
Shares, the US Commitments and/or Canadian Commitments shall be as set forth in
a revised Schedule II and no such borrowing or prepayment shall violate any
provisions of this Agreement.

(e)   Termination of Right to Canadian Allocation of US Total Committed
Amount.   If no Canadian Allocation Period exists, the US Borrower may at any
time permanently terminate its right to allocate a portion of the US Total
Committed Amount as the Canadian Allocated Total Commitment, at which time the
obligations of each Canadian Borrower hereunder and each Guarantor with respect
to any Canadian Obligations shall automatically terminate, and thereafter no
Lender, nor its Canadian branch or affiliate

24


--------------------------------------------------------------------------------


shall have any Canadian Allocated Commitment, nor shall any Canadian Lender have
any Canadian Commitment.

(f)    Extension of Maturity Date.

(i)    Requests for Extension.   The US Borrower may, up to two times during the
Commitment Period, by notice to the Administrative Agent (who shall promptly
notify the Lenders) not earlier than 30 days prior to the first anniversary of
the Closing Date and not later than 30 days prior to the Maturity Date then in
effect hereunder (the “Existing Maturity Date”), request that each Lender extend
such Lender’s Maturity Date for one additional year from the Existing Maturity
Date.

(ii)   Lender Elections to Extend.   Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date (the “Notice Date”) that is 15 days after the date of US
Borrower’s notice to the Administrative Agent under clause (i) above, advise the
Administrative Agent not later than 5:00 p.m., New York, New York time, whether
or not such Lender agrees to such extension (each Lender that determines not to
so extend its Maturity Date, a “Non-Extending Lender”), and any Lender that does
not so advise the Administrative Agent shall be deemed to be a Non-Extending
Lender. The election of any Lender to agree to such extension shall not obligate
any other Lender to so agree.

(iii)  Notification by Administrative Agent.   Following receipt by the
Administrative Agent of the Lenders’ notices under Section 2.1(f)(ii), the
Administrative Agent shall on the Notice Date (or, if such date is not a
Business Day, on the next following Business Day), notify the Borrower of each
Lender’s determination under Section 2.1(f)(ii).

(iv)  Additional Commitment Lenders.   The Borrower shall have the right, both
before and after the effectiveness of a requested extension under this
Section 2.1(f), to replace any Non-Extending Lender with, and add as “Lenders”
under this Agreement in place thereof, one or more Eligible Assignees (each such
Eligible Assignee replacing a Non-Extending Lender on or before the
effectiveness of a requested extension under this Section 2.1(f), an “Additional
Commitment Lender”) as provided in Section 3.8, each of which Additional
Commitment Lenders shall have entered into an Assignment and Assumption pursuant
to which such Additional Commitment Lender shall, effective as of the
effectiveness of such requested extension, undertake a Commitment (and, if any
such Additional Commitment Lender is already a Lender, its Commitment shall be
in addition to such Lender’s Commitment hereunder on such date). Any Eligible
Assignee replacing a Non-Extending Lender after the effectiveness of a requested
extension shall enter into an Assignment and Assumption with such Non-Extending
Lender assuming such Non-Extending Lender’s Commitment with such extended
Maturity Date.

(v)    Minimum Extension Requirement.   If Majority Lenders (determined after
giving effect to any Additional Commitment Lenders and their Commitments) shall
approve any such requested extension under this Section 2.1(f), then, subject to
the conditions set forth in Section 2.1(f)(vi), the Maturity Date as to each
Lender approving such requested extension and of each Additional Commitment
Lender shall be extended to the same date one year after the Existing Maturity
Date (except that, if such date is not a Business Day, such Maturity Date as so
extended shall be the next preceding Business Day) and each Additional
Commitment Lender shall thereupon become a “Lender” for all purposes of this
Agreement. The Maturity Date of each Non-Extending Lender remaining a Lender
hereunder shall remain the Existing Maturity Date; provided, the Borrower shall
continue to have the right to replace any such Non-Extending Lender following
the effectiveness of any such extension as provided in Section 2.1(f)(iv).

25


--------------------------------------------------------------------------------


(vi)  Conditions to Effectiveness of Extensions.   Notwithstanding the
foregoing, the extension of the Existing Maturity Date pursuant to this
Section shall not be effective with respect to any Lender unless:

(A)  no Default or Event of Default shall have occurred and be continuing on the
date of such extension and after giving effect thereto;

(B)   the representations and warranties made by any Restricted Person in any
Loan Document are true and correct on and as of the date of such extension and
after giving effect thereto, as though made as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date or updated, modified or supplemented as of a subsequent date with
the consent of Majority Lenders (after giving effect to any Additional
Commitment Lenders), then in each case, as of such specific date); and

(C)   on the Maturity Date of each Non-Extending Lender, the US Borrower and
Canadian Borrowers shall prepay US Loans and Canadian Loans, respectively,
outstanding on such date (and pay any additional amounts required pursuant to
Section 3.6) to the extent necessary to keep outstanding US Loans and Canadian
Loans ratable with any revised US Percentage Shares and Canadian Percentage
Shares, respectively, of the respective US Lenders and Canadian Lenders
effective as of such date.

Section 2.2.   Requests for Loans.   A requesting Borrower must give to the
appropriate Agent written notice (or telephonic notice promptly confirmed in
writing) of any requested Borrowing. Each such notice constitutes a “Borrowing
Notice” hereunder and must:

(a)   specify (i) as to US Loans (A) the aggregate amount of any such Borrowing
and the date on which Base Rate Loans are to be advanced, or (B) the aggregate
amount of any such Borrowing of new Eurodollar Loans, the date on which such
Eurodollar Loans are to be advanced (which shall be the first day of the
Interest Period which is to apply thereto), and the length of the applicable
Interest Period, or (ii) as to Canadian Loans (A) the aggregate amount of any
such Borrowing of new Canadian Prime Rate Loans (if Canadian Dollar-denominated
Loans) or Canadian US Dollar Base Rate Loans (if Dollar-denominated Loans) and
the date on which such Canadian Loans are to be advanced, or (B) the aggregate
amount of any such Borrowing by way of Bankers’ Acceptances (subject to
Section 2.12(f)), and the date on which such Bankers’ Acceptances are to be
accepted and the maturity of such Bankers’ Acceptances (if Canadian
Dollar-denominated Loans) or the aggregate amount of any such Borrowing of new
Eurodollar Loans, the date on which such Eurodollar Loans are to be advanced
(which shall be the first day of the Interest Period which is to apply thereto),
and the length of the applicable Interest Period (if Dollar-denominated Loans);
and

(b)   be received by the appropriate Agent not later than 11:00 a.m., New York,
New York time or Toronto, Canada time, as the case may be, on (i) the day on
which any such Base Rate Loans, Canadian Prime Rate Loans or Canadian US Dollar
Base Rate Loans are to be made, (ii) the third Business Day preceding the day on
which any such Eurodollar Loans are to be made or any such Bankers’ Acceptances
are to be issued; and

(c)   if any requested Borrowing or portion thereof is to be utilized
exclusively for working capital purposes (such Borrowing or such portion being
called a “Working Capital Borrowing”), such Borrower shall specify in the
Borrowing Notice that such Borrowing or such portion is a Working Capital
Borrowing. In addition, any repayment of a Loan that is intended as a repayment
of all or any part of the outstanding amount of one or more Working Capital
Borrowings shall be so identified to the appropriate Agent at the time of such
repayment.

Each such written request or confirmation must be made in the form and substance
of the “US Borrowing Notice” attached hereto as Exhibit B-1 or the “Canadian
Borrowing Notice” attached hereto as

26


--------------------------------------------------------------------------------


Exhibit B-2, duly completed. Each such telephonic request shall be deemed a
representation, warranty, acknowledgment and agreement by such Borrower as to
the matters which are required to be set out in such written confirmation. Upon
receipt of any such Borrowing Notice, the appropriate Agent shall give each US
Lender or Canadian Lender, as the case may be, prompt notice of the terms
thereof. If all conditions precedent to such new Loans have been met, each US
Lender or Canadian Lender, as the case may be, will on the date requested
promptly remit to the appropriate Agent at its office in Boston, Massachusetts
or Toronto, Canada, as the case may be, the amount of such Lender’s new Loan in
immediately available funds, and upon receipt of such funds, unless to its
actual knowledge any conditions precedent to such Loans have been neither met
nor waived as provided herein, such Agent shall promptly make such Loans
available to the requesting Borrower. Unless an Agent shall have received prompt
notice from a Lender that such Lender will not make available to such Borrower
such Lender’s new Loan, such Agent may in its discretion assume that such Lender
has made such Loan available to such Agent in accordance with this section, and
such Agent may if it chooses, in reliance upon such assumption, make such Loan
available to such Borrower. If and to the extent such Lender shall not so make
its new Loan available to such Agent, such Lender and requesting Borrower
severally agree to pay or repay to such Agent within three days after demand the
amount of such Loan together with interest thereon, for each day from the date
such amount was made available to such Borrower until the date such amount is
paid or repaid to such Agent, with interest at (i) as to US Loans and
Dollar-denominated Canadian Loans, the Federal Funds Rate, and as to Canadian
Dollar-denominated Canadian Loans, the “Bank Rate” as set by the Bank of Canada,
as quoted on Reuters page BOCFAD, if such Lender is making such payment, and
(ii) the interest rate applicable at the time to the other new Loans made on
such date, if such Borrower is making such repayment. If neither such Lender nor
such Borrower pays or repays to such Agent such amount within such three-day
period, such Agent shall be entitled to recover from such Borrower, on demand in
lieu of the interest provided for in the preceding sentence, interest thereon at
the Default Rate, calculated from the date such amount was made available to
such Borrower. The failure of any Lender to make any new Loan to be made by it
hereunder shall not relieve any other Lender of its obligation hereunder, if
any, to make its new Loan, but no Lender shall be responsible for the failure of
any other Lender to make any new Loan to be made by such other Lender. All
Borrowings of US Loans shall be advanced in Dollars. Borrowings of Canadian
Loans, at either Canadian Borrower’s option, may be advanced in Canadian Dollars
or Dollars.

Section 2.3.   Continuations and Conversions of Existing Loans.   US Borrower
may make the following elections with respect to US Loans already outstanding:
(i) to Convert, in whole or in part, Base Rate Loans to Eurodollar Loans,
(ii) to Convert, in whole or in part, Eurodollar Loans to Base Rate Loans on the
last day of the Interest Period applicable thereto, and (iii) to Continue, in
whole or in part, Eurodollar Loans beyond the expiration of such Interest Period
by designating a new Interest Period to take effect at the time of such
expiration. Subject to the terms of Section 2.13 with respect to Bankers’
Acceptances, each Canadian Borrower may make the following elections with
respect to Canadian Advances already outstanding: (i) to Convert any Type of
Canadian Advance to any other Type of Canadian Advance, provided that any such
Conversion of a Bankers’ Acceptance must be made on the date of maturity
thereof; and (ii) to rollover any existing Bankers’ Acceptance by designating
the new maturity date applicable thereto. In making such elections, such
Borrower may combine existing US Loans to US Borrower or Canadian Advances to
such Canadian Borrower made pursuant to separate Borrowings into one new
Borrowing or divide existing US Loans to US Borrower or Canadian Advances to
such Canadian Borrower made pursuant to one Borrowing into separate new
Borrowings, provided that US Borrower may have no more than seven Borrowings of
Eurodollar Loans outstanding at any time and neither Canadian Borrower may have
more than seven BA’s and Eurodollar Loans in the aggregate outstanding at any
time. To make any such election, such Borrower must give to the appropriate
Agent written notice (or telephonic notice promptly confirmed in writing) of any
such Conversion or

27


--------------------------------------------------------------------------------


Continuation of existing Loans or Canadian Advances, with a separate notice
given for each new Borrowing. Each such notice constitutes a
“Continuation/Conversion Notice” hereunder and must:

(i)    specify the existing US Loans or Canadian Advances which are to be
Continued or Converted;

(ii)   specify (A) the aggregate amount of any Borrowing of Base Rate Loans,
Canadian Prime Rate Loans (as to Canadian Dollar-denominated Canadian Loans) or
Canadian US Dollar Base Rate Loans (as to Dollar-denominated Canadian Loans)
into which such existing US Loans or Canadian Advances, as the case may be, are
to be Continued or Converted and the date on which such Continuation or
Conversion is to occur, (B) the aggregate amount of any Borrowing of Eurodollar
Loans into which such existing Dollar-denominated Loans are to be Continued or
Converted, the date on which such Continuation or Conversion is to occur (which
shall be the first day of the Interest Period which is to apply to such
Eurodollar Loans), and the length of the applicable Interest Period, or (C) the
amount of any Borrowing of Bankers’ Acceptances into which such existing
Canadian Dollar-denominated Canadian Advances are to be Continued or Converted,
the date on which such Continuation or Conversion is to occur, and the maturity
of such Bankers’ Acceptances; and

(iii)  be received by the appropriate Agent not later than 11:00 a.m. New York,
New York time or Toronto, Canada time, as the case may be, on (i) the day on
which any such Continuation or Conversion to Base Rate Loans, Canadian Prime
Rate Loans or Canadian US Dollar Base Rate Loans is to occur, or (ii) the third
Business Day preceding the day on which any such Continuation or Conversion to
Eurodollar Loans or Bankers’ Acceptances is to occur.

Each such written request or confirmation must be made in the form and substance
of the “US Continuation/Conversion Notice” attached hereto as Exhibit C-1 or the
“Canadian Continuation/Conversion Notice” attached hereto as Exhibit C-2, as
appropriate, duly completed. Each such telephonic request shall be deemed a
representation, warranty, acknowledgment and agreement by the requesting
Borrower as to the matters which are required to be set out in such written
confirmation. Upon receipt of any such Continuation/Conversion Notice, the
appropriate Agent shall give each US Lender or Canadian Lender, as the case may
be, prompt notice of the terms thereof. Each Continuation/Conversion Notice
shall be irrevocable and binding on the requesting Borrower. During the
continuance of any Default, US Borrower may not make any election to Convert
existing US Loans into Eurodollar Loans or Continue existing US Loans as
Eurodollar Loans beyond the expiration of their respective and corresponding
Interest Period then in effect, nor may either Canadian Borrower make any
election to Convert existing Dollar-denominated Canadian Loans into Eurodollar
Loans or Continue existing Dollar-denominated Canadian Loans as Eurodollar Loans
beyond the expiration of their respective and corresponding Interest Period then
in effect, or Convert existing Canadian Dollar-denominated Canadian Advances
into Bankers’ Acceptances or to rollover existing Bankers’ Acceptances into new
Bankers’ Acceptances. If (due to the existence of a Default or for any other
reason) any Borrower fails to timely and properly give any
Continuation/Conversion Notice with respect to a Borrowing of existing
Eurodollar Loans or Bankers’ Acceptances at least three days prior to the end of
the Interest Period applicable to such Eurodollar Loans or the maturity of such
Bankers’ Acceptance, any such Eurodollar Loans, to the extent not prepaid at the
end of such Interest Period, shall automatically be Converted into Base Rate
Loans (or, as to Canadian Loans, Canadian US Dollar Base Rate Loans) at the end
of such Interest Period, and any such Bankers’ Acceptances, to the extent not
prepaid at such maturity, shall automatically be Converted into Canadian Prime
Rate Loans at such maturity. No new funds shall be repaid by any Borrower or
advanced by any Lender in connection with any Continuation or Conversion of
existing US Loans or Canadian Advances pursuant to this section, and no such
Continuation or Conversion shall be deemed to be a new advance of funds for any
purpose; such Continuations and Conversions merely constitute a change in the
interest rate applicable to such already outstanding US Loans or Canadian
Advances.

28


--------------------------------------------------------------------------------


Section 2.4.   Use of Proceeds.   Borrowers shall use all Loans and Canadian
Advances (a) to refinance outstanding indebtedness under the Existing Agreement
including letters of credit issued thereunder, and (b) for fees and expenses
related to this Agreement and the transactions contemplated hereby, capital
expenditures of any Restricted Person, reimbursement obligations of Letters of
Credit, working capital for operations and other general business purposes,
including acquisitions. Borrowers shall use all Letters of Credit for its and
its Subsidiaries’ general corporate purposes including in relation to the
purchase or exchange by any Restricted Person of Petroleum Products. In no event
shall the funds from any Loans, Canadian Advances or any Letters of Credit be
used directly or indirectly by any Person for personal, family, household or
agricultural purposes or for the purpose, whether immediate, incidental or
ultimate, of purchasing, acquiring or carrying any “margin stock” (as such term
is defined in Regulation U promulgated by the Board of Governors of the Federal
Reserve System) or to extend credit to others directly or indirectly for the
purpose of purchasing or carrying any such margin stock. Borrowers represent and
warrant that they are not engaged principally, or as one of their important
activities, in the business of extending credit to others for the purpose of
purchasing or carrying such margin stock.

Section 2.5.   Interest Rates and Fees.

(a)   Interest Rates.

(i)    Each US Loan shall bear interest as follows: (A) unless the Default Rate
shall apply, each Base Rate Loan shall bear interest on each day outstanding at
the Base Rate plus the Applicable Margin in effect on such day, and each
Eurodollar Loan shall bear interest on each day during the related Interest
Period at the related Eurodollar Rate plus the Applicable Margin in effect on
such day, and (B) during a Default Rate Period, all US Loans shall bear interest
on each day outstanding at the applicable Default Rate.

(ii)   Each Canadian Loan shall bear interest as follows: (A) unless the Default
Rate shall apply, each Canadian Prime Rate Loan shall bear interest on each day
outstanding at the Canadian Prime Rate plus the Applicable Margin in effect on
such day, each Canadian US Dollar Base Rate Loan shall bear interest on each day
outstanding at the Canadian US Dollar Base Rate plus the Applicable Margin in
effect on such day, and each Eurodollar Loan shall bear interest on each day
during the related Interest Period at the related Eurodollar Rate plus the
Applicable Margin in effect on such day, and (B) during a Default Rate Period,
all Canadian Loans shall bear interest on each day outstanding at the applicable
Default Rate.

(iii)  If an Event of Default based upon Section 8.1(a), Section 8.1(b) or, with
respect to any Borrower, based upon Section 8.1(h)(i), (h)(ii) or
(h)(iii) exists and the Loans are not bearing interest at the Default Rate, the
past due principal and past due interest shall bear interest on each day
outstanding at the applicable Default Rate.

(iv)  The interest rate shall change whenever the applicable Base Rate,
Eurodollar Rate, Canadian Prime Rate, Canadian US Dollar Base Rate or Applicable
Margin changes. In no event shall the interest rate on any Loan exceed the
Highest Lawful Rate.

(b)   Commitment Fees; Reduction of Commitments.

(i)    In consideration of each US Lender’s US Commitment, US Borrower will pay
to Administrative Agent for the account of each US Lender a commitment fee
determined on a daily basis equal to the US Commitment Fee Rate in effect on
such day times such US Lender’s US Percentage Share of the unused portion of the
US Total Committed Amount on each day during the Commitment Period, determined
for each such day by deducting from the amount of the US Total Committed Amount
at the end of such day the US Total Outstanding Amount (excluding the
Outstanding Amount of Swing Line Loans).

29


--------------------------------------------------------------------------------


(ii)   During a Canadian Allocation Period, in consideration of each Canadian
Lender’s Canadian Commitment, Canadian Borrowers jointly and severally agree to
pay to Canadian Administrative Agent for the account of each Canadian Lender its
pro rata share of a commitment fee determined on a daily basis equal to the
Canadian Commitment Fee Rate in effect on such day times such Canadian Lender’s
Canadian Percentage Share of the unused portion of the Canadian Allocated
Commitment on each day during the Canadian Allocation Period, determined for
each such day by deducting from the amount of the Canadian Total Committed
Amount at the end of such day the Canadian Total Outstanding Amount (excluding
the Outstanding Amount of Swing Line Loans).

(iii)  Each such commitment fee shall be due and payable in arrears on the last
day of each Fiscal Quarter and at the end of the Commitment Period. US Borrower
shall have the right from time to time to permanently reduce the US Total
Committed Amount or Canadian Total Committed Amount, as the case may be,
provided that (A) notice of such reduction is given not less than two Business
Days prior to such reduction, (B) the resulting US Total Committed Amount or
Canadian Total Committed Amount is not less than the US Total Outstanding Amount
or the Canadian Total Outstanding Amount, respectively, and (C) each partial
reduction shall be in an amount at least equal to $1,000,000 and in multiples of
$1,000,000 in excess thereof.

(c)   Utilization Fee.   US Borrower shall pay to the Administrative Agent for
the account of each US Lender in accordance with such US Lender’s US Percentage
Share, a utilization fee of 0.10% per annum times the US Total Outstanding
Amount on each day that the sum of (a) the US Total Outstanding Amount plus
(b) the Canadian Total Outstanding Amount exceeds fifty percent (50%) of the
daily amount of the aggregate Commitments then in effect (or, if terminated, in
effect immediately prior to such termination). Canadian Borrowers jointly and
severally agree to pay to the Canadian Administrative Agent for the account of
each Canadian Lender in accordance with such Canadian Lender’s Canadian
Percentage Share, a utilization fee of 0.10% per annum times the Canadian Total
Outstanding Amount on each day that the sum of (a) the US Total Outstanding
Amount plus (b) the Canadian Total Outstanding Amount on each day exceeds fifty
percent (50%) of the daily amount of the aggregate Commitments then in effect
(or, if terminated, in effect immediately prior to such termination).
Utilization fees shall accrue at all times that such excess outstandings are in
effect, including at any time during which one or more of the conditions in
Article IV is not met. Each such utilization fee shall be due and payable
quarterly in arrears on the last day of each Fiscal Quarter and at the end of
the Commitment Period. Each utilization fee shall be calculated quarterly in
arrears.

(d)   Stamping Fees.   In consideration of each Canadian Lender’s commitment to
accept or participate in Bankers’ Acceptances under this Agreement, each
Canadian Borrower will pay to Canadian Administrative Agent for the account of
such Canadian Lender the Stamping Fee Rate multiplied by the face amount of each
Bankers’ Acceptance accepted by such Canadian Lender on behalf of such Canadian
Borrower under this Agreement calculated for the number of days in the term of
such Bankers’ Acceptance. Such fee shall be due and payable on the date on which
such Bankers’ Acceptances are accepted and shall be deducted from the Discount
Proceeds paid to such Canadian Borrower. Such fee shall be non-refundable,
notwithstanding any reduction in the Stamping Fee Rate during the term of such
Bankers’ Acceptances.

(e)   Agents’ Fees.   In addition to all other amounts due to Administrative
Agent or Canadian Administrative Agent under the Loan Documents, US Borrower
will pay to Administrative Agent agent fees pursuant to the Fee Letter described
in clause (i) of the definition of the term “Fee Letters”.

Section 2.6.   [Intentionally deleted]

Section 2.7.   [Intentionally deleted]

30


--------------------------------------------------------------------------------


Section 2.8.   Optional Prepayments

(a)   US Loans.   US Borrower may, upon three Business Days’ notice, as to
Eurodollar Loans, or same Business Day’s notice, as to Base Rate Loans, to
Administrative Agent (and Administrative Agent will promptly give notice to the
other US Lenders) from time to time and without premium or penalty (other than
any amounts due under Section 3.6 hereof with respect to prepayments of any
Eurodollar Loans) prepay the US Loans, in whole or in part, so long as the
aggregate amounts of all partial prepayments of principal on (i) Eurodollar
Loans equals $2,500,000 or any higher integral multiple of $250,000, and
(ii) Base Rate Loans equals $250,000 or any higher integral multiple of $50,000.
Upon receipt of any such notice, Administrative Agent shall give each US Lender
prompt notice of the terms thereof.

(b)   Canadian Loans.   Either Canadian Borrower may, upon three Business Days’
notice as to Eurodollar Loans, or same Business Day’s notice, as to Canadian
Prime Rate Loans or Canadian US Dollar Base Rate Loans, to Canadian
Administrative Agent (and Canadian Administrative Agent will promptly give
notice to the other Canadian Lenders) from time to time and without premium or
penalty (other than any amounts due under Section 3.6 hereof with respect to
prepayments of any Eurodollar Loans) prepay its Canadian Loans, in whole or in
part, so long as the aggregate amounts of all partial prepayments of principal
on (i) Eurodollar Loans equals $2,500,000 or any higher integral multiple of
$50,000, (ii) Canadian Prime Rate Loans equals C$250,000 or any higher integral
multiple of C$50,000, and (iii) US Dollar Base Rate Loans equals $250,000 or any
higher integral multiple of $50,000. No BA may be prepaid hereunder except in
accordance with Section 2.15.

(c)   Swing Line Loans.   Any Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent or Canadian Administrative Agent, as
appropriate), at any time or from time to time, voluntarily prepay Swing Line
Loans made to it in whole or in part without premium or penalty (other than any
amounts due under Section 3.6 hereof with respect to prepayments of any
Eurodollar Loans); provided that (i) such notice must be received by the Swing
Line Lender and the Administrative Agent or Canadian Administrative Agent not
later than 1:00 p.m. on the date of the prepayment, and (ii) any such prepayment
shall be in a minimum principal amount of $100,000. Each such notice shall
specify the date and amount of such prepayment. If such notice is given by any
Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(d)   Accrued and Unpaid Interest.   Each prepayment of principal of a Loan
under this section shall be accompanied by all interest then accrued and unpaid
on the principal so prepaid. Any principal or interest prepaid pursuant to this
section shall be in addition to, and not in lieu of, all payments otherwise
required to be paid under the Loan Documents at the time of such prepayment.

(e)   Prepayment.   Following notice by any Borrower pursuant to
Section 2.8(a) or (b) above, such Borrower shall make such prepayment, and the
prepayment amount specified in such notice shall be due and payable, on the date
specified in such notice.

Section 2.9.   Mandatory Prepayments.

(a)   US Loans to US Borrower.   If at any time the US Total Outstanding Amount
exceeds the US Total Committed Amount (whether due to a reduction in the US
Total Committed Amount in accordance with this Agreement, or otherwise),
US Borrower shall immediately upon demand prepay the principal of the US Loans
made to US Borrower in an amount at least equal to such excess.

(b)   Swing Line Loans.   Each Borrower shall repay each Swing Line Loan made to
it on the earlier to occur of (i) (A) with respect to a Loan other than a
Eurodollar Rate Loan, the date fifteen Business Days after such Loan is made and
(B) with respect to a Eurodollar Loan, on the last day of the Interest Period
that is applicable thereto, and (ii) the Maturity Date.

31


--------------------------------------------------------------------------------


(c)   Canadian Loans.   Except to the extent permitted by Section 2.9(e), if the
Canadian Total Outstanding Amount ever exceeds the Canadian Total Committed
Amount, each Canadian Borrower shall severally, but not jointly, immediately on
demand prepay the principal of the Canadian Advances made to such Canadian
Borrower (but shall not be required to prepay the principal of any Canadian
Advances made to the other Canadian Borrower) in an aggregate amount at least
equal to such excess. Any such excess shall be applied first to outstanding
Canadian Loans to such Canadian Borrower, and then to prepay BA’s in accordance
with Section 2.15.

(d)   Working Capital Borrowings.   For an economically meaningful period of
time in each Fiscal Year, as reasonably determined by GP LLC, the aggregate
outstanding principal balance of all Working Capital Borrowings shall be reduced
to a relatively small amount as may be reasonably specified by GP LLC.

(e)   Currency Fluctuations.   Notwithstanding any other provision of this
Agreement, Canadian Administrative Agent shall have the right to calculate the
outstanding Canadian Total Outstanding Amount for all purposes including making
a determination from time to time of the available undrawn portion of the
Canadian Total Committed Amount. If following such calculation, Canadian
Administrative Agent determines that the Canadian Total Outstanding Amount is
greater than 105% of the Canadian Total Committed Amount, then Canadian
Administrative Agent shall so advise Canadian Borrowers and each Canadian
Borrower shall severally, but not jointly repay, on the earlier of five Business
Days after such advice and the next applicable Interest Payment Date immediately
following such advice, an aggregate amount sufficient to eliminate such excess,
together with all accrued interest on the amount so paid; provided, each
Canadian Borrower’s obligation to make such repayment shall be limited to an
amount not to exceed the Outstanding Amount of Canadian Advances made to such
Canadian Borrower, plus accrued interest. Any such excess shall be applied first
to outstanding Canadian Loans to such Canadian Borrower, and then to prepay BA’s
in accordance with Section 2.15.

(f)    Accrued and Unpaid Interest.   Each prepayment of principal under this
section shall be accompanied by all interest then accrued and unpaid on the
principal so prepaid. Any principal or interest prepaid pursuant to this section
shall be in addition to, and not in lieu of, all payments otherwise required to
be paid under the Loan Documents at the time of such prepayment.

Section 2.10.   Letters of Credit

(a)   The Letter of Credit Commitment.

(i)    Subject to the terms and conditions set forth herein, (A) each of US LC
Issuer and Canadian LC Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.10, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars (or, as to
Canadian LC Issuer, Dollars or Canadian Dollars) for the account of US Borrower
or either Canadian Borrower, respectively, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the US Lenders and
Canadian Lenders severally agree to participate in US Letters of Credit and
Canadian Letters of Credit, respectively, issued for the account of US Borrower
or Canadian Borrowers, respectively, and any drawings thereunder; provided that
after giving effect to any LC Credit Extension with respect to any Letter of
Credit, (x) as to US Letters of Credit, the US Total Outstanding Amount does not
exceed the US Total Committed Amount, and as to Canadian Letters of Credit, the
Canadian Total Outstanding Amount does not exceed the Canadian Total Committed
Amount, and (y) as to US Letters of Credit, the aggregate Outstanding Amount of
the US Loans of any US Lender, plus such US Lender’s US Percentage Share of the
Outstanding Amount of all US LC Obligations shall not exceed such US Lender’s US
Commitment, and as to Canadian Letters of Credit, the aggregate Outstanding
Amount of the Canadian Advances of any Canadian Lender, plus such Canadian

32


--------------------------------------------------------------------------------


Lender’s Canadian Percentage Share of the Outstanding Amount of all Canadian LC
Obligations shall not exceed such Canadian Lender’s Canadian Commitment. Each
request by a Borrower for the issuance or amendment of a Letter of Credit shall
be deemed to be a representation by such Borrower that the LC Credit Extension
so requested complies with the conditions set forth in the provisos to the
preceding sentence. Within the foregoing limits, and subject to the terms and
conditions hereof, each Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly each such Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. All Letters of Credit outstanding
under the Existing Agreement as of the Closing Date shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

(ii)   An LC Issuer shall not issue any Letter of Credit, if:

(A)  subject to Section 2.10(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Majority Lenders have approved such expiry date; or

(B)   the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii)  An LC Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A)  any order, judgment or decree of any Governmental Authority or arbitrator
having jurisdiction over it shall by its terms purport to enjoin or restrain the
LC Issuer from issuing such Letter of Credit, or any Law applicable to the LC
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the LC Issuer shall prohibit,
or request or direct the LC Issuer refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon the
LC Issuer with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the LC Issuer is not otherwise permitted
hereunder to be compensated hereunder) not in effect on the Closing Date, or
shall impose upon the LC Issuer any unreimbursed loss, cost or expense which was
not applicable on the Closing Date (for which the LC Issuer is otherwise
permitted hereunder to be compensated hereunder) and which the LC Issuer in good
faith deems material to it;

(B)   except as otherwise agreed by the Administrative Agent or the Canadian
Administrative Agent, as applicable, and the LC Issuer, such Letter of Credit is
in an initial stated amount less than $100,000 (as to US Letters of Credit and
Dollar-denominated Canadian Letters of Credit) or C$100,000 (as to Canadian
Dollar-denominated Canadian Letters of Credit);

(C)   except as otherwise agreed by the Administrative Agent or the Canadian
Administrative Agent, as applicable, and the LC Issuer, such Letter of Credit is
to be denominated in a currency other than Dollars (or, as to Canadian Letters
of Credit, Dollars or Canadian Dollars); or

(D)  such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.

(iv)  An LC Issuer shall not amend any Letter of Credit if the LC Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v)    An LC Issuer shall be under no obligation to amend any Letter of Credit
if (A) the LC Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

33


--------------------------------------------------------------------------------


(vi)  An LC Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and an LC
Issuer shall have all of the benefits and immunities (A) provided to the Agents
in Article IX with respect to any acts taken or omissions suffered by the LC
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article IX included the LC
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the LC Issuer.

(b)   Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of a Borrower delivered to the appropriate LC Issuer (with a
copy to the relevant Agent) in the form of a printed LC Application,
appropriately completed and signed by a Responsible Officer of such Borrower or
an electronic LC Application initiated by such Borrower pursuant to such LC
Issuer’s online electronic letter of credit application/request system. Such LC
Application must be received by the appropriate LC Issuer and the relevant Agent
(A) not later than 11:00 a.m. (New York, New York time) at least two Business
Days prior to the proposed issuance date or date of amendment, as the case may
be, of any Letter of Credit denominated in Dollars, and (B) not later than
11:00 a.m. (Toronto, Canada time) at least two Business Days prior to the
proposed issuance date or date of amendment, as the case may be, of any Letter
of Credit denominated in Canadian Dollars; or in each case such later date and
time as the appropriate Agent and LC Issuer may agree in a particular instance
in their sole discretion. In the case of a request for an initial issuance of a
Letter of Credit, such LC Application shall specify in form and detail
satisfactory to the LC Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) any
modification in respect of Rule 3.14 of the ISP, and (H) such other matters as
the LC Issuer may reasonably require. In the case of a request for an amendment
of any outstanding Letter of Credit, such LC Application shall specify in form
and detail satisfactory to the LC Issuer (A) the Letter of Credit to be amended;
(B) the proposed date of amendment thereof (which shall be a Business Day);
(C) the nature of the proposed amendment (including any modification in respect
of Rule 3.14 of the ISP); and (D) such other matters as the LC Issuer may
reasonably require. Additionally, such Borrower shall furnish to such LC Issuer
and Agent such other documents and information pertaining to such requested
Letter of Credit issuance or amendment, including any Issuer Documents, as such
LC Issuer or Agent may reasonably require.

(ii)   Promptly after receipt of any LC Application, an LC Issuer will confirm
with the relevant Agent (by telephone or in writing) that such Agent has
received a copy of such LC Application and, if not, the LC Issuer will provide
such Agent with a copy thereof. Unless the LC Issuer has received written notice
from such Agent (who hereby agrees to provide contemporaneous notice to the
relevant Borrower) or any Restricted Person, at least one Business Day prior to
the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions contained in Article IV shall not then be
satisfied, specifying in reasonable detail the relevant condition or conditions
not then satisfied, and the basis for such assertion, and such condition or
conditions, as applicable, remain unsatisfied on such requested date of issuance
or amendment, then, subject to the terms and conditions hereof, the LC Issuer
shall, on the requested date, issue a Letter of Credit for the account of such
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the LC Issuer’s usual and customary business practices.
Immediately upon the issuance of each US Letter of Credit or Canadian Letter of
Credit, each US Lender or Canadian Lender shall be respectively deemed to, and
hereby irrevocably and unconditionally agrees

34


--------------------------------------------------------------------------------


to, purchase from such LC Issuer a risk participation in such Letter of Credit
in an amount equal to the product of such Lender’s US Percentage Share or
Canadian Percentage Share, as applicable, times the amount of such Letter of
Credit.

(iii)  If any Borrower so requests in any applicable LC Application, an LC
Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
such LC Issuer to deny any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
written prior notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
by such requesting Borrower and such LC Issuer at the time such Letter of Credit
is issued. The LC Issuer of any Auto-Extension Letter of Credit hereby agrees to
contemporaneously furnish to the appropriate Borrower a copy of any denial of
the extension of such Auto-Extension Letter of Credit. Unless otherwise directed
by such LC Issuer, a Borrower shall not be required to make a specific request
to an LC Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the US Lenders or Canadian Lenders, as the case may be, shall
be deemed to have authorized (but may not require) the US LC Issuer or Canadian
LC Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that such LC Issuer shall not permit any such extension if (A) the LC
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.10(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date (1) from the relevant Agent (who hereby
agrees to provide contemporaneous notice to the relevant Borrower) that the
Majority Lenders have elected not to permit such extension or (2) from the
relevant Agent (who hereby agrees to provide contemporaneous notice to the
relevant Borrower) or Borrower that one or more of the applicable conditions
specified in Article IV is not then satisfied, specifying in reasonable detail
the relevant condition or conditions not then satisfied, and such condition or
conditions, as applicable, are unsatisfied on such extension date, and the basis
for such assertion, and in each such case directing the LC Issuer not to permit
such extension.

(iv)  Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, an LC Issuer will also deliver to the appropriate Borrower and the
relevant Agent a true and complete copy of such Letter of Credit or amendment.

(c)   Drawings and Reimbursements; Funding of Participations.

(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the LC Issuer shall notify the US
Borrower and, if not the US Borrower, the appropriate Canadian Borrower and the
relevant Agent thereof. In the case of a Canadian Letter of Credit denominated
in Canadian Dollars, the appropriate Canadian Borrower shall reimburse the
Canadian LC Issuer in Canadian Dollars, unless the Canadian LC Issuer and such
Canadian Borrower otherwise agree that such Canadian Borrower will reimburse the
Canadian LC Issuer in Dollars, in which case the Canadian LC Issuer shall notify
such Canadian Borrower of the Dollar Equivalent of the amount of the related
drawing. If an LC Issuer shall give notice to the applicable Borrower prior to
11:00 a.m. (New York, New York or Toronto, Canada time, as applicable) on the
date of any payment by such LC Issuer under a Letter of Credit (such date, an
“Honor Date”), the account party Borrower shall reimburse such LC Issuer through
the relevant Agent in an amount equal to the amount of such drawing and in the
applicable currency (and if such LC Issuer shall give notice to such applicable
Borrower at or after such time, such account party Borrower shall reimburse such
LC

35


--------------------------------------------------------------------------------


Issuer by such time on the following Business Day). If a Borrower fails to so
reimburse the LC Issuer by the applicable time, the relevant Agent shall
promptly notify each US Lender or Canadian Lender, as appropriate, of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s US Percentage Share or Canadian Percentage Share, as
applicable, thereof. In such event, such Borrower shall be deemed to have
requested a Borrowing of Base Rate Loans (or Canadian Prime Rate Loans or US
Dollar Base Rate Loans, as to Canadian Dollar- or Dollar-denominated Canadian
Letters of Credit, respectively) to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.1 for the principal amount of Base Rate Loans (or
Canadian Prime Rate Loans or US Dollar Base Rate Loans, as the case may be), but
subject to the amount of the unutilized portion of the US Total Committed Amount
or Canadian Total Committed Amount, as applicable, and the conditions set forth
in Article IV (without giving effect to Borrower’s failure to so reimburse such
LC Issuer as provided in this Section 2.10(c)(i) above). Any notice given by an
LC Issuer or an Agent pursuant to this Section 2.10(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii)   Each US Lender or Canadian Lender, as appropriate, shall upon any notice
pursuant to Section 2.10(c)(i) prior to 11:00 a.m. (New York, New York or
Toronto, Canada time, as applicable), make funds available to the relevant
Agent, as the case may be, for the account of the appropriate LC Issuer, in
Dollars (or, as to Canadian Dollar-denominated Canadian Letters of Credit, in
Canadian Dollars), at the relevant Agent’s Applicable Lending Office for Dollar
denominated (or Canadian Dollar-denominated) payments in an amount equal to such
Lender’s US Percentage Share or Canadian Percentage Share of the Unreimbursed
Amount not later than 1:00 p.m. (New York, New York time) on the Business Day
specified in such notice by the relevant Agent (and, if such notice pursuant to
Section 2.10(c)(i) is at or after 11:00 a.m. (New York, New York or Toronto,
Canada time, as applicable), each such Lender shall make such funds available
not later than 1:00 p.m. (New York, New York time) on the following Business
Day), whereupon, subject to the provisions of Section 2.10(c)(iii), each such
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan (or, as to Canadian Lenders, a Canadian Prime Rate Loan (as to Canadian
Dollar funds), or a Canadian US Dollar Base Rate Loan (as to Dollar funds), to
such Borrower in such amount. The relevant Agent shall remit the funds so
received to such LC Issuer in Dollars (or, as to Canadian Dollar-denominated
Canadian Letters of Credit, in Canadian Dollars).

(iii)  With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans (or Canadian Prime Rate Loans or Canadian US Dollar
Base Rate Loans, as set forth above) because the conditions set forth in
Article IV (without giving effect to Borrower’s failure to reimburse such LC
Issuer as provided in Section 2.10(c)(i)) cannot be satisfied, because LC
Issuer’s notice pursuant to Section 2.10(c)(i) is at or after 11:00 a.m. (New
York, New York or Toronto, Canada time, as applicable) or for any other reason,
such Borrower shall be deemed to have incurred from the LC Issuer an LC
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which LC Borrowing shall be due and payable on the second Business Day following
the corresponding Honor Date (together with interest) and shall bear interest on
the amount thereof from time to time outstanding at the Base Rate in effect from
time to time, and if not repaid by 11:00 a.m. (New York, New York time) on such
second succeeding Business Day, shall thereafter bear interest on the amount
thereof from time to time outstanding at the Default Rate. In such event, each
Lender’s payment to the relevant Agent for the account of the LC Issuer pursuant
to Section 2.10(c)(ii) shall be deemed payment in respect of its participation
in such LC Borrowing and shall constitute an LC Advance from such Lender in
satisfaction of its participation obligation under this Section 2.10.

36


--------------------------------------------------------------------------------


(iv)  Until each Lender funds its Loan or LC Advance pursuant to this
Section 2.10(c) to reimburse an LC Issuer for any amount drawn under any Letter
of Credit, interest in respect of such Lender’s US Percentage Share or Canadian
Percentage Share, as applicable, of such amount shall be solely for the account
of such LC Issuer.

(v)    Each Lender’s obligation to make Loans or LC Advances to reimburse an LC
Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.10(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against an LC Issuer, any Borrower,
any Restricted Person or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Loans pursuant to this Section 2.10(c) is
subject to the amount of unutilized portion of the US Total Committed Amount or
Canadian Total Committed Amount, as applicable, and the conditions set forth in
Article IV (without giving effect to Borrower’s failure to so reimburse such LC
Issuer pursuant to Section 2.10(c)(i) above). No such making of an LC Advance
shall relieve or otherwise impair the obligation of a Borrower to reimburse an
LC Issuer for the amount of any payment made by the LC Issuer under any Letter
of Credit issued at the request of such Borrower, together with interest as
provided herein.

(vi)  If any Lender fails to make available to the relevant Agent for the
account of an LC Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.10(c) by the time specified in
Section 2.10(c)(ii), the LC Issuer shall be entitled to recover from such Lender
(acting through the relevant Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the LC Issuer at a rate per annum
equal to the greater of (a) the Federal Funds Rate as to US Lenders, and at the
“Bank Rate” as set by the Bank of Canada, as quoted on Reuters page BOCFAD, as
to Canadian Lenders, and (b) a rate determined by the LC Issuer in accordance
with banking industry rules on interbank compensation. A certificate of the LC
Issuer submitted to any Lender (through the relevant Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d)   Repayment of Participations.

(i)    At any time after an LC Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s LC Advance in respect of
such payment in accordance with Section 2.10(c), if the relevant Agent receives
for the account of the LC Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the appropriate
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the relevant Agent), the relevant Agent will distribute to such Lender its US
Percentage Share or Canadian Percentage Share, as applicable, thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s LC Advance was outstanding) in the same funds
as those received by such Agent.

37


--------------------------------------------------------------------------------


(ii)   If any payment received by the relevant Agent for the account of an LC
Issuer pursuant to Section 2.10(c)(i) is required to be returned under any of
the circumstances described in the second paragraph of Section 10.12 (including
pursuant to any settlement entered into by an LC Issuer in its discretion), each
Lender shall pay to the relevant Agent for the account of such LC Issuer its US
Percentage Share or Canadian Percentage Share, as applicable, thereof on demand
of the relevant Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to
(A) the Federal Funds Rate, as to US Letters of Credit or Dollar-denominated
Canadian Letters of Credit, or (B) the “Bank Rate” as set by the Bank of Canada,
as quoted on Reuters page BOCFAD, as to Canadian Dollar-denominated Canadian
Letters of Credit, from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e)   Obligations Absolute.   The obligation of each Borrower to reimburse an LC
Issuer for each drawing under each Letter of Credit issued at the request of
such Borrower and to repay each LC Borrowing shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)   the existence of any claim, counterclaim, setoff, defense or other right
that such Borrower or any Restricted Person may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any LC Issuer or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)  any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)  any payment by any LC Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by any LC Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any debtor relief Law;

(v)    any adverse change in the relevant exchange rates or in the availability
of the Canadian Dollar to a Canadian Borrower or any Subsidiary or in the
relevant currency markets generally; or

(vi)  any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, such Borrower or any
Restricted Person or any Subsidiary.

Each Borrower shall promptly examine a copy of each Letter of Credit requested
by it and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with such Borrower’s instructions or other
irregularity, such Borrower will immediately notify the appropriate LC Issuer,
and the LC Issuer will correct such claim in conformity with such Borrower’s
instructions or as otherwise agreed between such Borrower and such LC Issuer,
subject to the terms hereof. Each Borrower shall be conclusively deemed to have
waived any such claim against the LC Issuer and its correspondents with respect
to any Letter of Credit issued at such Borrower’s request unless such notice is
given as aforesaid.

38


--------------------------------------------------------------------------------


(f)    Role of LC Issuer.   Each Lender and each Borrower agrees that, in paying
any drawing under a Letter of Credit, no LC Issuer shall have any responsibility
to obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the LC Issuers, Agents, any
of their respective Related Parties nor any correspondent, participant or
assignee of an LC Issuer shall be liable to any Lender for (i) any action taken
or omitted in connection herewith at the request or with the approval of the
Lenders or the Majority Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence, willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. Each Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude a Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the LC Issuers, the
Agents, any of their respective Related Parties nor any correspondent,
participant or assignee of an LC Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (v) of Section 2.10(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, a Borrower may have a claim against an LC Issuer, and an LC
Issuer may be liable to such Borrower, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by such
Borrower which such Borrower proves were caused by an LC Issuer’s willful
misconduct, gross negligence or material breach of any of its obligations
hereunder or under any Issuer Document or under any Letter of Credit issued on
such Borrower’s behalf after the presentation to such LC Issuer by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, an LC Issuer may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and an LC Issuer shall not be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g)   Cash Collateral.

(i)    Within one Business Day following the request of the relevant Agent,
(A) if an LC Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an LC Borrowing that remains
outstanding for more than two Business Days thereafter, or (B) if, as of the
Letter of Credit Expiration Date, any LC Obligation with respect to any Borrower
for any reason remains outstanding, such Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all such LC
Obligations.

(ii)   The Canadian Administrative Agent may, at any time and from time to time
after the initial deposit of non Canadian Dollar-denominated Cash Collateral
securing any Canadian Dollar-denominated Canadian Letter of Credit, request that
additional Cash Collateral be provided in order to protect against the results
of exchange rate fluctuations.

(iii)  For purposes of this Agreement, “Cash Collateralize” means to pledge and
deposit with or deliver to the relevant Agent, for the benefit of the
appropriate LC Issuer and Lenders, as collateral for the applicable LC
Obligations, cash or deposit account balances pursuant to documentation in form
and substance satisfactory to the relevant Agent and such LC Issuer (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. US Borrower hereby grants to the Administrative Agent,
and each Canadian Borrower hereby grants to the Canadian Administrative Agent,
for the benefit of the US LC Issuer and US Lenders, and the Canadian LC Issuer
and the Canadian Lenders, respectively, as applicable and to the extent of each
of their respective interests in any such cash or deposit account balances, a
security interest in all such

39


--------------------------------------------------------------------------------


cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, interest bearing
deposit accounts at the Administrative Agent.

When the LC Borrowing giving rise to the posting of Cash Collateral has been
discharged or such Borrower otherwise has no LC Obligations outstanding, and no
other event of the nature described in Section 2.10(g)(i)(A) then exists, any
Lien on any Cash Collateral shall automatically terminate and the relevant Agent
will promptly return such Cash Collateral to the Borrower originally pledging
such Cash Collateral.

(h)   Applicability of ISP.   Unless otherwise expressly agreed by an LC Issuer
and a Borrower when a Letter of Credit is issued (including any such agreement
applicable to any Letter of Credit outstanding under the Existing Agreement as
of the Closing Date), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each commercial or documentary
Letter of Credit.

(i)    Letter of Credit Fees.   Each Borrower shall pay, solely with respect to
the Letters of Credit issued at the request of such Borrower, to the relevant
Agent for the account of each US Lender or Canadian Lender, as appropriate, in
accordance with such Lender’s US Percentage Share or Canadian Percentage Share,
respectively, a Letter of Credit fee (the “Letter of Credit Fee”) for each
Letter of Credit equal to the Applicable Margin for Eurodollar Loans times the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.6. Letter of Credit Fees shall be computed on a
quarterly basis in arrears and shall be due and payable on the first Business
Day after the end of each March, June, September and December. If there is any
change in such Applicable Margin during any quarter, the daily amount available
to be drawn under each Letter of Credit shall be computed and multiplied by such
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect.

(j)    Fronting Fee and Documentary and Processing Charges Payable to LC
Issuer.   Each Borrower shall pay directly to the appropriate LC Issuer for its
own account a fronting fee solely with respect to each Letter of Credit
requested by such Borrower, at such rate as agreed to by Borrower and such LC
Issuer, computed on the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears, and due and
payable on the first Business Day after the end of each March, June,
September and December. For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.6. In addition, each Borrower shall
pay directly to each LC Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such LC Issuer relating to letters of credit as from time to time in
effect, effective schedules of which will be provided to US Borrower upon
request. Such customary fees and standard costs and charges are due and payable
quarterly in arrears on the first Business Day after the end of each March,
June, September and December and are nonrefundable.

(k)   Conflict with Issuer Documents.   In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l)    Transferees of Letters of Credit.   If any Letter of Credit provides that
it is transferable, the LC Issuer thereof shall have no duty to determine the
proper identity of anyone appearing as transferee of such Letter of Credit, nor
shall such LC Issuer be charged with responsibility of any nature or character
for the validity or correctness of any transfer or successive transfers, and
payment by such LC Issuer to any purported transferee or transferees as
determined by such LC Issuer is hereby authorized and approved, and the Borrower
requesting such Letter of Credit releases each Lender Party from, and agrees to
hold each Lender Party harmless and indemnified against, any liability or claim
in connection with or arising out

40


--------------------------------------------------------------------------------


of the foregoing, WHICH INDEMNITY SHALL APPLY WHETHER OR NOT ANY SUCH LIABILITY
OR CLAIM IS IN ANY WAY OR TO ANY EXTENT CAUSED, IN WHOLE OR IN PART, BY ANY
NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY LENDER PARTY, provided only that no
Lender Party shall be entitled to indemnification for that portion, if any, of
any liability or claim which is proximately caused by its own individual gross
negligence or willful misconduct, as determined in a final judgment.

Section 2.10A.   Swing Line Loans.

(a)   The Swing Line.   Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 2.10A, to make loans (each such loan, a “Swing
Line Loan”) to either the US Borrower or to either of the Canadian Borrowers
from time to time on any Business Day during the Commitment Period in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit applicable to it, notwithstanding the fact that such Swing Line
Loans, when aggregated with the Outstanding Amount of other US Loans and US LC
Obligations, or of other Canadian Loans and Canadian Obligations, as the case
may be, of the Lender acting as Swing Line Lender, may exceed the amount of such
Lender’s US Commitment or Canadian Commitment, respectively; provided, however,
that after giving effect to any Swing Line Loan, (i) the US Total Outstanding
Amount or Canadian Total Outstanding Amount, as appropriate, shall not exceed
the US Total Committed Amount or Canadian Total Committed Amount, respectively,
and (ii) the Outstanding Amount of US Loans or Canadian Loans by any US Lender
or Canadian Lender, respectively, plus such US Lender’s US Percentage Share of
the Outstanding Amount of US LC Obligations or such Canadian Lender’s Canadian
Percentage Share of the Outstanding Amount of Canadian LC Obligations, as the
case may be, plus such US Lender’s US Percentage Share of the Outstanding Amount
of all Swing Line Loans made to US Borrower or such Canadian Lender’s Canadian
Percentage Share of the Outstanding Amount of all Swing Line loans made to
either Canadian Borrower, as the case may be, shall not exceed such US Lender’s
US Commitment or such Canadian Lender’s Canadian Commitment, respectively, and
provided, further, that the Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan. The obligation of each
Borrower to repay to the Swing Line Lender Swing Line Loans made by such Swing
Line Lender to such Borrower, together with interest accruing in connection
therewith, shall be evidenced by a single promissory note (herein called the
Swing Line Lender’s “Swing Line Note”) made by each Borrower payable to the
order of the Swing Line Lender in the form of Exhibit A-3 with appropriate
insertions. The amount of principal owing on any Swing Line Note at any given
time shall be the aggregate amount of all Swing Line Loans theretofore made by
the Swing Line Lender to such Borrower minus all payments of principal
theretofore received by the Swing Line Lender on such Swing Line Note. Interest
on each Swing Line Note shall accrue and be due and payable as provided herein
and therein. Each Swing Line Note shall be due and payable as provided herein
and therein, and shall be due and payable in full on the Maturity Date. Within
the foregoing limits, and subject to the other terms and conditions hereof, any
Borrower may borrow under this Section 2.10A, prepay under Section 2.8(c), and
reborrow under this Section 2.10A. US Borrower may request either Base Rate
Loans or Eurodollar Loans with an Interest Period not exceeding fifteen
(15) days. Either Canadian Borrower may request (i) Dollar-denominated Canadian
US Dollar Base Rate Loans or Eurodollar Loans with an Interest Period not
exceeding fifteen (15) days, or (ii) Canadian Dollar-denominated Canadian Prime
Rate Loans. Immediately upon the making of a Swing Line Loan to US Borrower or
either Canadian Borrower, each US Lender or Canadian Lender, as the case may be,
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such US Lender’s US Percentage Share, or
such Canadian Lender’s Canadian Percentage Share, as appropriate, times the
amount of such Swing Line Loan.

(b)   Borrowing Procedures.   Each Swing Line Borrowing shall be made upon a
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent or Canadian Administrative Agent, as

41


--------------------------------------------------------------------------------


applicable, which may be given by telephone. Each such notice must be received
by the Swing Line Lender and the Administrative Agent or Canadian Administrative
Agent not later than 1:00 p.m. on the requested borrowing date (or, for
Eurodollar Loans, not later than 1:00 p.m. on the third Business Day prior to
the requested borrowing date), and shall specify (i) the amount to be borrowed,
which shall be a minimum of $1,000,000 (or, if denominated in Canadian Dollars,
C$1,000,000), (ii) the requested borrowing date, which shall be a Business Day,
(iii) for Eurodollar Loans, the length of the applicable Interest Period, and
(iv) for Swing Line Loans to a Canadian Borrower (1) whether such Swing Line
Loans are Dollar-denominated or Canadian Dollar-denominated, (2) if
Dollar-denominated, whether such Swing Line Loans are Canadian US Dollar Base
Rate Loans or Eurodollar Loans, and (3) if such Loans are Eurodollar Loans, the
information described in clause (iii) above. Either Canadian Borrower may
request Dollar-denominated or Canadian Dollar-denominated Swing Line Loans. Each
such telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent or Canadian Administrative Agent, as
appropriate, of a written Swing Line Loan Notice, appropriately completed and
signed by a Responsible Officer of such Borrower. Promptly after receipt by the
Swing Line Lender of any telephonic Swing Line Loan Notice, the Swing Line
Lender will confirm with the Administrative Agent or Canadian Administrative
Agent, as appropriate (by telephone or in writing) that the Administrative Agent
or Canadian Administrative Agent has also received such Swing Line Loan Notice
and, if not, the Swing Line Lender will notify the Administrative Agent or
Canadian Administrative Agent, as appropriate (by telephone or in writing) of
the contents thereof. Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent or Canadian
Administrative Agent (including at the request of any Lender) prior to 2:00 p.m.
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the proviso to the first sentence of Section 2.10A(a), or (B) that one or
more of the applicable conditions specified in Article IV is not then satisfied,
then, subject to the terms and conditions hereof, the Swing Line Lender will,
not later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to such Borrower.

(c)   Refinancing of Swing Line Loans.

(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of any Borrower with any outstanding Swing Line Loans (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each US Lender make a Base Rate Loan (whether originally a Base
Rate Loan or Eurodollar Loan, which, if originally a Eurodollar Loan, shall be
deemed to have been Converted to a Base Rate Loan on such date), or each
Canadian Lender make a Canadian US Dollar Base Rate Loan (whether originally a
Canadian US Dollar Base Rate Loan or Eurodollar Loan, which, if originally a
Eurodollar Loan, shall be deemed to have been Converted to a Base Rate Loan on
such date) or Canadian Prime Rate Loan (if originally made in Canadian Dollars),
as applicable, in an amount equal to such US Lender’s US Percentage Share or
such Canadian Lender’s Canadian Percentage Share, respectively, of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Borrowing for purposes hereof) and in
accordance with the requirements of Section 2.2, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans,
Canadian US Dollar Base Rate Loans or Canadian Prime Rate Loans, as the case may
be, but subject to the unutilized portion of the US Commitment or Canadian
Commitment, as the case may be, and the conditions set forth in Section 4.2. The
Swing Line Lender shall furnish such Borrower with a copy of the applicable
Borrowing Notice promptly after delivering such notice to the Administrative
Agent or Canadian Administrative Agent, as appropriate. Each US Lender or
Canadian Lender, as the case may be, shall make an amount equal to its
respective US Percentage Share or Canadian Percentage Share of the amount
specified in such Borrowing Notice available to the Administrative Agent or
Canadian Administrative Agent, as appropriate, in immediately available funds
for the account of the Swing Line Lender not later than 1:00 p.m. on the day
specified in such Borrowing Notice,

42


--------------------------------------------------------------------------------


whereupon, subject to Section 2.10A(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan, Canadian US Dollar Base
Rate Loan or Canadian Prime Rate Loan, as the case may be, to such Borrower in
such amount. The Administrative Agent or Canadian Administrative Agent shall
remit the funds so received to the Swing Line Lender.

(ii)   If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.10A(c)(i), or pursuant to a Borrowing
requested in accordance with Section 2.2, as the case may be, the request for
Loans submitted by the Swing Line Lender as set forth in
Section 2.10A(c)(i) shall be deemed to be a request by the Swing Line Lender
that each of the US Lenders or Canadian Lenders, as the case may be, fund its
risk participation in the relevant Swing Line Loan and each such Lender’s
payment to the Administrative Agent or Canadian Administrative Agent, as
appropriate, for the account of the Swing Line Lender pursuant to
Section 2.10A(c)(i) shall be deemed payment in respect of such participation.

(iii)  If any Lender fails to make available to the Administrative Agent or
Canadian Administrative Agent for the account of the Swing Line Lender any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.10A(c) by the time specified in Section 2.10A(c)(i), the Swing
Line Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent or Canadian Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the Swing Line Lender
at a rate per annum equal to the greater of the Federal Funds Rate (or, as to
Canadian Dollar-denominated Swing Line Loans, the “Bank Rate” as set by the Bank
of Canada, as quoted on Reuters page BOCFAD) and a rate determined by the Swing
Line Lender in accordance with banking industry rules on interbank compensation.
A certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent or Canadian Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(iv)  Each Lender’s obligation to make Loans or to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.10A shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, any Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Loans pursuant to this Section 2.10A(c) is subject to the conditions set
forth in Section 4.2. No such funding of risk participations shall relieve or
otherwise impair the obligation of any Borrower to repay Swing Line Loans made
to it, together with interest as provided herein.

(d)   Repayment of Participations.

(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its US Percentage Share or Canadian Percentage Share,
as the case may be, of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

(ii)   If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in the second paragraph of
Section 10.12 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its appropriate US Percentage Share or Canadian Percentage Share thereof on
demand of the

43


--------------------------------------------------------------------------------


Administrative Agent or Canadian Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate (or, as to Canadian Dollar-denominated
Swing Line Loans, the “Bank Rate” as set by the Bank of Canada, as quoted on
Reuters page BOCFAD. The Administrative Agent or Canadian Administrative Agent,
as appropriate, will make such demand upon the request of the Swing Line Lender.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

(e)   Interest for Account of Swing Line Lender.   The Swing Line Lender shall
be responsible for invoicing each Borrower for interest on the Swing Line Loans
made to it. Until each Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.10A to refinance such US Lender’s US Percentage Share
or such Canadian Lender’s Canadian Percentage Share, as appropriate, of any
Swing Line Loan, interest in respect of such US Percentage Share or Canadian
Percentage Share shall be solely for the account of the Swing Line Lender.

(f)    Payments Directly to Swing Line Lender.   Each Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans made to it
directly to the Swing Line Lender.

Section 2.11.   Creation of Bankers’ Acceptances.   Upon receipt of a Borrowing
Notice requesting a Borrowing by way of Bankers’ Acceptances, and subject to the
provisions of this Agreement, each Canadian Lender shall accept, in accordance
with its Canadian Percentage Share of the requested Borrowing from time to time
such Bankers’ Acceptances as either Canadian Borrower shall request provided
that:

(a)   Bankers’ Acceptances shall be issued on a Business Day;

(b)   each Bankers’ Acceptance shall have a term of one, two, three or six
months (excluding days of grace), as selected by such Canadian Borrower in the
relevant Borrowing Notice provided that each Bankers’ Acceptance shall mature on
a Business Day;

(c)   the face amount of each Bankers’ Acceptance shall be not less than
C$3,000,000 and in multiples of C$100,000 for any amounts in excess thereof; and

(d)   each Bankers’ Acceptance shall be in a form acceptable to the Canadian
Administrative Agent.

Section 2.12.   Terms of Acceptance by Canadian Lenders.

(a)   Delivery and Payment.   Subject to Sections 2.13 and 2.14 and only if a
valid appointment pursuant to Section 2.12(d) is not in place, each Canadian
Borrower shall pre-sign and deliver to each Canadian Lender bankers’ acceptance
drafts in sufficient quantity to meet each Canadian Borrower’s requirements for
anticipated Borrowings by way of Bankers’ Acceptances. Each Canadian Borrower
shall, at its option, provide for payment to Canadian Administrative Agent for
the benefit of Canadian Lenders of each Bankers’ Acceptance on the date on which
a Bankers’ Acceptance matures, either by payment of the full face amount thereof
or through utilization of a Conversion to another Type of Borrowing in
accordance with this Agreement, or through a combination thereof. Each Canadian
Borrower waives presentment for payment of Bankers’ Acceptances by Canadian
Lenders and shall not claim from Canadian Lenders any days of grace for the
payment at maturity of Bankers’ Acceptances. Any amount owing by a Canadian
Borrower in respect of any Bankers’ Acceptance which is not paid in accordance
with the foregoing, shall, as and from the date on which such Bankers’
Acceptance matures, be deemed to be outstanding hereunder as a Canadian Prime
Rate Loan.

44


--------------------------------------------------------------------------------


(b)   No Liability.   Canadian Administrative Agent and Canadian Lenders shall
not be liable for any damage, loss or improper use of any bankers’ acceptance
draft endorsed in blank except for any loss arising by reason of Canadian
Administrative Agent or a Canadian Lender failing to use the same standard of
care in the custody of such bankers’ acceptance drafts as Canadian
Administrative Agent or such Canadian Lender use in the custody of their own
property of a similar nature.

(c)   Bankers’ Acceptances Purchased by Canadian Lenders.   Each Canadian Lender
shall purchase Bankers’ Acceptances accepted by it for an amount equal to the
Discount Proceeds.

(d)   Power of Attorney.   To facilitate the procedures contemplated in this
Agreement, each Canadian Borrower appoints each Canadian Lender from time to
time as the attorney-in-fact of such Canadian Borrower to execute, endorse and
deliver on behalf of such Canadian Borrower drafts or depository bills in the
form or forms prescribed by such Canadian Lender for Bankers’ Acceptances
denominated in Canadian Dollars. Each Bankers’ Acceptance executed and delivered
by a Canadian Lender on behalf of a Canadian Borrower shall be as binding upon
such Canadian Borrower as if it had been executed and delivered by a duly
authorized officer of such Canadian Borrower. The foregoing appointment shall
cease to be effective, in respect of any Canadian Lender regarding a Canadian
Borrower, three Business Days following receipt by such Canadian Lender of a
written notice from such Canadian Borrower revoking such appointment (which
notice shall be copied to the Canadian Administrative Agent); provided that any
such revocation shall not affect Bankers’ Acceptances previously executed and
delivered by such Canadian Lender pursuant to such appointment.

(e)   Pro-Rata Treatment of Canadian Advances.

(i)    Each Canadian Advance shall be made available by each Canadian Lender and
all repayments and reductions in respect thereof shall be made and applied in a
manner so that the Canadian Advances outstanding hereunder to each Canadian
Lender will, to the extent possible, thereafter be pro rata in accordance with
such Canadian Lender’s Canadian Percentage Share. The Canadian Administrative
Agent is authorized by Canadian Borrowers and each Canadian Lender to determine,
in its sole and unfettered discretion, the portion of each Canadian Advance and
each Type of Canadian Advance to be made available by each Canadian Lender to
such Canadian Borrower and the application of repayments and reductions of
Canadian Advances to give effect to the provisions of this section, provided
that no Canadian Lender shall, as a result of any such determination, have a
Canadian Percentage Share of the aggregate Canadian Advances which is in excess
of its Canadian Percentage Share of the Canadian Total Committed Amount.

(ii)   In the event it is not practicable to allocate Bankers’ Acceptances to
each Canadian Lender such that the aggregate amount of Bankers’ Acceptances
required to be purchased by such Canadian Lender hereunder is in a whole
multiple of C$100,000, the Canadian Administrative Agent is authorized by each
Canadian Borrower and each Canadian Lender to make such allocation as the
Canadian Administrative Agent determines in its sole and unfettered discretion
may be equitable in the circumstances and, if the aggregate amount of such
Bankers’ Acceptances is not a whole multiple of C$100,000, then the Canadian
Administrative Agent may allocate (on a basis considered by it to be equitable)
the excess of such Canadian Advance over the next lowest whole multiple of
C$100,000 to one Canadian Lender, which shall purchase a Bankers’ Acceptance
with a face amount equal to the excess and having the same term as the
corresponding Bankers’ Acceptances. In no event shall the portion of the
outstanding Borrowings by way of Bankers’ Acceptances of a Canadian Lender
exceed such Canadian Lenders’ Canadian Percentage Share of the aggregate
Borrowings by way of Bankers’ Acceptances by more than C$100,000 as a result of
such exercise of discretion by the Canadian Administrative Agent.

(f)    BA Equivalent Advances.   Each Canadian Lender may, in lieu of accepting
a BA on the date of any Borrowing, make a BA Equivalent Advance. The amount of
each BA Equivalent Advance shall be

45


--------------------------------------------------------------------------------


equal to the Discount Proceeds (with reference to the applicable BA Discount
Rate) which would be realized from a hypothetical sale of those BAs which, but
for this subsection, would have been sold to such Canadian Lender. If such
Canadian Lender does not otherwise have a BA Discount Rate applicable to it, the
applicable BA Discount Rate will be calculated as though such Canadian Lender
was listed on Schedule II or Schedule III of the Bank Act (Canada). Any BA
Equivalent Advance shall be made on the relevant date of any Borrowing, and
shall remain outstanding for the term of the corresponding BA. On the maturity
date of the corresponding BA, such BA Equivalent Advance shall be repaid in an
amount equal to the face amount of a draft that would have been accepted by such
Canadian Lender if such Canadian Lender had accepted and purchase BA hereunder.
Each BA Equivalent Advance made pursuant to this subsection shall be deemed to
be a BA accepted and purchased by such Canadian Lender pursuant to the terms
hereof, and except in this subsection, any reference to a BA shall include such
BA Equivalent Advance.

Section 2.13.   General Procedures for Bankers’ Acceptances.

(a)   Continuations.   In the case of a Continuation of maturing Bankers’
Acceptances of a Canadian Borrower, each Canadian Lender in order to satisfy the
continuing liability of such Canadian Borrower to the Canadian Lender for the
face amount of the maturing Bankers’ Acceptances, shall retain for its own
account the Net Proceeds of each new Bankers’ Acceptance issued by it in
connection with such Continuation; and each Canadian Borrower shall, on the
maturity date of the maturing Bankers’ Acceptances of such Canadian Borrower,
pay to Canadian Administrative Agent for the benefit of Canadian Lenders an
amount equal to the difference between the face amount of such maturing Bankers’
Acceptances and the aggregate Net Proceeds of such new Bankers’ Acceptances.

(b)   Conversion from Canadian Prime Rate Loans or Canadian US Dollar Base Rate
Loans.   In the case of a Conversion from a Borrowing of Canadian Prime Rate
Loans or Canadian US Dollar Base Rate Loans to a Canadian Borrower into a
Borrowing by way of Bankers’ Acceptances to be accepted by a Canadian Lender
pursuant to Section 2.12, such Canadian Lender, in order to satisfy the
continuing liability of such Canadian Borrower to it for the principal amount of
the Canadian Prime Rate Loans or Canadian US Dollar Base Rate Loans being
converted, shall retain for its own account the Discount Proceeds of each new
Bankers’ Acceptance issued by it in connection with such Conversion; and such
Canadian Borrower shall, on the date of issuance of the Bankers’ Acceptances,
pay to Canadian Administrative Agent for the benefit of Canadian Lenders an
amount equal to the difference between the aggregate principal amount of the
Canadian Prime Rate Loans or Canadian US Dollar Base Rate Loans being converted
owing to the Canadian Lenders and the aggregate Discount Proceeds of such
Bankers’ Acceptances.

(c)   Authorization.   Each Canadian Borrower hereby authorizes each Canadian
Lender to complete, stamp, hold, sell, rediscount or otherwise dispose of all
Bankers’ Acceptances of such Canadian Borrower accepted by it pursuant to this
section in accordance with the instructions provided by such Canadian Borrower
pursuant to Section 2.3, as applicable.

(d)   Depository Notes.   The parties agree that in the administering of
Bankers’ Acceptances, each Canadian Lender may avail itself of the debt clearing
services offered by a clearing house for depository notes pursuant to the
Depository Bills and Notes Act (Canada) and that the procedures set forth in
Article II be deemed amended to the extent necessary to comply with the
requirements of such debt clearing services.

Section 2.14.   Execution of Bankers’ Acceptances.   The signatures of any
authorized signatory on Bankers’ Acceptances which are authorized and requested
hereunder by a Canadian Borrower may, at the option of such Canadian Borrower,
be reproduced in facsimile and such Bankers’ Acceptances bearing such facsimile
signatures shall be binding on such Canadian Borrower as if they had been
manually signed by such authorized signatory. Notwithstanding that any person
whose signature appears on any Bankers’

46


--------------------------------------------------------------------------------


Acceptance as a signatory may no longer be an authorized signatory of such
Canadian Borrower at the date of issuance of a Bankers’ Acceptance, and
notwithstanding that the signature affixed may be a reproduction only, such
signature shall, unless prior to its use such Canadian Borrower has notified the
Canadian Administrative Agent in writing to contrary, nevertheless be valid and
sufficient for all purposes as if such authority had remained in force at the
time of such issuance and as if such signature had been manually applied, and
any such Bankers’ Acceptance so signed shall be binding on such Canadian
Borrower.

Section 2.15.   Prepayment of Bankers’ Acceptances.   Any amounts received by
Canadian Administrative Agent to be applied to outstanding Bankers’ Acceptances,
whether pursuant to an Event of Default and acceleration of the Obligations
under Section 8.1 or a prepayment as permitted or required under Section 2.8 or
2.9, shall be deposited into an escrow account maintained by and in the name of
Canadian Administrative Agent for the benefit of Canadian Lenders for set-off
against such outstanding Bankers’ Acceptances as they mature, and pending such
application shall bear interest at the rate declared by Canadian Administrative
Agent from time to time as that payable by it in respect of deposits for such
amount and for such period relative to the maturity date of such Bankers’
Acceptances, as applicable. Upon the repayment of all such outstanding Bankers’
Acceptances, any amounts remaining (including accrued interest) will (i) during
the continuance of an Event of Default, be subject to such remedies as each
Lender Party may have hereunder or under applicable Law, or (ii) otherwise, be
released to the appropriate Canadian Borrower.

ARTICLE III.—Payments to Lenders

Section 3.1.   General Procedures.

(a)   Each Restricted Person shall pay all amounts owing by such Restricted
Person with respect to any US Obligations (whether for principal, interest,
fees, or otherwise) to Administrative Agent for the account of the US Lender
Party to whom such payment is owed in Dollars, without set-off, deduction or
counterclaim, and in immediately available funds and each Restricted Person
shall pay all amounts owing by such Restricted Person with respect to any
Canadian Obligations (whether for principal, interest, fees, or otherwise) to
Canadian Administrative Agent for the account of the Canadian Lender Party to
whom such payment is owed in the currency such Canadian Loans were funded,
without set-off, deduction or counterclaim, and in immediately available funds.
If any payment is received on account of any US Obligation in any currency other
than Dollars (whether voluntarily or pursuant to any order or judgment or the
enforcement thereof or the realization of any security or the liquidation of any
Person or otherwise howsoever), such payment shall constitute a discharge of the
liability of a Restricted Person hereunder and under the other Loan Documents in
respect of such US Obligation only to the extent of the amount of Dollars which
the relevant Lender Parties are able to purchase with the amount of the other
currency received by it on the Business Day next following such receipt by the
Administrative Agent in accordance with its normal procedures and after
deducting any premium and costs of exchange. If any payment is received on
account of any Canadian Obligation in any currency other than the currency such
Canadian Loans were funded (whether voluntarily or pursuant to any order or
judgment or the enforcement thereof or the realization of any security or the
liquidation of any Person or otherwise howsoever), such payment shall constitute
a discharge of the liability of a Restricted Person hereunder and under the
other Loan Documents in respect of such Canadian Obligation only to the extent
of the amount of Canadian Dollars or Dollars, as the case may be, which the
relevant Lender Parties are able to purchase with the amount of the other
currency received by it on the Business Day next following such receipt by
Canadian Administrative Agent in accordance with its normal procedures and after
deducting any premium and costs of exchange; provided, however, if the Canadian
LC Issuer is paid Dollars pursuant to Section 2.10(c)(i), such payment shall
constitute a full discharge of the liability to which such payment relates. Each
payment under the Loan Documents must be received by the relevant Agent not
later than

47


--------------------------------------------------------------------------------


noon, New York, New York time or Toronto, Ontario time, as the case may be, on
the date such payment becomes due and payable, unless otherwise expressly
provided herein. Any payment received by the relevant Agent after such time will
be deemed to have been made on the next following Business Day. Should any such
payment become due and payable on a day other than a Business Day, the maturity
of such payment shall be extended to the next succeeding Business Day, and, in
the case of a payment of principal or past due interest, interest shall accrue
and be payable thereon for the period of such extension as provided in the Loan
Document under which such payment is due. Each payment under a Loan Document to
a US Lender Party shall be due and payable at the place provided therein and, if
no specific place of payment is provided, shall be due and payable at the place
of payment of Administrative Agent’s US Note. Each Payment under a Loan Document
to a Canadian Lender Party shall be due and payable at the place provided
therein, and, if no specific place of payment is provided, shall be due and
payable at the place of payment in Canadian Administrative Agent’s Canadian
Note.

(b)   When Administrative Agent collects or receives money on account of the US
Obligations, Administrative Agent shall distribute all money so collected or
received, and each US Lender Party shall apply all such money so distributed, as
follows:

(i)    first, for the payment of all US Obligations which are then due (and if
such money is insufficient to pay all such US Obligations, first to any
reimbursements due Administrative Agent under Section 10.4 and then to the
partial payment of all other US Obligations then due in proportion to the
amounts thereof, or as US Lender Parties shall otherwise agree);

(ii)   then for the prepayment of amounts owing under the Loan Documents (other
than principal on the US Notes) if so specified by US Borrower;

(iii)  then for the prepayment of principal on the US Notes, together with
accrued and unpaid interest on the principal so prepaid, or held by US LC Issuer
and applied to US LC Obligations as they mature; and

(iv)  last, for the payment or prepayment of any other US Obligations.

All payments applied to principal or interest on any US Note shall be applied
first to any interest then due and payable, then to principal then due and
payable, and last to any prepayment of principal and accrued interest thereon in
compliance with Sections 2.8 and 2.9, as applicable. All distributions of
amounts described in any of subsections (ii), (iii), or (iv) above shall be made
by Administrative Agent pro rata to each US Lender Party then owed US
Obligations described in such subsection in proportion to all amounts owed to
all US Lender Parties which are described in such subsection; provided that if
any US Lender then owes payments to US LC Issuer for the purchase of a
participation under Section 2.10(a) or to Administrative Agent under
Section 9.10, any amounts otherwise distributable under this section to such US
Lender shall be deemed to belong to US LC Issuer, or Administrative Agent,
respectively, to the extent of such unpaid payments, and Administrative Agent
shall apply such amounts to make such unpaid payments rather than distribute
such amounts to such US Lender.

(c)   When Canadian Administrative Agent collects or receives money on account
of the Canadian Obligations, other than as provided in Section 3.9, Canadian
Administrative Agent shall distribute all money so collected or received, and
each Canadian Lender Party shall apply all such money so distributed, as
follows:

(i)    first, for the payment of all Canadian Obligations which are then due
(and if such money is insufficient to pay all such Canadian Obligations, first
to any reimbursements due Canadian Administrative Agent under 10.4 and then to
the partial payment of all other Canadian Obligations then due in proportion to
the amounts thereof, or as Canadian Lender Parties shall otherwise agree);

48


--------------------------------------------------------------------------------


(ii)   then for the prepayment of amounts owing under the Loan Documents (other
than principal on the Canadian Notes) if so specified by a Canadian Borrower;

(iii)  then for the prepayment of principal on the Canadian Notes, together with
accrued and unpaid interest on the principal so prepaid, or held by Canadian LC
Issuer and applied to Canadian LC Obligations as they mature; and

(iv)  last, for the payment or prepayment of any other Canadian Obligations.

All payments applied to principal or interest on any Canadian Note shall be
applied first to any interest then due and payable, then to principal then due
and payable, and last to any prepayment of principal and accrued interest
thereon in compliance with Sections 2.8 and 2.9, as applicable. All
distributions of amounts described in any of subsections (ii), (iii), or
(iv) above shall be made by Canadian Administrative Agent pro rata to each
Canadian Lender Party then owed Canadian Obligations described in such
subsection in proportion to all amounts owed to all Canadian Lender Parties
which are described in such subsection; provided that if any Canadian Lender
then owes payments to Canadian LC Issuer for the purchase of a participation
under Section 2.10(a ) or to Canadian Administrative Agent under Section 9.10,
any amounts otherwise distributable under this section to such Canadian Lender
shall be deemed to belong to Canadian LC Issuer, or Canadian Administrative
Agent, respectively, to the extent of such unpaid payments, and Canadian
Administrative Agent shall apply such amounts to make such unpaid payments
rather than distribute such amounts to such Canadian Lender.

(d)   Unless the Administrative Agent or Canadian Administrative Agent shall
have received notice from the relevant Borrower prior to the date on which any
payment is due to the Administrative Agent or Canadian Administrative Agent, as
the case may be, for the account of the Lenders or any LC Issuer hereunder that
such Borrower will not make such payment, the Administrative Agent or Canadian
Administrative Agent, as the case may be, may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of such Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent or Canadian Administrative
Agent, as appropriate, forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent or Canadian
Administrative Agent, at the greater of the Federal Funds Rate (or, as to
Canadian Dollar-denominated amounts, the “Bank Rate” as set by the Bank of
Canada, as quoted on Reuters page BOCFAD) and a rate determined by the
Administrative Agent or Canadian Administrative Agent, as appropriate, in
accordance with banking industry rules on interbank compensation. A notice of
the Administrative Agent or Canadian Administrative Agent to any Lender with
respect to any amount owing under this subsection (d) shall be conclusive,
absent manifest error.

Section 3.2.   Capital Reimbursement.   If either (a) the introduction or
implementation of or the compliance with or any change in or in the
interpretation of any Law, or (b) the introduction or implementation of or the
compliance with any request, directive or guideline from any central bank or
other governmental authority (whether or not having the force of Law) affects or
would affect the amount of capital required or expected to be maintained by any
Lender Party or any corporation controlling any Lender Party, then, within five
Business Days after demand by such Lender Party, the relevant Borrower will pay
to the relevant Agent for the benefit of such Lender Party, from time to time as
specified by such Lender Party, such additional amount or amounts which such
Lender Party shall determine to be appropriate to compensate such Lender Party
or any corporation controlling such Lender Party in light of such circumstances,
to the extent that such Lender Party reasonably determines that the amount of
any such capital would be increased or the rate of return on any such capital
would be reduced by or in whole

49


--------------------------------------------------------------------------------


or in part based on the existence of the face amount of such Lender Party’s
Loans, Letters of Credit, participations in Letters of Credit, in Banker’s
Acceptances, or commitments under this Agreement.

Section 3.3.   Increased Cost of Eurodollar Loans or Letters of Credit.   If any
applicable Law (whether now in effect or hereinafter enacted or promulgated,
including Regulation D) or any interpretation or administration thereof by any
governmental authority charged with the interpretation or administration thereof
(whether or not having the force of Law):

(a)   shall change the basis of taxation of payments to any Lender Party of any
principal, interest, or other amounts attributable to any Eurodollar Loan or
Letter of Credit or otherwise due under this Agreement in respect of any
Eurodollar Loan or Letter of Credit (other than taxes imposed on, or measured
by, the overall net income of such Lender Party or any Applicable Lending Office
of such Lender Party by any jurisdiction in which such Lender Party or any such
Applicable Lending Office is located); or

(b)   shall change, impose, modify, apply or deem applicable any reserve,
special deposit or similar requirements in respect of any Eurodollar Loan or any
Letter of Credit (excluding those for which such Lender Party is fully
compensated pursuant to adjustments made in the definition of Eurodollar Rate)
or against assets of, deposits with or for the account of, or credit extended
by, such Lender Party; or

(c)   shall impose on any Lender Party or the interbank Eurocurrency deposit
market any other condition affecting any Eurodollar Loan or Letter of Credit,
the result of which is to increase the cost to any Lender Party of funding or
maintaining any Eurodollar Loan or of issuing any Letter of Credit or to reduce
the amount of any sum receivable by any Lender Party in respect of any
Eurodollar Loan or Letter of Credit by an amount deemed by such Lender Party to
be material, then such Lender Party shall promptly notify relevant Agent and
relevant Borrower in writing of the happening of such event and of the amount
required to compensate such Lender Party for such event (on an after-tax basis,
taking into account any taxes on such compensation), whereupon (i) relevant
Borrower shall, within five Business Days after demand therefor by such Lender
Party, pay such amount to relevant Agent for the account of such Lender Party
and (ii) relevant Borrower may elect, by giving to relevant Agent and such
Lender Party not less than three Business Days’ notice, to Convert all (but not
less than all) of any such Eurodollar Loans into Base Rate Loans.

Section 3.4.   Notice; Change of Applicable Lending Office.   A Lender Party
shall notify the relevant Borrower of any event occurring after the date of this
Agreement that will entitle such Lender Party to compensation under Section 3.2,
3.3, or 3.5 hereof as promptly as practicable, but in any event within 180 days,
after such Lender Party obtains actual knowledge thereof; provided, that (i) if
such Lender Party fails to give such notice within 180 days after it obtains
actual knowledge of such an event, such Lender Party shall, with respect to
compensation payable pursuant to Section 3.2, 3.3, or 3.5 in respect of any
costs resulting from such event, only be entitled to payment under Section 3.2,
3.3, or 3.5 hereof for costs incurred from and after the date 180 days prior to
the date that such Lender Party does give such notice and (ii) such Lender Party
will designate a different Applicable Lending Office for the Loans affected by
such event if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the sole opinion of such Lender Party, be
disadvantageous to such Lender Party, except that such Lender Party shall have
no obligation to designate an Applicable Lending Office located in the United
States of America. Each Lender Party will furnish to the relevant Borrower a
certificate setting forth the basis and amount of each request by such Lender
Party for compensation under Section 3.2, 3.3, or 3.5 hereof.

Section 3.5.   Availability.   If (a) any change in applicable Laws, or in the
interpretation or administration thereof of or in any jurisdiction whatsoever,
domestic or foreign, shall make it unlawful or impracticable for any Lender
Party to fund or maintain Eurodollar Loans, accept BA’s or to issue or
participate in Letters of Credit, or shall materially restrict the authority of
any Lender Party to purchase or

50


--------------------------------------------------------------------------------


take offshore deposits of dollars (i.e., “Eurodollars”), or (b) any Lender Party
determines that matching deposits appropriate to fund or maintain any Eurodollar
Loan are not available to it, or (c) any Lender Party determines that the
formula for calculating the Eurodollar Rate does not fairly reflect the cost to
such Lender Party of making or maintaining loans based on such rate, in each
case with respect to the relevant Commitment hereunder, then, upon notice by
such Lender Party to the relevant Borrower and the relevant Agent, such
Borrower’s right to elect Eurodollar Loans from such Lender Party or issue BA’s
(or, if applicable, to obtain Letters of Credit) shall be suspended to the
extent and for the duration of such illegality, impracticability or restriction
and all Eurodollar Loans of such Lender Party which are then outstanding and all
BA’s which are then outstanding or are then the subject of any Borrowing Notice
and which cannot lawfully or practicably be maintained, funded or accepted shall
immediately become or remain, or shall be funded as, Base Rate Loans of such
Lender Party. With respect to each Commitment, the relevant Borrower agrees to
indemnify each Lender Party extending credit pursuant thereto, and hold each
such Lender Party harmless against all costs, expenses, claims, penalties,
liabilities and damages which may result from any such change in Law,
interpretation or administration. Such indemnification shall be on an after-tax
basis, taking into account any taxes imposed on the amounts paid as indemnity.

Section 3.6.   Funding Losses.   In addition to its other obligations hereunder,
with respect to each Commitment, the relevant Borrower will indemnify each
Lender Party extending credit pursuant thereto against, and reimburse each
Lender Party on demand for, any loss or expense incurred or sustained by such
Lender Party (including any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
Party to fund or maintain Eurodollar Loans), as a result of (a) any payment or
prepayment (whether or not authorized or required hereunder) of all or a portion
of a Eurodollar Loan on a day other than the day on which the applicable
Interest Period ends, (b) any payment or prepayment, whether or not required
hereunder, of a Loan made after the delivery, but before the effective date, of
a Continuation/Conversion Notice, if such payment or prepayment prevents such
Continuation/Conversion Notice from becoming fully effective, (c) the failure of
any Loan to be made or of any Continuation/Conversion Notice to become effective
due to any condition precedent not being satisfied or due to any other action or
inaction of any Restricted Person, or (d) any Conversion (whether or not
authorized or required hereunder) of all or any portion of any Eurodollar Loan
into a Base Rate Loan or into a different Eurodollar Loan on a day other than
the day on which the applicable Interest Period ends. Such indemnification shall
be on an after-tax basis, taking into account any taxes imposed on the amounts
paid as indemnity.

Section 3.7.   Reimbursable Taxes.   With respect to the Commitments, the
relevant Borrower thereunder covenants and agrees with each Lender Party
extending credit pursuant thereto that:

(a)   Such Borrower will indemnify each such Lender Party against and reimburse
each such Lender Party for all present and future stamp and other taxes, duties,
levies, imposts, deductions, charges, costs, and withholdings whatsoever
imposed, assessed, levied or collected on or in respect of this Agreement, any
Eurodollar Loans, any BA’s or Letters of Credit (whether or not legally or
correctly imposed, assessed, levied or collected) including all taxes imposed
pursuant to Part XIII of the Income Tax Act (Canada) and any withholding or
other taxes imposed on any Lender Party under Canadian Law, excluding, however,
any taxes imposed on or measured by the overall net income of any Agent or such
Lender Party or any Applicable Lending Office of such Lender Party by any
jurisdiction in which such Lender Party or any such Applicable Lending Office is
located (all such non-excluded taxes, levies, costs and charges being
collectively called “Reimbursable Taxes” in this section). Such indemnification
shall be on an after-tax basis, taking into account any taxes imposed on the
amounts paid as indemnity.

51


--------------------------------------------------------------------------------


(b)   All payments on account of the principal of, and interest on, each such
Lender Party’s Loans and Notes, and all other amounts payable by such Borrower
to any such Lender Party hereunder, shall be made in full without set-off or
counterclaim and shall be made free and clear of and without deductions or
withholdings of any nature by reason of any Reimbursable Taxes, all of which
will be for the account of the relevant Borrower. In the event of any such
Borrower being compelled by Law to make any such deduction or withholding from
any payment to any such Lender Party, such Borrower shall pay on the due date of
such payment, by way of additional interest, such additional amounts as are
needed to cause the amount receivable by such Lender Party after such deduction
or withholding to equal the amount which would have been receivable in the
absence of such deduction or withholding. If any such Borrower should make any
deduction or withholding as aforesaid, such Borrower shall within 60 days
thereafter forward to such Lender Party an official receipt or other official
document evidencing payment of such deduction or withholding.

(c)   If any such Borrower is ever required to pay any Reimbursable Tax with
respect to any Eurodollar Loan, such Borrower may elect, by giving to the
relevant Agent and such Lender Party not less than three Business Days’ notice,
to Convert all (but not less than all) of any such Eurodollar Loan into a Base
Rate Loan, but such election shall not diminish such Borrower’s obligation to
pay all Reimbursable Taxes.

(d)   Notwithstanding the foregoing provisions of this section, such Borrower
shall be entitled, to the extent it is required to do so by Law, to deduct or
withhold (and not to make any indemnification or reimbursement for) income or
other similar taxes imposed by the United States of America or Canada (other
than any portion thereof attributable to a change in federal income tax Laws
effected after the date hereof) from interest, fees or other amounts payable
hereunder for the account of such Lender Party, other than such a Lender Party
(i) who is a US person for Federal income tax purposes or (ii) who has the
Prescribed Forms on file with Administrative Agent (with copies provided to the
relevant Borrower) for the applicable year to the extent deduction or
withholding of such taxes is not required as a result of the filing of such
Prescribed Forms, provided that if such Borrower shall so deduct or withhold any
such taxes, it shall provide a statement to Administrative Agent and such Lender
Party, setting forth the amount of such taxes so deducted or withheld, the
applicable rate and any other information or documentation which such Lender
Party may reasonably request for assisting such Lender Party to obtain any
allowable credits or deductions for the taxes so deducted or withheld in the
jurisdiction or jurisdictions in which such Lender Party is subject to tax. As
used in this section, “Prescribed Forms” means such duly executed forms or
statements, and in such number of copies, which may, from time to time, be
prescribed by Law and which, pursuant to applicable provisions of (x) an income
tax treaty between the United States and the country of residence of such Lender
Party providing the forms or statements, (y) the Code, or (z) any applicable
rules or regulations thereunder, permit such Borrower to make payments hereunder
for the account of such Lender Party free of such deduction or withholding of
income or similar taxes.

Section 3.8.   Replacement of Lenders.   If any Lender Party requests
compensation under Sections 3.2 through 3.7, or if any Lender Party has failed
to fund any portion of the Loans or participations in LC Obligations required to
be funded by it hereunder or failed to issue any Letter of Credit required to be
issued by it hereunder, in either case within two Business Days of the date
required for such funding or issuance by it hereunder, notwithstanding
subsequent cure, or with respect to any Non-Extending Lender under
Section 2.1(f) hereof, then any Borrower may, at its sole expense (except as
otherwise provided hereunder) and effort, upon notice to such Lender Party and
the relevant Agent, require such Lender Party to assign and delegate (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.5), all of its interests, rights and obligations under
this Agreement and the related

52


--------------------------------------------------------------------------------


Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender Party, if a Lender Party accepts such assignment),
provided that:

(a)   such Lender Party shall have received payment of an amount equal to the
outstanding principal of its Loans and LC Obligations, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.6) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
applicable Borrower (in the case of all other amounts); and

(b)   such assignment does not conflict with applicable Laws.

Notwithstanding the foregoing rights of each Borrower under this section,
however, Borrowers may not replace any Lender Party which seeks reimbursement
for increased costs under Section 3.2 through 3.7 unless such Borrower is at the
same time replacing all Lender Parties which are then seeking such compensation.

Section 3.9.   Currency Conversion and Indemnity.

(a)   If, for the purpose of obtaining or enforcing judgment in any court in any
jurisdiction, it becomes necessary to convert into a particular currency (the
“Judgment Currency”) any amount due under a Loan Document in the currency in
which it was effected (the “Agreed Currency”) then the conversion shall be made
on the basis of the rate of exchange prevailing on the Business Day preceding
the date such judgment is given and in any event each Restricted Person
obligated to pay such Obligation shall be obligated to pay the relevant Lender
Parties any deficiency in accordance with Section 3.9(b). For the foregoing
purposes “rate of exchange” means the rate at which the relevant Agent, as
applicable, in accordance with its normal banking procedures is able on the
relevant date to purchase the Agreed Currency with the Judgment Currency after
deducting any premium and costs of exchange.

(b)   If any Lender Party receives any payment or payments on account of the
liability of a Restricted Person under the Loan Documents pursuant to any
judgment or order in any currency other than the Agreed Currency (an “Other
Currency”), and the amount of the Agreed Currency which the relevant Lender
Party is able to purchase on the Business Day next following such receipt with
the proceeds of such payment or payments in accordance with its normal
procedures and after deducting any premiums and costs of exchange is less than
the amount of the Agreed Currency due in respect of such Obligations immediately
prior to such judgment or order, then the Borrower owing such Obligation on
demand shall, and such Borrower hereby agrees to, indemnify and save such Lender
Party harmless from and against any loss, cost or expense arising out of or in
connection with such deficiency. The agreement of indemnity provided for in this
Section 3.9(b) shall constitute an obligation separate and independent from all
other obligations contained in this Agreement, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by the Lender Parties or any of them from time to time, and shall continue in
full force and effect notwithstanding any judgment or order for a liquidated sum
in respect of an amount due hereunder or under any judgment or order.

ARTICLE IV.—Conditions Precedent to Lending

Section 4.1.   Documents to be Delivered.   No Lender has any obligation to make
its first Loan, and no LC Issuer has any obligation to issue the first Letter of
Credit, unless Administrative Agent shall have received all of the following, at
Administrative Agent’s office in Boston, Massachusetts, duly executed and
delivered and in form, substance and date satisfactory to Administrative Agent,
each of which was so executed and delivered:

(a)   This Agreement and any other document that Lenders are to execute in
connection herewith.

(b)   Each Note and the guaranty of each Guarantor.

53


--------------------------------------------------------------------------------


(c)   Certain certificates including:

(i)    An “Omnibus Certificate” of the secretary or assistant secretary and any
vice president of GP LLC, which shall contain the names and signatures of the
officers of GP LLC authorized to execute Loan Documents and which shall certify
to the truth, correctness and completeness of the following exhibits attached
thereto: (1) a copy of resolutions duly adopted by the Board and in full force
and effect at the time this Agreement is entered into, authorizing the execution
of this Agreement and the other Loan Documents delivered or to be delivered in
connection herewith and the consummation of the transactions contemplated herein
and therein, (2) a copy of the charter documents of US Borrower and all
amendments thereto, certified by the appropriate official of its jurisdiction of
organization, and (3) a copy of the agreement of limited partnership of US
Borrower;

(ii)   An “Omnibus Certificate” of the secretary or assistant secretary and any
vice president of Plains Marketing GP Inc., which shall contain the names and
signatures of the officers of such company authorized to execute Loan Documents
and which shall certify to the truth, correctness and completeness of the
following exhibits attached thereto: (1) a copy of resolutions duly adopted by
the board of directors of such company and in full force and effect at the time
this Agreement is entered into, authorizing the execution of this Agreement and
the other Loan Documents delivered or to be delivered in connection herewith and
the consummation of the transactions contemplated herein and therein, (2) a copy
of the charter documents of each Significant Restricted Person, other than those
Significant Restricted Persons whose charter documents are attached to the
certificates described in Section 4.1(c)(i) above or Section 4.1(c)(iii) below
and all amendments thereto, certified by the appropriate official of its
jurisdiction of organization, and (3) a copy of any bylaws or agreement of
limited partnership of such Significant Restricted Persons;

(iii)  An “Omnibus Certificate” of the secretary or assistant secretary and any
vice president of PMC (Nova Scotia) Company, which shall contain the names and
signatures of the officers of PMC (Nova Scotia) Company authorized to execute
Loan Documents and which shall certify to the truth, correctness and
completeness of the following exhibits attached thereto: (1) a copy of
resolutions duly adopted by the board of directors of PMC (Nova Scotia) Company
and in full force and effect at the time this Agreement is entered into,
authorizing the execution of this Agreement and the other Loan Documents
delivered or to be delivered in connection herewith and the consummation of the
transactions contemplated herein and therein, (2) a copy of the charter
documents of PMC (Nova Scotia) Company and Plains Marketing Canada, L.P. and all
amendments thereto, certified by the appropriate official of its jurisdiction of
organization, and (3) a copy of the bylaws of PMC (Nova Scotia) Company and the
agreement of limited partnership of Plains Marketing Canada, L.P.; and

(iv)  A certificate of a Responsible Officer of GP LLC, regarding satisfaction
of Section 4.2.

(d)   A certificate (or certificates) of the due formation, valid existence and
good standing of each Significant Restricted Person in its respective
jurisdiction of organization, issued by the appropriate authorities of such
jurisdiction.

(e)   Favorable opinions of Tim Moore, Esq., General Counsel for Restricted
Persons, substantially in the form set forth in Exhibit E-1, Fulbright &
Jaworski L.L.P., special Texas and New York counsel to Restricted Persons,
substantially in the form set forth in Exhibit E-2, and Bennett Jones LLP,
special Canadian Counsel for Restricted Persons, substantially in the form set
forth in Exhibit E-3.

(f)    [Intentionally deleted].

(g)   Consolidated financial statements of US Borrower and its Subsidiaries as
of June 30, 2005, reflecting compliance with Section 7.8, together with a
certificate by the chief financial officer of GP LLC certifying such financial
statements.

54


--------------------------------------------------------------------------------


(h)   No Material Adverse Change shall have occurred since December 31, 2004.

(i)    Administrative Agent shall have received all documents and instruments
which Administrative Agent has then requested (including opinions of legal
counsel for Restricted Persons and Administrative Agent; corporate documents and
records; documents evidencing governmental authorizations, consents, approvals,
licenses and exemptions; and certificates of public officials and of officers
and representatives of Borrowers and other Persons), as to (i) the accuracy and
validity of or compliance with all representations, warranties and covenants
made by any Restricted Person in this Agreement and the other Loan Documents,
(ii) the satisfaction of all conditions contained herein or therein, and
(iii) all other matters pertaining hereto and thereto. All such additional
documents and instruments shall be satisfactory to Administrative Agent in form
and substance.

(j)    Payment of all commitment, facility, agency and other fees required to be
paid to any Agent or Lender pursuant to any Loan Documents or any commitment
agreement heretofore entered into.

(k)   Evidence of the payment in full of all outstanding Indebtedness under the
Existing Agreement, the release of all Liens securing such Indebtedness, and
termination of the Existing Agreement.

Without limiting the generality of the provisions of Section 9.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto, and Administrative Agent hereby agrees to promptly provide US
Borrower with a copy of any such notice received by Administrative Agent.

Section 4.2.   Additional Conditions Precedent.   No Lender has any obligation
to make any Loan (including its first), and no LC Issuer has any obligation to
issue any Letter of Credit (including its first), unless the following
conditions precedent have been satisfied:

(a)   All representations and warranties made by any Restricted Person in any
Loan Document shall be true on and as of the date of such Loan or the date of
issuance of such Letter of Credit as if such representations and warranties had
been made as of the date of such Loan or the date of issuance of such Letter of
Credit except to the extent that such representation or warranty was made as of
a specific date or updated, modified or supplemented as of a subsequent date
with the consent of Majority Lenders, then in each such case, such other date.

(b)   No Default shall exist at the date of such Loan or the date of issuance of
such Letter of Credit or result from such Loan or such issuance of such Letter
of Credit.

ARTICLE V.—Representations and Warranties

To confirm each Lender’s understanding concerning Restricted Persons and
Restricted Persons’ businesses, properties and obligations and to induce each
Lender to enter into this Agreement and to extend credit hereunder, each of US
Borrower and, with respect to itself and its Subsidiaries, the other Borrowers
represents and warrants to each Lender that:

Section 5.1.   No Default.   No event has occurred and is continuing which
constitutes a Default, except as has been waived in accordance with this
Agreement.

Section 5.2.   Organization and Good Standing.   Each Significant Restricted
Person is duly organized or formed, validly existing and in good standing under
the Laws of its jurisdiction of organization or formation, having all requisite
corporate or similar powers required to carry on its business and enter into and
carry out the transactions contemplated hereby. Each Significant Restricted
Person is duly qualified, in good standing, and authorized to do business in all
other jurisdictions wherein the character of the

55


--------------------------------------------------------------------------------


properties owned or held by it or the nature of the business transacted by it
makes such qualification necessary except where the failure to so qualify would
not reasonably be expected to cause a Material Adverse Change.

Section 5.3.   Authorization.   Each Restricted Person has duly taken all action
necessary to authorize the execution and delivery by it of the Loan Documents to
which it is a party and to authorize the consummation of the transactions
contemplated thereby and the performance of its obligations thereunder. Each
Borrower is duly authorized to borrow funds hereunder.

Section 5.4.   No Conflicts or Consents.   The execution and delivery by each
Restricted Person of the Loan Documents to which it is a party, the performance
by it of its obligations, and the consummation of the transactions contemplated
thereby, do not and will not (i) violate any provision of (1) Law applicable to
it, (2) its organizational documents or (3) any judgment, order or material
license or permit applicable to or binding upon it, (ii) result in the
acceleration of any Indebtedness owed by it or (iii) result in or require the
creation of any consensual Lien upon any of its material assets or properties
except as expressly contemplated in, or permitted by, the Loan Documents. Except
as expressly contemplated in or permitted by the Loan Documents, disclosed in
the Disclosure Schedule or disclosed pursuant to Section 6.4, no permit,
consent, approval, authorization or order of, and no notice to or filing,
registration or qualification with, any Governmental Authority is required on
the part of any Restricted Person a party thereto pursuant to the provisions of
any material Law applicable to it as a condition to its execution, delivery or
performance of any Loan Document or (ii) to consummate any transactions
contemplated by the Loan Documents.

Section 5.5.   Enforceable Obligations.   This Agreement is, and the other Loan
Documents when duly executed and delivered will be, legal, valid and binding
obligations of each Restricted Person which is a party hereto or thereto,
enforceable in accordance with their terms except as such enforcement may be
limited by bankruptcy, insolvency or similar Laws of general application
relating to the enforcement of creditors’ rights and general principles of
equity.

Section 5.6.   Initial Financial Statements.   US Borrower has heretofore
delivered to each Lender true, correct and complete copies of the Initial
Financial Statements. The Initial Financial Statements fairly present US
Borrower’s Consolidated financial position at the date thereof and the
Consolidated results of US Borrower’s operations for the periods thereof, and in
the case of the annual Initial Financial Statements, Consolidated cash flows for
the period thereof. Except as disclosed pursuant to Section 6.4, since the date
of the annual Initial Financial Statements, no Material Adverse Change has
occurred. All Initial Financial Statements described in clause (i) of that
defined term were prepared in accordance with GAAP.

Section 5.7.   Other Obligations and Restrictions.   As of the Closing Date, no
Restricted Person has any outstanding payment obligations of any kind (including
contingent obligations, tax assessments and unusual forward or long-term
commitments) which are, in the aggregate, material to US Borrower or material
with respect to US Borrower’s Consolidated financial condition and not reflected
in the Initial Financial Statements, disclosed in the Disclosure Schedule or
otherwise permitted under Section 7.1. Except as disclosed in the Disclosure
Schedule or pursuant to Section 6.4, no Restricted Person is subject to or
restricted by any franchise, contract, deed, charter restriction, or other
instrument or restriction which would reasonably be expected to cause a Material
Adverse Change.

Section 5.8.   Full Disclosure.   No certificate, statement or other information
delivered herewith or heretofore by any Restricted Person to any Lender in
connection with the negotiation of this Agreement or in connection with any
transaction contemplated hereby contains any untrue statement of a material fact
or omits to state any material fact necessary to make the statements contained
herein or therein, in light of the circumstances under which they were made, not
misleading as of the date made or deemed made (or if such information expressly
relates or refers to an earlier date, as of such earlier date). All written

56


--------------------------------------------------------------------------------


information furnished after the date hereof by or on behalf of any Restricted
Person to Administrative Agent or any Lender Party in connection with this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby will be true, complete and accurate in every material respect in
light of the circumstances in which made or based on reasonable estimates, in
each case as of the date on which such information is stated or certified (or if
such information expressly relates or refers to an earlier date, as of such
earlier date). There is no fact known to any Restricted Person that has not been
disclosed to each Lender in writing which would reasonably be expected to cause
a Material Adverse Change.

Section 5.9.   Litigation.   Except as disclosed in the Initial Financial
Statements, in the Disclosure Schedule or pursuant to Section 6.4: (i) there are
no actions, suits or legal, equitable, arbitrative or administrative proceedings
pending, or to the knowledge of any Restricted Person overtly threatened,
against any Restricted Person before any Governmental Authority having
jurisdiction over it which would reasonably be expected to cause a Material
Adverse Change, and (ii) there are no outstanding judgments, injunctions, writs,
rulings or orders by any such Governmental Authority having jurisdiction over it
against any Restricted Person or, to the knowledge of US Borrower, any
Restricted Person’s stockholders, partners, directors or officers which would
reasonably be expected to cause a Material Adverse Change.

Section 5.10.   ERISA Plans and Liabilities.   All currently existing ERISA
Plans are listed in the Disclosure Schedule or pursuant to Section 6.4. Except
as disclosed in the Initial Financial Statements, in the Disclosure Schedule or
pursuant to Section 6.4, no Termination Event has occurred with respect to any
ERISA Plan and all ERISA Affiliates are in compliance with ERISA in all material
respects, to the extent that the non-compliance therewith would not be
reasonably expected to cause a Material Adverse Change. No ERISA Affiliate is
required to contribute to, or has any other absolute or contingent liability in
respect of, any “multiemployer plan” as defined in Section 4001 of ERISA. Except
as set forth in the Disclosure Schedule or disclosed pursuant to Section 6.4:
(i) no “accumulated funding deficiency” (as defined in Section 412(a) of the
Code) exists with respect to any ERISA Plan, whether or not waived by the
Secretary of the Treasury or his delegate, and (ii) the current value of each
ERISA Plan’s benefits does not exceed the current value of such ERISA Plan’s
assets available for the payment of such benefits by more than $5,000,000.

Section 5.11.   Compliance with Permits, Consents and Law.   Except as set forth
in the Disclosure Schedule or pursuant to Section 6.4, each Restricted Person
has all permits, licenses and authorizations required in connection with the
conduct of its businesses, except to the extent failure to have any such permit,
license or authorization would not reasonably be expected to cause a Material
Adverse Change. Except as set forth in the Disclosure Schedule or pursuant to
Section 6.4, each Restricted Person is in compliance with the terms and
conditions of all such permits, licenses and authorizations, and is also in
compliance with all other limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules and timetables contained in
any Law, including applicable Environmental Law, or in any regulation, code,
plan, order, decree, judgment, injunction, notice or demand letter issued,
entered, promulgated or approved thereunder, except to the extent that
non-compliance therewith would not reasonably be expected to cause a Material
Adverse Change or such term, restriction or otherwise is being contested in good
faith or a bona fide dispute exists with respect thereto.

Section 5.12.   Environmental Laws.   Except as set forth in the Disclosure
Schedule or disclosed pursuant to Section 6.4, (i) US Borrower and its
Subsidiaries are conducting their businesses in material compliance with all
applicable Laws, including Environmental Laws, and have and are in compliance
with all licenses and permits required under any such Laws, unless failure to so
comply or have such licenses and permits would not reasonably be expected to
cause a Material Adverse Change; (ii) none of the operations or properties of US
Borrower or any of its Subsidiaries is the subject of federal, provincial or
local investigation evaluating whether any material remedial action is needed to
respond to a release of any Hazardous Materials into the environment or to the
improper storage or disposal (including storage or

57


--------------------------------------------------------------------------------


disposal at offsite locations) of any Hazardous Materials, unless such remedial
action would not reasonably be expected to cause a Material Adverse Change; and
(iii) neither US Borrower nor any of its Subsidiaries (and to the actual
knowledge of US Borrower, no other Person) has filed any notice under any Law
indicating that any Restricted Person is responsible for the improper release
into the environment, or the improper storage or disposal, of any material
amount of any Hazardous Materials or that any Hazardous Materials have been
improperly released, or are improperly stored or disposed of, upon any property
of any such Person, other than of an alleged improper release, storage or
disposal that would not reasonably be expected to cause a Material Adverse
Change.

Section 5.13.   US Borrower’s Subsidiaries.   US Borrower has no Subsidiary and
owns no stock in any other corporation or association except as listed in the
Disclosure Schedule or disclosed after the Closing Date to Administrative Agent
in writing. No Restricted Person is a member of any general or limited
partnership, limited liability company, joint venture or association of any type
whatsoever except those listed in the Disclosure Schedule or disclosed after the
Closing Date to Administrative Agent in writing. US Borrower owns, directly or
indirectly, the equity interest in each of its Subsidiaries which is indicated
in the Disclosure Schedule except as disclosed after the Closing Date to
Administrative Agent.

Section 5.14.   Title to Properties.   Each Restricted Person has good and
defensible title to all of its material properties and assets, free and clear of
all Liens (other than Permitted Liens) and of all impediments to the use of such
properties and assets in such Restricted Person’s business, other than such
impediments that would not reasonably be expected to cause a Material Adverse
Change.

Section 5.15.   Government Regulation.   Neither any Borrower nor any other
Restricted Person owing Obligations is subject to regulation under the Public
Utility Holding Company Act of 1935, the Investment Company Act of 1940 (as any
of the preceding acts have been amended) or any other Law which regulates the
incurring by such Person of Indebtedness, including Laws relating to common
contract carriers or the sale of electricity, gas, steam, water or other public
utility services. Neither any Borrower nor any other Restricted Person is
subject to regulation under the Federal Power Act which would violate, result in
a default of, or prohibit the effectiveness or the performance of any of the
provisions of the Loan Documents.

Section 5.16.   Insider.   No Restricted Person, nor any Person having “control”
(as that term is defined in 12 U.S.C. § 375b(9) or in regulations promulgated
pursuant thereto) of any Restricted Person, is a “director” or an “executive
officer” or “principal shareholder” (as those terms are defined in
12 U.S.C. § 375b(8) or (9) or in regulations promulgated pursuant thereto) of
any Lender, of a bank holding company of which any Lender is a Subsidiary or of
any Subsidiary of a bank holding company of which any Lender is a Subsidiary.

Section 5.17.   Solvency.   Upon giving effect to the issuance of the Notes, the
execution of the Loan Documents by Borrowers and each Guarantor and the
consummation of the transactions contemplated hereby, (i) each Borrower and each
Guarantor will be solvent (as such term is used in applicable bankruptcy,
liquidation, receivership, insolvency or similar Laws), and the sum of each
Borrower’s and each Guarantor’s absolute and contingent liabilities, including
the Obligations or guarantees thereof, shall not exceed the fair market value of
such Restricted Person’s assets, and (ii) each Borrower’s and each Guarantor’s
capital should be adequate for the businesses in which such Restricted Person is
engaged and intends to be engaged. Neither any Borrower nor any other Restricted
Person has incurred (whether under the Loan Documents or otherwise), nor does
any Restricted Person intend to incur or reasonably foreseeably believes that it
will incur, debts which will be beyond its ability to pay as such debts mature.

58


--------------------------------------------------------------------------------


ARTICLE VI.—Affirmative Covenants

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to Borrowers, and to induce each Lender to enter into
this Agreement and extend credit hereunder, each of US Borrower and, with
respect to itself and its Subsidiaries, the other Borrowers, covenants and
agrees that until the full and final payment of the Obligations and the
termination of this Agreement, unless Majority Lenders, or all Lenders as
required under Section 10.1, have previously agreed otherwise:

Section 6.1.   Payment and Performance.   Each Restricted Person will pay all
amounts due from it pursuant to the provisions of the Loan Documents to which it
is a party in accordance with the terms thereof and will observe, perform and
comply with every covenant, term and condition imposed on it pursuant to the
provisions of such Loan Documents.

Section 6.2.   Books, Financial Statements and Reports.   Each Restricted Person
will at all times maintain full and accurate books of account and records. US
Borrower will maintain and will cause its Subsidiaries to maintain a standard
system of accounting, will maintain its Fiscal Year, and will furnish the
following statements and reports to each Lender at US Borrower’s expense:

(a)   Promptly upon the filing thereof, and in any event within ninety (90) days
after the end of each Fiscal Year, a copy of US Borrower’s Form 10-K, which
report shall include US Borrower’s complete Consolidated financial statements
together with all notes thereto, prepared in reasonable detail in accordance
with GAAP, together with an opinion, without material qualification, based on an
audit using generally accepted auditing standards, by PricewaterhouseCoopers
LLP, or other independent certified public accountants selected by General
Partner, stating that such Consolidated financial statements have been so
prepared. These financial statements shall contain a Consolidated balance sheet
as of the end of such Fiscal Year and Consolidated statements of earnings for
such Fiscal Year. Such Consolidated financial statements shall set forth in
comparative form the corresponding figures for the preceding Fiscal Year.

(b)   Promptly upon the filing thereof, and in any event within sixty (60) days
after the end of each of the first three Fiscal Quarters of each Fiscal Year, a
copy of US Borrower’s Form 10-Q, which report shall include US Borrower’s
unaudited Consolidated balance sheet as of the end of such Fiscal Quarter and
Consolidated statements of US Borrower’s earnings and cash flows for such Fiscal
Quarter and for the period from the beginning of the then current Fiscal Year to
the end of such Fiscal Quarter. In addition US Borrower will, together with each
such set of financial statements and each set of financial statements furnished
under subsection (a) of this section, furnish a certificate in the form of
Exhibit D signed by the chief financial officer, principal accounting officer or
treasurer of General Partner stating that such financial statements are accurate
and complete in all material respects (subject to normal year-end adjustments),
stating that he has reviewed the Loan Documents, containing calculations showing
compliance (or non-compliance) at the end of such Fiscal Quarter with the
requirements of Section 7.8 and stating that, to the best of his knowledge, no
Default exists at the end of such Fiscal Quarter or at the time of such
certificate or specifying the nature and period of existence of any such
Default.

(c)   Promptly upon their becoming available, copies of all Form 8-K’s filed by
US Borrower with any securities exchange, the Securities and Exchange Commission
or any similar governmental authority.

(d)   Promptly upon their becoming available, copies of all financial
statements, reports, notices and proxy statements sent by US Borrower to its
unit holders and all registration statements filed by US Borrower with any
securities exchange, the Securities and Exchange Commission or any similar
governmental authority.

(e)   Prompt notice of any publicly announced change in PAA’s Debt Rating by
either Standard & Poor’s or Moody’s.

59


--------------------------------------------------------------------------------


Documents required to be delivered pursuant to Section 6.2(a), (b), (c) or (d),
(to the extent any such documents are included in materials otherwise filed with
the Securities and Exchange Commission) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which the
Borrower posts such documents, or provides a link thereto, on the Borrower’s
website on the Internet at the website address listed on Schedule 10.3, and
notifies Administrative Agent of such posting or link.

Section 6.3.   Other Information and Inspections.   In each case subject to the
last sentence of this Section 6.3, each Restricted Person will furnish to
Administrative Agent any information which Administrative Agent or any Lender
may from time to time reasonably request concerning any covenant, provision or
condition of the Loan Documents or any matter in connection with any Restricted
Person’s businesses and operations. In each case subject to the last sentence of
this Section 6.3, each Restricted Person will permit representatives appointed
by Administrative Agent (including independent accountants, auditors, agents,
attorneys, appraisers and any other Persons), upon reasonable prior notice, to
visit and inspect during normal business hours any of such Restricted Person’s
property, including its books of account, other books and records, and any
facilities or other business assets, and to make extra copies therefrom and
photocopies and photographs thereof, and to write down and record any
information such representatives obtain, and each Restricted Person shall permit
Administrative Agent or its representatives to investigate and verify the
accuracy of the information furnished to Administrative Agent or any Lender in
connection with the Loan Documents and to discuss all such matters with its
officers, employees and, upon reasonable prior notice to US Borrower, its
representatives. Each of the foregoing inspections and examinations shall be
made subject to compliance with applicable safety standards and the same
conditions applicable to any Restricted Person in respect of property of that
Restricted Person on the premises of Persons other than a Restricted Person or
an Affiliate of a Restricted Person, and all information, books and records
furnished or requested to be made, all information to be investigated or
verified and all discussion conducted with any officer, employee or
representative of any Restricted Person shall be subject to any applicable
attorney-client privilege exceptions which the Restricted Person determines is
reasonably necessary and compliance with conditions to disclosures under
non-disclosure agreements between any Restricted Person and Persons other than a
Restricted Person or an Affiliate of a Restricted Person and the express
undertaking of each Person acting at the direction of or on behalf of any Lender
Party to be bound by the confidentiality provisions of Section 10.6 of this
Agreement.

Each Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the LC Issuer materials and/or information provided
by or on behalf of such Borrower hereunder (collectively, “Borrower Materials”)
by posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to any Borrower or its securities) (each, a “Public
Lender”). If Borrower clearly, conspicuously and prominently marks the front
page of any Borrower Materials furnished by it with the term “PUBLIC”, then
(x) the Borrower shall be deemed to have authorized the Administrative Agent,
the LC Issuer and the Lenders to treat such Borrower Materials as either
publicly available information or not material information (although it may be
sensitive and proprietary) with respect to the Borrowers or their respective
securities for purposes of United States Federal and state securities laws;
(y) all Borrower Materials so marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”

60


--------------------------------------------------------------------------------


Section 6.4.   Notice of Material Events.   US Borrower will notify each Lender
Party, not later than five (5) Business Days after any executive officer of US
Borrower has knowledge thereof, stating that such notice is being given pursuant
to this Agreement, of:

(a)   the (i) occurrence of any Material Adverse Change or (ii) occurrence of
any event or condition that is covered by any of Section 5.6 (next-to-last
sentence), 5.7 (last sentence), 5.9, 5.10, 5.11 or 5.12 which would reasonable
be expected to cause a Material Adverse Change,

(b)   the occurrence of any Default,

(c)   the acceleration of the maturity of any Indebtedness owed by any
Restricted Person or of any default by any Restricted Person under any
indenture, mortgage, agreement, contract or other instrument to which any of
them is a party or by which any of them or any of their properties is bound, if
such acceleration or default would reasonably be expected to cause a Material
Adverse Change,

(d)   the occurrence of any Termination Event,

(e)   any claim under any Environmental Law adverse to a Restricted Person or of
potential liability with respect to such claim, or any other adverse claim
asserted against any Restricted Person or with respect to any Restricted
Person’s properties taken as a whole, in each case, which claim would reasonably
be expected to cause a Material Adverse Change, and

(f)    the filing of any suit or proceeding, or the assertion in writing of a
claim against any Restricted Person or with respect to any Restricted Person’s
properties, which would reasonably be expected to cause a Material Adverse
Change.

Upon the occurrence of any of the foregoing the applicable Restricted Person
will take all necessary or appropriate steps to remedy promptly, if applicable,
any such Material Adverse Change, Default, acceleration, default or Termination
Event, to protect against any such adverse claim, to defend any such claim, suit
or proceeding, and to resolve all controversies on account of any of the
foregoing.

Section 6.5.   Maintenance of Existence, Qualifications and Assets.   Each
Significant Restricted Person (i) will maintain and preserve its existence and
its rights (including permits, licenses and other authorizations required under
Environmental Laws) and franchises in full force and effect, (ii) will qualify
to do business in all states or jurisdictions where required by applicable Law,
and (iii) keep all of its material assets that are useful in and necessary to
its business in good working order and condition (ordinary wear and tear and
obsoleteness excepted) except, in each case (a) where the failure so to
maintain, preserve, qualify or keep would not be reasonably expected to cause a
Material Adverse Change, (b) as permitted in Section 7.3 or as a result of
statutory conversions or (c) as a result of a release permitted pursuant to
Section 6.9. US Borrower will notify Administrative Agent in writing of any
changes in its or any other Significant Restricted Person’s name or the location
of its or any other Significant Restricted Person’s chief executive office or
principal place of business.

Section 6.6.   Payment of Taxes, etc.   Each Significant Restricted Person will
(a) timely file all required tax returns (including any extensions), (b) timely
pay all taxes, assessments, and other governmental charges or levies imposed
upon it or upon its income, profits or property, and (c) maintain appropriate
accruals and reserves for all of the foregoing as required by GAAP, except to
the extent that (y) it is in good faith contesting the validity thereof by
appropriate proceedings, if necessary, and has set aside on its books adequate
reserves therefor which are required by GAAP or (z) such non-filing, non-payment
or non-maintenance would not reasonably be expected to cause a Material Adverse
Change.

Section 6.7.   Insurance.   In accordance with industry standards, each
Significant Restricted Person will keep insured (by responsible and reputable
insurance companies or associations) or self-insured, at the option of US
Borrower or such Significant Restricted Person, in such amounts and against such
risks as are usually insured by Persons engaged in the same or similar
businesses and owning similar properties. The

61


--------------------------------------------------------------------------------


insurance coverages and amounts will be reasonably determined by US Borrower,
based on coverages carried by prudent owners of similar property, and with
respect to each Restricted Person, may be maintained by the US Borrower.

Section 6.8.   Compliance with Agreements and Law.   Each Significant Restricted
Person will perform all material obligations it is required to perform under the
terms of each indenture, mortgage, deed of trust, security agreement, lease,
franchise and other material agreement, contract or other instrument (including
all contractual obligations and agreements with respect to environmental
remediation or other environmental matters) to which it is a party or by which
it or any of its properties is bound to the extent that non-performance
therewith would not reasonably be expected to cause a Material Adverse Change.
Each Restricted Person will conduct its business and affairs in compliance, in
all material respects, with all Laws (including Environmental Laws) applicable
thereto to the extent non-compliance therewith would not reasonably be expected
to cause a Material Adverse Change or such requirement of Law is being contested
in good faith or a bona fide dispute exists with respect thereto.

Section 6.9.   Guaranties of Subsidiaries.   Each Significant Restricted Person
that has outstanding Indebtedness (other than guarantees hereunder) shall
execute and deliver to Administrative Agent an absolute and unconditional
guaranty of the timely repayment of the Obligations (in each case for which such
Person is not a borrower, account party or similar primary and direct obligor),
which guaranty shall be reasonably satisfactory to Administrative Agent in form
and substance; provided, with respect to any such Person that is not a Wholly
Owned Subsidiary of US Borrower, for which consent or approval of third parties
is required for the delivery of such guaranty, such Person shall not be required
to deliver such guaranty, but shall use its commercially reasonable best
efforts, as determined by Administrative Agent, to deliver such guaranty.
Notwithstanding any provision contained herein to the contrary, in no event
shall any Unrestricted Subsidiary be required to execute and deliver any
guaranty for, or in respect of, the Obligations, or any part thereof. US
Borrower will cause each of its Subsidiaries required to deliver a guaranty
pursuant to this Section 6.9 to deliver to Administrative Agent, simultaneously
with its delivery of such a guaranty, written evidence satisfactory to
Administrative Agent that such Subsidiary has taken all corporate, limited
liability company or partnership action necessary to duly approve and authorize
its execution, delivery and performance of such guaranty. US Borrower may at any
time request the release of one or more Guarantors from their guaranty of the
Obligations (other than the guaranty by US Borrower of the Canadian
Obligations), and each such Guarantor shall be so released upon such request,
provided, no Default then exists and either (a) such Guarantor has no
outstanding Indebtedness or guaranties of Indebtedness (other than guaranties
hereunder) or (b) the request is in contemplation of the sale or disposition of
such Subsidiary (including all or substantially all of its assets). Each Agent,
as applicable, is authorized to execute and deliver to US Borrower evidence of
any such release, as reasonably requested by, and at the expense of, US
Borrower.

ARTICLE VII.—Negative Covenants

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to each of Borrowers and to induce each Lender to enter
into this Agreement and make the Loans, each of US Borrower and, with respect to
itself and its Subsidiaries, the other Borrowers, covenants and agrees that
until the full and final payment of the Obligations and the termination of this
Agreement, unless Majority Lenders, or all Lenders as required under
Section 10.1, have previously agreed otherwise:

Section 7.1.   Subsidiary Indebtedness.   No Subsidiary of US Borrower will
incur any Indebtedness other than:

(a)   the Obligations;

(b)   Guaranties by Guarantors of, and the incurrence of obligations by
Guarantors as a co-obligor on (as distinguished from, and in addition to
incurring such obligation as, a guarantor of), Indebtedness of US

62


--------------------------------------------------------------------------------


Borrower or any other Restricted Person, the incurrence of which did not result
in a Default or an Event of Default;

(c)   Indebtedness of Plains Marketing pursuant to the Contango Credit
Agreement;

(d)   Indebtedness of any Restricted Person owing to another Restricted Person;

(e)   Indebtedness of any Subsidiary described in clause (b) of the definition
of “Indebtedness” that is determinable but not yet earned; provided, US Borrower
reasonably contemplates that such Indebtedness will be repaid from the proceeds
of one or more advances made by US Borrower to such Subsidiary;

(f)    Indebtedness of a Subsidiary acquired (including acquisition by merger,
consolidation or amalgamation) after the date hereof by a Restricted Person,
which Indebtedness was incurred by such Subsidiary before the time of such
acquisition, merger, consolidation or amalgamation, and was not created in
contemplation thereof; provided, that contemporaneously with such acquisition,
merger, consolidation or amalgamation, and so long as no adverse tax and/or
regulatory consequences are caused thereby, such Subsidiary shall be a Guarantor
subject to the provisions of Section 6.9; and

(g)   Indebtedness not otherwise described in the foregoing clauses (a) through
(f) owing by any one or more Guarantors in an aggregate principal amount not to
exceed at any time outstanding the greater of (A) $100,000,000 and (B) fifteen
percent (15%) of Consolidated Tangible Net Worth.

Section 7.2.   Limitation on Liens.   No Restricted Person will create, assume
or permit to exist any Lien upon any Principal Property or upon the stock,
membership interests, partnership interests or other equity ownership interests
of any Subsidiary of US Borrower (other than Unrestricted Subsidiaries), except
the following (“Permitted Liens”):

(a)   Liens securing (i) on a pari passu basis, the Obligations and (ii) if
required, any related interest hedge rate agreements;

(b)   Intentionally deleted;

(c)   Liens imposed by any governmental authority for taxes, assessments or
charges not yet due or the validity of which is being contested in good faith
and by appropriate proceedings, if necessary, for which adequate reserves are
maintained on the books of any Restricted Person in accordance with GAAP;

(d)   pledges or deposits of cash or securities under worker’s compensation,
unemployment insurance or other social security legislation;

(e)   carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, or other like Liens (including without limitation, Liens on property
of any Restricted Person in the possession of storage facilities, pipelines or
barges) arising in the ordinary course of business for amounts which are not
more than 60 days past due or the validity of which is being contested in good
faith and, if necessary, by appropriate proceedings, and for which adequate
reserves are maintained on the books of any Restricted Person in accordance with
GAAP;

(f)    Liens on cash and Cash Equivalents under or with respect to accounts with
brokers or counterparties with respect to hedging contracts consisting of cash,
commodities or futures contracts, options, securities, instruments, and other
like assets securing only hedging contracts;

(g)   deposits of cash or securities to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

(h)   easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of real
property or minor imperfections in title thereto which, in the aggregate, are
not material in

63


--------------------------------------------------------------------------------


amount, and which do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of any Restricted Person;

(i)    Liens in respect of operating leases;

(j)    Liens upon any property or assets directly or indirectly acquired after
the date hereof by a Restricted Person, each of which either (i) existed on such
property or asset before the time of its acquisition and was not created in
anticipation thereof, or (ii) was created solely for the purpose of securing
Indebtedness representing, or incurred to finance, refinance or refund, the cost
(including the cost of construction) of such property or asset; provided that no
such Lien shall extend to or cover any property or asset of a Restricted Person
other than the property or asset so acquired (or constructed); and any
extension, renewal, refinancing, refunding or replacement (or successive
extensions, renewals, refinancings, refundings or replacements), in whole or
part, of the foregoing, provided, however, that such Liens shall not cover or
secure any additional Indebtedness, obligations, property or asset;

(k)   rights reserved to or vested in any governmental authority by the terms of
any right, power, franchise, grant, license or permit, or by any provision of
law, to revoke or terminate any such right, power, franchise, grant, license or
permit or to condemn or acquire by eminent domain or similar process;

(l)    rights reserved to or vested by Law in any governmental authority to in
any manner, control or regulate in any manner any of the properties of any
Restricted Person or the use thereof or the rights and interests of any
Restricted Person therein, in any manner under any and all Laws;

(m)  rights reserved to the grantors of any properties of any Restricted Person,
and the restrictions, conditions, restrictive covenants and limitations, in
respect thereto, pursuant to the terms, conditions and provisions of any
rights-of-way agreements, contracts or other agreements therewith;

(n)   inchoate Liens in respect of pending litigation or with respect to a
judgment which has not resulted in an Event of Default under Section 8.1;

(o)   Liens securing obligations in an aggregate principal amount not to exceed
at any time outstanding 10% of US Borrower’s Consolidated Tangible Net Worth;
and

(p)   Liens related to the extension, renewal, refinancing, refunding or
replacement (or successive extensions, renewals, refinancings, refundings or
replacements), in whole or in part, of clauses (a), (b) and (o) of this
Section 7.2; provided, however, that such Liens shall not cover or secure any
additional Indebtedness.

Section 7.3.   Limitation on Mergers.   Except as expressly provided in this
section, no Significant Restricted Person (other than (i) a Guarantor for whom a
release has been requested pursuant to an event described in clause (b) of
Section 6.9 and otherwise is so released, or (ii) such other Significant
Restricted Person, other than a Borrower, that is the subject of any such event
described in such clause (b) of Section 6.9) will (a) merge or consolidate or
amalgamate with any Person, or liquidate, wind up or dissolve or (b) sell,
transfer, lease, exchange or otherwise dispose of, in one transaction or a
series of related transactions, all or substantially all of its business or
property, whether now owned or hereafter acquired, to any Person; provided, any
such Significant Restricted Person, other than a Borrower, may (A) merge into or
consolidate or amalgamate with, and such business and property may be disposed
of to:

(i)    any other Subsidiary of US Borrower; provided, if such Significant
Restricted Person or such Subsidiary is a Guarantor, a Guarantor is the
surviving or transferee (as applicable) business entity,

(ii)   any Borrower, so long as such Borrower is the surviving or transferee (as
applicable) business entity and after giving effect thereto, no Default exists,
or

(iii)  any other Person pursuant or incidental to, or in connection with, any
contemporaneous or substantially contemporaneous acquisition, provided that for
purposes of this clause (iii) such merging,

64


--------------------------------------------------------------------------------


amalgamating, consolidating or transferor Significant Restricted Person is not a
Borrower, Guarantor or a Wholly Owned Subsidiary of US Borrower, other than a
Wholly Owned Subsidiary that was formed, acquired or created solely for purposes
of such acquisition or otherwise conducted no operations and owned no assets,
other than of an inconsequential amount and

(B) dissolve, liquidate or wind up if such dissolution, liquidation and winding
up results from dispositions not prohibited by this Agreement.

Section 7.4.   Limitation on New Businesses.   No Restricted Person will
materially or substantially engage directly or indirectly in any business or
conduct any operations other than (i) marketing, gathering, transporting (by
barge, pipeline, ship, truck or other modes of hydrocarbon transportation),
terminalling, storing, producing, acquiring, developing, exploring for,
exploiting, producing, processing, dehydrating and otherwise handling
hydrocarbons, including, without limitation, constructing pipeline, platform,
dehydration, processing and other energy-related facilities, (ii) any other
business that generates gross income that constitutes “qualifying income” under
Section 7704(d) of the Internal Revenue Code of 1986, as amended, or
(iii) activities or services reasonably related or ancillary thereto, including
entering into hedging obligations to support those businesses.

Section 7.5.   Transactions with Affiliates.   No Restricted Person will engage
in any material transaction with any of its Affiliates except as follows:
(a) transactions among US Borrower and its Subsidiaries or between Subsidiaries
of US Borrower; (b) if and to the extent any of them constitute transactions
with Affiliates, transactions governed by the Amended and Restated Omnibus
Agreement between Plains Resources Inc., US Borrower, Plains Marketing, Plains
All American GP LLC, Plains Marketing GP, Inc. and Plains Pipeline, L.P. (and
successors of each) dated July 23, 2004, as amended and in effect; ,the Crude
Oil Marketing Agreement among Plains Exploration & Production Company, Arguello
Inc., PXP Gulf Coast Inc. and Plains Marketing, L.P. dated as of June 15, 2004,
as amended, or the Amended and Restated Crude Oil Marketing Agreement among
Plains Resources Inc., Calumet Florida, LLC and Plains Marketing, L.P. dated as
of July 23, 2004, as amended (c) any employment, equity award, equity option or
equity appreciation agreement or plan entered into by US Borrower or any of its
Subsidiaries in the ordinary course of business of US Borrower or such
Subsidiary; (d) transactions effected in accordance with the terms of agreements
as in effect on the Closing Date; (e) customary compensation, indemnification
and other benefits made available to officers, directors or employees of US
Borrower, any of its Subsidiaries or GP LLC, including reimbursement or
advancement of out-of-pocket expenses and provisions of officers’ and directors’
liability insurance; (f) transactions as contemplated by US Borrower’s agreement
of limited partnership; and (g) transactions on terms which are no less
favorable to such Restricted Person than those which would have been obtainable
at the time in arm’s-length transactions with Persons other than such
Affiliates.

Section 7.6.   Limitation on Distributions.   US Borrower shall not declare or
pay any Distribution so long as any Default or Event of Default has occurred and
is continuing or would result therefrom.

Section 7.7.   Restricted Contracts.   Except as expressly provided for in the
Loan Documents and as described in the Disclosure Schedule or pursuant to a
Restriction Exception, the substance of which, in detail satisfactory to
Administrative Agent, is promptly reported to Administrative Agent, no
Restricted Person will, directly or indirectly, enter into, create, or otherwise
allow to exist any contract or other consensual restriction on the ability of
any Subsidiary of US Borrower, including but not limited to either Canadian
Borrower and any Subsidiary of such Persons to: (a) pay dividends or make other
distributions to US Borrower or either Canadian Borrower, (b) redeem equity
interests held in it by US Borrower or either Canadian Borrower, (c) repay loans
and other indebtedness owing by it to US Borrower or either Canadian Borrower,
or (d) transfer any of its assets to US Borrower or either Canadian Borrower.

65


--------------------------------------------------------------------------------


Section 7.8.   Debt Coverage Ratio.   At the end of any Fiscal Quarter, the Debt
Coverage Ratio will not be greater than the amount set forth below for the
applicable time set forth below:

(i)    During an Acquisition Period:                             5.25 to 1.0

(ii)   Other than an Acquisition Period:                      4.75 to 1.0

As used herein, “Debt Coverage Ratio” means the ratio of (a) Consolidated Funded
Indebtedness to (b) Consolidated EBITDA, for the four Fiscal Quarter period (or
other period specified below) most recently ended prior to the date of
determination for which financial statements contemplated by Section 6.2(a) or
(b) are available to US Borrower; provided, for purposes of this Section 7.8,
if, since the beginning of the four Fiscal Quarter period ending on the date for
which Consolidated EBITDA is determined, any Restricted Person shall have made
any asset disposition or acquisition, shall have consolidated or merged with or
into any Person (other than another Restricted Person), or shall have made any
disposition or acquisition of a Restricted Person or disposition or acquisition
of any partial ownership interest in any other Person, Consolidated EBITDA shall
be calculated giving pro forma effect thereto as if the disposition,
acquisition, consolidation or merger had occurred on the first day of such
period; provided, with respect to any Person not constituting a Subsidiary of US
Borrower, such pro forma calculation of Consolidated EBITDA, with respect to any
such Person, shall be limited to not more than 75% of (i) such Restricted
Person’s ownership interest in such Person times (ii) the difference of such
Person’s (A) Consolidated EBITDA minus (B) Interest Expense and capital
expenditures. Such pro forma calculations shall be determined (i) in good faith
by the chief financial officer of US Borrower, and (ii) without giving effect to
any anticipated or proposed change in operations, revenues, expenses or other
items included in the computation of Consolidated EBITDA, except cost reductions
specifically identified at the time of disposition, acquisition, consolidation
or merger that are attributable to personnel reductions, non-recurring
maintenance and environmental costs and allocated corporate overhead.

Section 7.9.   Intentionally Deleted.

Section 7.10.   Unrestricted Subsidiaries.   So long as no Default or Event of
Default has occurred and is continuing, and after giving effect to such
designation, no Default or Event of Default would result therefrom, US Borrower
or any Wholly Owned Subsidiary of US Borrower may designate one or more
Subsidiaries that are not Borrowers or Guarantors (each such Subsidiary, and
each of its Subsidiaries, each an “Unrestricted Subsidiary”), which Unrestricted
Subsidiaries shall be subject to the following:

(a)   No Unrestricted Subsidiary shall be deemed to be a “Restricted Person” or
a “Subsidiary” of US Borrower for purposes of this Agreement or any other Loan
Document, and no Unrestricted Subsidiary shall be subject to or included within
the scope of any provision herein or in any other Loan Document, including
without limitation any representation, warranty, covenant or Event of Default
herein or in any other Loan Document, except as set forth in this Section 7.10.

(b)   No Restricted Person shall guarantee or otherwise become liable in respect
of any Indebtedness of, grant any Lien on any of its property to secure any
Indebtedness of or other obligation of, or provide any other form of credit
support to, any Unrestricted Subsidiary, and no Restricted Person shall enter
into any contract or agreement with any Unrestricted Subsidiary, except on terms
no less favorable to such Restricted Person, as applicable, than could be
obtained in a comparable arm’s length transaction with a non-Affiliate of such
Restricted Person; provided, Restricted Persons may guarantee trade accounts
payable of Unrestricted Subsidiaries that arise in the ordinary course of
business in an amount not to exceed five percent (5%) of Consolidated Tangible
Net Worth.

(c)   Borrowers shall at all times maintain, as between Restricted Persons and
Unrestricted Subsidiaries, the separate existence of each Unrestricted
Subsidiary.

66


--------------------------------------------------------------------------------


(d)   Restricted Persons shall notify each Lender Party, not later than five
(5) Business Days after any executive officer of Restricted Persons has
knowledge of, any claim, including any claim under any Environmental Law, or any
notice of potential liability under any Environmental Law, asserted against any
Unrestricted Subsidiary or with respect to any Unrestricted Subsidiary’s
properties that would reasonably be expected to result in a Material Adverse
Change, stating that such notice is being given pursuant to this Section 7.10.

US Borrower may designate any Unrestricted Subsidiary to become a Restricted
Person if a Default or Event of Default is not continuing, such designation
would not result in a Default or an Event of Default, and immediately thereafter
such Subsidiary has no outstanding Indebtedness. Immediately thereafter, US
Borrower shall promptly notify the Administrative Agent of such designation and
provide to it an officer’s certificate that such designation was made in
compliance with this Section 7.10.

Section 7.11.   No Negative Pledges.   Except as described in the Disclosure
Schedule or pursuant to a Restriction Exception, the substance of which, in
detail satisfactory to Administrative Agent, is promptly reported to
Administrative Agent, no Restricted Person will, directly or indirectly, enter
into, create, or consent to be bound to any contract or other consensual
restriction that restricts the ability of any Restricted Person to create or
maintain Liens on its assets in favor of Agents, LC Issuers and Lenders to
secure, in whole or part, the Obligations.

ARTICLE VIII.—Events of Default and Remedies

Section 8.1.   Events of Default.   Each of the following events constitutes an
Event of Default under this Agreement:

(a)   Any Borrower fails to pay the principal component of any Loan made to it
or any LC Borrowing when due and payable, whether at a date for the payment of a
fixed installment or as a contingent or other payment becomes due and payable or
as a result of acceleration or otherwise,

(b)   Any Restricted Person fails to pay any Obligation for which it is
contractually liable (other than the Obligations in subsection (a) above) when
due and payable, whether at a date for the payment of a fixed installment or as
a contingent or other payment becomes due and payable or as a result of
acceleration or otherwise, within three Business Days after the same becomes
due;

(c)   Any Restricted Person fails to duly observe, perform or comply with any
covenant, agreement or provision of Section 6.4 or Article VII;

(d)   Any Restricted Person fails (other than as referred to in subsections (a),
(b) or (c) above) to duly observe, perform or comply with any of its obligations
under any covenant, agreement, condition or provision of any Loan Document to
which it is a party, and such failure remains unremedied for a period of thirty
(30) days after notice of such failure is given by Administrative Agent to US
Borrower;

(e)   Any representation or warranty previously, presently or hereafter made in
writing by or on behalf of any Restricted Person in connection with any Loan
Document shall prove to have been false or incorrect in any material respect on
any date on or as of which made, or any Loan Document at any time ceases to be
valid, binding and enforceable as warranted in Section 5.5 for any reason other
than its release or subordination by Administrative Agent;

(f)    Any Restricted Person shall default in the payment when due of any
principal of or interest on any of its other Indebtedness, or any net hedging
obligations, in excess of the Dollar Equivalent of $25,000,000 in the aggregate
(other than such Indebtedness or hedging obligations the validity of which is
being contested in good faith, by appropriate proceedings (if necessary) and for
which adequate reserves with respect thereto are maintained on the books of such
Restricted Person as required by GAAP), or any event specified in any note,
agreement, indenture or other document evidencing or relating to any such
Indebtedness or hedging obligations shall occur for a period beyond the
applicable grace, cure extension, forbearance or other similar period, if the
effect of such event is to cause, or (with the giving of any notice or the lapse
of time or both) to permit the holder or holders of such Indebtedness or hedging
obligations

67


--------------------------------------------------------------------------------


(or a trustee or agent on behalf of such holder or holders) to cause, as
applicable, such Indebtedness to become due, or to be prepaid in full (whether
by redemption, purchase, offer to purchase or otherwise), prior to its stated
maturity, or an early termination event or similar event to occur and such
Restricted Person’s related net hedging obligations in excess of the Dollar
Equivalent of $25,000,000 to become due and payable;

(g)   Either (i) any “accumulated funding deficiency” (as defined in
Section 412(a) of the Code) in excess of $5,000,000 exists with respect to any
ERISA Plan, whether or not waived by the Secretary of the Treasury or his
delegate, or (ii) any Termination Event occurs with respect to any ERISA Plan
and the then current value of such ERISA Plan’s benefit liabilities exceeds the
then current value of such ERISA Plan’s assets available for the payment of such
benefit liabilities by more than $5,000,000 (or in the case of a Termination
Event involving the withdrawal of a substantial employer, the withdrawing
employer’s proportionate share of such excess exceeds such amount);

(h)   GP LLC, General Partner, or any Significant Restricted Person:

(i)    has entered against it a judgment, decree or order for relief by a
Governmental Authority of competent jurisdiction having jurisdiction over it in
an involuntary proceeding commenced under any applicable bankruptcy, insolvency
or other similar Law of any jurisdiction now or hereafter in effect, including
the federal Bankruptcy Code, the Bankruptcy and Insolvency Act (Canada) or the
Companies’ Creditors Arrangement Act (Canada), as from time to time amended, or
has any such proceeding commenced against it, in each case, which remains
undismissed for a period of sixty days; or

(ii)   commences a voluntary case under any applicable bankruptcy, insolvency or
similar Law now or hereafter in effect, including the federal Bankruptcy Code,
the Bankruptcy and Insolvency Act (Canada) or the Companies’ Creditors
Arrangement Act (Canada), as from time to time amended; or applies for or
consents to the entry of an order for relief in an involuntary case under any
such Law; or makes a general assignment for the benefit of creditors; or is
generally unable to pay (or admits in writing its inability to so pay) its debts
as such debts become due; or takes corporate or other action to authorize any of
the foregoing; or

(iii)  has entered against it the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of all or a substantial part of its assets in a proceeding brought
against or initiated by it, and such appointment or taking possession is neither
made ineffective nor discharged within sixty days after the making thereof, or
such appointment or taking possession is at any time consented to, requested by,
or acquiesced to by it; or

(i)    Any Significant Restricted Person:

(i)    has entered against it a final judgment for the payment of money in
excess of the Dollar Equivalent of $25,000,000 (in each case not covered by
insurance satisfactory to Administrative Agent in its discretion), unless the
same is stayed or discharged within thirty days after the date of entry thereof
(or longer period for which a stay of enforcement is allowed by applicable Law)
or an appeal or appropriate proceeding for review thereof is taken within such
period and a stay of execution pending such appeal is obtained; or

(ii)   suffers a writ or warrant of attachment or any similar process to be
issued by any Governmental Authority having jurisdiction over it against all or
any substantial part of its assets, and such writ or warrant of attachment or
any similar process is not stayed or released within sixty days after the entry
or levy thereof (or longer period for which a stay of enforcement is allowed by
applicable Law) or after any stay is vacated or set aside;

(j)    Any Change in Control occurs.

68


--------------------------------------------------------------------------------


Upon the occurrence of an Event of Default described in subsection (h)(i),
(h)(ii) or (h)(iii) of this section: (a) with respect to US Borrower, all of the
Obligations or (b) with respect to any other Borrower, all of such Borrower’s
Obligations, shall thereupon be immediately due and payable, without demand,
presentment, notice of demand or of dishonor and nonpayment, protest, notice of
protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by each Borrower and each Restricted Person who at any
time ratifies or approves this Agreement. Upon any such acceleration, any
obligation of any Lender to make any further Loans and any obligation of any LC
Issuer to issue Letters of Credit hereunder to or for the account of such
Borrower shall be permanently terminated. During the continuance of any other
Event of Default, Administrative Agent at any time and from time to time may
(and upon written instructions from Majority Lenders, Administrative Agent
shall), without notice to any Borrower or any other Restricted Person, do either
or both of the following: (1) terminate or suspend any obligation of Lenders to
make Loans hereunder and any obligation of any LC Issuer to issue Letters of
Credit hereunder, and (2) declare any or all of the Obligations immediately due
and payable, and all such Obligations shall thereupon be immediately due and
payable, without demand, presentment, notice of demand or of dishonor and
nonpayment, protest, notice of protest, notice of intention to accelerate,
declaration or notice of acceleration, or any other notice or declaration of any
kind, all of which are hereby expressly waived by each Borrower and each
Restricted Person who at any time ratifies or approves this Agreement. If the
Obligations or any part thereof become immediately due and payable pursuant to
the foregoing, then, unless all Lenders otherwise specifically elect to the
contrary (which election may thereafter be retracted by any Lender at any time),
all LC Obligations shall become immediately due and payable without regard to
whether or not actual drawings or payments on the Letters of Credit have
occurred, and each Borrower shall be obligated to immediately pay to the
appropriate LC Issuer an amount equal to the aggregate LC Obligations which are
then outstanding with respect to Letters of Credit issued by such LC Issuer at
the request of such Borrower, to be held by such LC Issuer and applied to such
LC Obligations as they mature.

Section 8.2.   Remedies.   If any Default shall occur and be continuing, each
Lender Party may protect and enforce its rights under the Loan Documents by any
appropriate proceedings, including proceedings for specific performance of any
covenant or agreement contained in any Loan Document, and each Lender Party may
enforce the payment of any Obligations due it or enforce any other legal or
equitable right which it may have. All rights, remedies and powers conferred
upon Lender Parties under the Loan Documents shall be deemed cumulative and not
exclusive of any other rights, remedies or powers available under the Loan
Documents or at Law or in equity.

ARTICLE IX.—Agents

Section 9.1.   Appointment and Authority.   Each of the Lenders and the LC
Issuers hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent and Bank of America, N.A., acting through its Canada Branch
to act on its behalf as the Canadian Administrative Agent, as the case may be,
hereunder and under the other Loan Documents and authorizes the Agents to take
such actions on its behalf and to exercise such powers as are delegated to such
Agents by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Agents, the Lenders and the LC Issuers, and neither any
Borrower nor any other Lender Party shall have rights as a third party
beneficiary of any of such provisions (other than the right to reasonably
approve a successor Agent under Section 9.6 or with respect to application of
payments among Lenders as provided in Section 9.11).

Section 9.2.   Rights as a Lender.   The Person serving as the Administrative
Agent or the Canadian Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not an Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as an Agent hereunder in its individual capacity.
Such Person and its Affiliates may accept

69


--------------------------------------------------------------------------------


deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrowers or any Subsidiary or other Affiliate thereof as if such Person were
not an Agent hereunder and without any duty to account therefor to the Lenders.

Section 9.3.   Exculpatory Provisions.   Neither Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, neither Agent:

(a)   shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)   shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Majority Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agents shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable law;
and

(c)   shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the relevant Agent or any of its Affiliates in any capacity.

Neither Agent shall be liable for any action taken or not taken by it (i) with
the consent or at the request of the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the relevant shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 10.1 and 8.2) or (ii) in the absence of its own gross negligence or
willful misconduct. Neither Agent shall be deemed to have knowledge of any
Default unless and until notice describing such Default is given to such Agent
by a Borrower, a Lender or an LC Issuer.

Neither Agent shall be responsible for nor have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

Section 9.4.   Reliance by Agents.   Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an LC Issuer, each Agent may presume that such
condition is satisfactory to such Lender or such LC Issuer unless such Agent
shall have received notice to the contrary from such Lender or such LC Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. Each
Agent may consult with legal counsel (who may be counsel for any Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

70


--------------------------------------------------------------------------------


Section 9.5.   Delegation of Duties.   Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by such Agent. Such
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of such Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

Section 9.6.   Resignation of Agent.   Either Agent may at any time give notice
of its resignation to the Lenders, the LC Issuers and the Borrowers, which
notice shall set forth the proposed date of resignation. Upon receipt of any
such notice of resignation, the Majority Lenders shall have the right to appoint
a successor (subject to the approval of US Borrower, unless a Default has
occurred and is continuing, which approval will not be unreasonably withheld),
which shall, with respect to the Administrative Agent, be a bank with an office
in the United States, or an Affiliate of any such bank with an office in the
United States, and, with respect to the Canadian Administrative Agent, be a
commercial bank organized or licensed to conduct a banking or trust business
under the Laws of the Dominion of Canada or of any province thereof. If no such
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders and the
LC Issuers, appoint a successor Agent meeting the qualifications set forth
above; provided that if such Agent shall notify the US Borrower and the Lenders
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents and (2) all payments, communications and
determinations provided to be made by, to or through such Agent shall instead be
made by or to each Lender and each LC Issuer directly, until such time as the
Majority Lenders appoint a successor Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as an Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrowers and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.4 shall continue in effect for the benefit of
such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as Agent.

Any resignation by Bank of America or Bank of America, N.A., acting through its
Canada Branch, as an Agent pursuant to this Section shall also constitute its
resignation as LC Issuer and Swing Line Lender. Upon the acceptance of a
successor’s appointment as Agent hereunder, (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring LC Issuer and Swing Line Lender, (b) the retiring LC Issuer and Swing
Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
LC Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring LC Issuer to effectively assume the
obligations of the retiring LC Issuer with respect to such Letters of Credit.

Section 9.7.   Non-Reliance on Agents and Other Lenders.   Each Lender and each
LC Issuer acknowledges that it has, independently and without reliance upon the
Agents or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and each LC
Issuer also acknowledges that it will, independently and without reliance upon
any Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem

71


--------------------------------------------------------------------------------


appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Section 9.8.   No Other Duties, Etc.   Anything herein to the contrary
notwithstanding, neither the Agents, Co-Syndication Agents nor the
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as Agent, a Lender or an LC
Issuer hereunder.

Section 9.9.   Guaranty Matters.   The Lenders and the LC Issuers irrevocably
authorize each Agent, at its option and in its discretion, to release any
Guarantor from its obligations under the Guaranty if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder or as otherwise
expressly provided in any Loan Document.

Upon request by an Agent at any time, the Majority Lenders will confirm in
writing an Agent’s authority to release any Guarantor from its obligations under
the Guaranty pursuant to this Section 9.9.

Section 9.10.   Indemnification.   Each Lender agrees to indemnify each Agent
(to the extent not reimbursed by US Borrower or Canadian Borrowers within ten
(10) days after demand) from and against such Lender’s US Percentage Share or
Canadian Percentage Share, as the case may be, of any and all liabilities,
obligations, claims, losses, damages, penalties, fines, actions, judgments,
suits, settlements, costs, expenses or disbursements (including reasonable fees
of attorneys, accountants, experts and advisors) of any kind or nature
whatsoever (in this section collectively called “liabilities and costs”) which
to any extent (in whole or in part) may be imposed on, incurred by, or asserted
against such Agent growing out of, resulting from or in any other way associated
with the Loan Documents and the transactions and events (including the
enforcement thereof) at any time associated therewith or contemplated therein
and any borrower’s use of loan proceeds (whether arising in contract or in tort
or otherwise and including any violation or noncompliance with any Environmental
Laws by any Person or any liabilities or duties of any Person with respect to
Hazardous Materials found in or released into the environment).

THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT
ACT OR OMISSION OF ANY KIND BY ANY AGENT, provided only that no Lender shall be
obligated under this section to indemnify any Agent for that portion, if any, of
any liabilities and costs which is proximately caused by such Agent’s own
individual gross negligence or willful misconduct, as determined in a final
judgment. Cumulative of the foregoing, each Lender agrees to reimburse each
Agent promptly upon demand for such Lender’s US Percentage Share or Canadian
Percentage Share, as the case may be, of any costs and expenses to be paid to
such Agent by US Borrower or Canadian Borrowers under Section 10.4(a) to the
extent that such Agent is not timely reimbursed for such expenses by such
Persons as provided in such section. As used in this section the term “Agent”
shall refer not only to the Persons designated as such in Section 1.1 but also
to each director, officer, agent, attorney, employee, representative and
Affiliate of such Person.

Section 9.11.   Sharing of Set-Offs and Other Payments.   Each Lender Party
agrees that if it shall, whether through the exercise of rights of banker’s
lien, set off, or counterclaim against any Borrower or otherwise, obtain payment
of a portion of the aggregate Obligations owed to it which, taking into account
all distributions made by either Agent under Section 3.1, causes such Lender
Party to have received more than it would have received had such payment been
received by either Agent and distributed pursuant to Section 3.1, then (a) it
shall be deemed to have simultaneously purchased and shall be obligated to
purchase interests in the Obligations as necessary to cause all Lender Parties
to share all payments as provided for in Section 3.1, and (b) such other
adjustments shall be made from time to time as shall be equitable to ensure that
such Agent and all Lender Parties share all payments of Obligations as provided
in Section 3.1; provided, however, and for the avoidance of doubt, that nothing
herein contained shall in any way affect the right of any Lender Party to obtain
payment (whether by exercise of rights of banker’s lien, set-off or counterclaim
or otherwise) of indebtedness other than the Obligations. Each Borrower
expressly

72


--------------------------------------------------------------------------------


consents to the foregoing arrangements, subject to Section 10.11. If all or any
part of any funds transferred pursuant to this section is thereafter recovered
from the seller under this section which received the same, the purchase
provided for in this section shall be deemed to have been rescinded to the
extent of such recovery, together with interest, if any, if interest is required
pursuant to the order of a Governmental Authority to be paid on account of the
possession of such funds prior to such recovery.

Section 9.12.   Investments.   Whenever either Agent in good faith determines
that it is uncertain about how to distribute to Lender Parties any funds which
it has received, or whenever either Agent in good faith determines that there is
any dispute among Lender Parties about how such funds should be distributed,
such Agent may choose to defer distribution of the funds which are the subject
of such uncertainty or dispute. If either Agent in good faith believes that the
uncertainty or dispute will not be promptly resolved, or if either Agent is
otherwise required to invest funds pending distribution to Lender Parties, such
Agent shall invest such funds pending distribution; all interest on any such
Investment shall be distributed upon the distribution of such Investment and in
the same proportion and to the same Persons as such Investment. All moneys
received by any Agent for distribution to Lender Parties (other than to the
Person who is Administrative Agent in its separate capacity as a Lender Party,
or the Person who is Canadian Administrative Agent in its separate capacity as a
Lender Party) shall be held by such Agent pending such distribution solely as
such Agent for such Lender Parties, and such Agent shall have no equitable title
to any portion thereof.

ARTICLE X.—Miscellaneous

Section 10.1.   Waivers and Amendments; Acknowledgments.

(a)   Waivers and Amendments.   No failure or delay (whether by course of
conduct or otherwise) by any Lender in exercising any right, power or remedy
which such Lender Party may have under any of the Loan Documents shall operate
as a waiver thereof or of any other right, power or remedy, nor shall any single
or partial exercise by any Lender Party of any such right, power or remedy
preclude any other or further exercise thereof or of any other right, power or
remedy. No waiver of any provision of any Loan Document and no consent to any
departure therefrom shall ever be effective unless it is in writing and signed
as provided below in this section, and then such waiver or consent shall be
effective only in the specific instances and for the purposes for which given
and to the extent specified in such writing. This Agreement and the other Loan
Documents set forth the entire understanding between the parties hereto with
respect to the transactions contemplated herein and therein and supersede all
prior discussions and understandings with respect to the subject matter hereof
and thereof, and no amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by a Borrower or any
other Restricted Person therefrom, shall be effective unless in writing signed
by the Majority Lenders and the applicable Borrower or the applicable Restricted
Person, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(i)    waive any condition set forth in Section 4.1 without the written consent
of each Lender (provided Administrative Agent may in its discretion withdraw any
request it has made under Section 4.1(i) to the extent such request does not
pertain to an item expressly covered by any other subsection of Section 4.1);

(ii)   extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.1) without the written consent of
such Lender;

(iii)  postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

73


--------------------------------------------------------------------------------


(iv)  reduce the principal of, or the rate of interest specified herein on, any
Loan or LC Borrowing, or (subject to clause (iii) of the proviso at the end of
this Section 10.1) any fees or other amounts payable hereunder or under any
other Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Margin that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, and for the avoidance of doubt,
that only the consent of the Majority Lenders shall be necessary (A) to amend
the definition of “Default Rate” or to waive any obligation of any Borrower to
pay interest, Letter of Credit Fees or stamping fees at the Default Rate or
(B) to amend any financial covenant hereunder (or any defined term used therein)
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or LC Borrowing or to reduce any fee payable hereunder;

(v)    change Section 9.11 or Section 8.2 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender; or

(vi)  change any provision of this Section or the definition of “Majority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or

(vii) except as expressly provided herein or in any other Loan Document, release
(A) any Borrower from its obligation to pay such Lender’s Note, (B) any
Guarantor from its guaranty of such payment or (C) any Restricted Person from
the negative pledge covenant set forth in Section 7.11 hereof.

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an LC Issuer in addition to the Lenders required above,
affect the rights or duties of an LC Issuer under this Agreement or any LC
Application relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent or the Canadian Administrative Agent, as the case may be, in addition to
the Lenders required above, affect the rights or duties of such Agent under this
Agreement or any other Loan Document; and (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder or any other Loan Document, nor shall a Defaulting Lender’s
vote or status as a Lender be required in determining majority, unanimity or
other condition or effect of any vote, except that the Commitment of such Lender
may not be increased or extended without the consent of such Lender.

(b)   Acknowledgments and Admissions.   Each Borrower hereby represents,
warrants, acknowledges and admits that (i) it has been advised by counsel in the
negotiation, execution and delivery of the Loan Documents to which it is a
party, (ii) no Lender Party has any fiduciary obligation toward such Borrower
with respect to any Loan Document or the transactions contemplated thereby,
(iii) the relationship pursuant to the Loan Documents between such Borrower and
the other Restricted Persons, on one hand, and each Lender Party, on the other
hand, is and shall be solely that of debtor and creditor, respectively, and
(iv) no partnership or joint venture exists with respect to the Loan Documents
between any Restricted Person and any Lender Party.

(c)   Representation by Lenders.   Each Lender hereby represents that it will
acquire its Notes for its own account in the ordinary course of its commercial
lending or investing business; however, the disposition of such Lender’s
property shall at all times be and remain within its control and, in particular

74


--------------------------------------------------------------------------------


and without limitation, such Lender may sell or otherwise transfer its Note, any
participation interest or other interest in its Note, or any of its other rights
and obligations under the Loan Documents subject to compliance with Section 10.5
and applicable Law.

(d)   JOINT ACKNOWLEDGMENT.   THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

(e)   Annual Rates of Interest.   For the purposes of the Interest Act (Canada),
whenever interest payable pursuant to this Agreement is calculated on the basis
of a period other than a calendar year (in this Section 10.1(e), the “Interest
Period”), each rate of interest determined pursuant to such calculation
expressed as an annual rate is equivalent to such rate as so determined
multiplied by the actual number of days in the calendar year in which the same
is to be ascertained and divided by the number of days in the Interest Period.

(f)    Joint and Several Liability.   All Obligations which are incurred by two
or more Restricted Persons shall be their joint and several obligations and
liabilities of such Restricted Persons.

Section 10.2.   Survival of Representations, Warranties and Agreements;
Cumulative Nature.   All of Restricted Persons’ various representations,
warranties, covenants and agreements in the Loan Documents shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
performance hereof and thereof, including the making or granting of the Loans
and the delivery of the Notes and the other Loan Documents, and shall further
survive until all of the Obligations are paid in full to each Lender Party and
all of Lender Parties’ obligations to Borrowers are terminated. Such
representations and warranties have been or will be relied upon by the Agents
and each Lender, regardless of any investigation made by either Agent or any
Lender or on their behalf and notwithstanding that either Agent or any Lender
may have had notice or knowledge of any Default at the time of any credit
extension hereunder. The rights, powers, and privileges granted to Lender
Parties in the Loan Documents, are cumulative, and, except for expressly
specified waivers and consents, no Loan Document shall be construed in the
context of another to diminish, nullify, or otherwise reduce the benefit to any
Lender Party of any such right, power or privilege.

Section 10.3.   Notices; Effectiveness; Electronic Communication.

(a)   Notices Generally.   Except in the case of notices and other
communications expressly permitted to be given by telephone or otherwise (and
except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier or other electronic transmission as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i)    if to any Borrower, either Agent or either LC Issuer, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.3; and

(ii)   if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
if it has been delivered to the party sending such notice or communication;
otherwise to such address reasonably believed to be correct by the sending
party.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when received (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been received at the opening of business on the next business day for the
recipient), with

75


--------------------------------------------------------------------------------


confirmation of the transmittal of any such telecopied notice evidencing receipt
thereof. Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)   Electronic Communications.   Notices and other communications to the
Lenders and the LC Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the relevant Agent, provided that the foregoing shall not
apply to notices to any Lender or either LC Issuer pursuant to Article II if
such Lender or such LC Issuer, as applicable, has notified Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. Either Agent or any Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the relevant Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)   Change of Address, Etc.   Each of the Borrowers, the Agents and the LC
Issuers may change its address, telecopier, e-mail address or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier, e-mail address or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Agents and the LC Issuers.

(d)   Reliance by Agents, LC Issuers and Lenders.   The Lender Parties shall be
entitled to rely and act upon any notices each of them reasonably believes is
purportedly given by or on behalf of any Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Each Borrower shall jointly and severally indemnify the Lender Parties from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice it reasonably believes is purportedly given by or on
behalf of any Borrower, as provided in Section 10.4(b). All telephonic notices
to and other telephonic communications with either Agent may be recorded by such
Agent, and each of the parties hereto hereby consents to such recording.

Section 10.4.   Expenses; Indemnity; Damage Waiver.

(a)   Payment of Expenses.   Each Borrower shall jointly and severally pay
(i) all reasonable out-of-pocket expenses incurred by the Agents and their
respective Affiliates (including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent), in connection with the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the LC Issuers in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by any Agent, any
Lender or any LC Issuer (including the fees, charges and disbursements of any
counsel for any Agent, any Lender or any LC Issuer and all fees and time charges
for attorneys who may be employees of any Agent or any LC Issuer), in connection
with the enforcement or

76


--------------------------------------------------------------------------------


protection of its rights under this Agreement and the other Loan Documents,
including its rights under this Section and out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b)   Indemnity.   Each Borrower agrees to indemnify each Lender Party from and
against any and all liabilities, obligations, claims, losses, damages,
penalties, fines, actions, judgments, suits, settlements, costs, expenses or
disbursements (including reasonable fees of attorneys, accountants, experts and
advisors) of any kind or nature whatsoever (in this section collectively called
“liabilities and costs”) which to any extent (in whole or in part) may be
imposed on, incurred by, or asserted against such Lender Party growing out of,
resulting from or in any other way associated with the Loan Documents and the
transactions and events (including the enforcement or defense thereof) at any
time associated therewith or contemplated therein and any Borrower’s use of Loan
proceeds (whether arising in contract or in tort or otherwise and including any
violation or noncompliance with any Environmental Laws by any Lender Party or
any other Person or any liabilities or duties of any Lender Party or any other
Person with respect to Hazardous Materials found in or released into the
environment). In the case of an investigation, litigation or proceeding to which
the indemnity in this Section 10.4 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by any
Borrower, any of its equity holders, Affiliates or creditors or a Lender Party
or any third party and whether or not a Lender Party is otherwise a party
thereto.

THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT
ACT OR OMISSION OF ANY KIND BY ANY LENDER PARTY, provided only that no Lender
Party shall be entitled under this section to receive indemnification for that
portion, if any, of any liabilities and costs which (i) is proximately caused by
its own (A) individual gross negligence or willful misconduct, as determined in
a final judgment, or (B) material breach of any of its obligations hereunder or
under any other Loan Documents, as determined in a final judgment or (ii) arises
by reason of a claim (A) by any one or more Lender Parties against any one or
more other Lender Parties or (B) by an equity-interest owner of any Lender Party
against any one or more Lender Parties, so long as in either such case, such
claim is not proximately caused solely by the breach hereunder or under any
other Loan Document by any Borrower or its Affiliates. If any Person (including
any Borrower or any of its Affiliates) ever alleges gross negligence or willful
misconduct pursuant to the preceding clause (i)(A) (but, for the avoidance of
doubt, not with respect to an allegation of a material breach pursuant to the
preceding clause (i)(B)) by any Lender Party, the indemnification provided for
in this section shall nonetheless be paid upon demand, subject to later
adjustment or reimbursement, until such time as a court of competent
jurisdiction enters a final judgment as to the extent and effect of the alleged
gross negligence or willful misconduct. As used in this section the term “Lender
Party” shall refer not only to each Person designated as such in Section 1.1 but
also to each director, officer, trustee, agent, attorney, employee,
representative and Affiliate of such Persons. So long as no Default has occurred
and is continuing and US Borrower is financially solvent, no Lender Party may
settle any claim to be indemnified without the consent of the US Borrower, such
consent not to be unreasonably withheld; provided that the US Borrower may not
reasonably withhold consent to any settlement that a Lender Party proposes, if
the US Borrower does not have the financial ability to pay all its obligations
outstanding and asserted against the US Borrower at that time, including the
maximum potential claims against the Lender Party to be indemnified pursuant to
this Section 10.4.

(c)   Reimbursement by Lenders.   To the extent that any amounts required to be
paid to any Agent, an LC Issuer or any Related Party of any of the foregoing
pursuant to subsection (a) or (b) of this Section 10.4 are not indefeasibly
paid, each Lender severally agrees to pay to such Agent, the LC Issuer or such
Related Party, as the case may be, such Lender’s US Percentage Share or Canadian
Percentage Share, as appropriate (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss,

77


--------------------------------------------------------------------------------


claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against any Agent, or an LC Issuer in its capacity as such, or
against any such Related Party of any of the foregoing acting for such Agent or
LC Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) shall be several, as provided in the second next to last
sentence of Section 2.2 with respect to the several obligations of Lenders to
make Loans.

(d)   Waiver of Consequential Damages, Etc.   To the fullest extent permitted by
applicable law, no party hereto or Related Party of any party hereto shall
assert, and hereby waives, any claim against each other party hereto and its
Related Parties (including, as applicable, each indemnitee referred to in
subsection (b) above), on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than as a result of such indemnitee’s gross negligence, willful
misconduct or material breach of any of its obligations under any Loan Document.

(e)   Interest.   Each Borrower hereby promises to each Lender Party interest at
the Default Rate on all obligations to pay fees or to reimburse or indemnify any
Lender Party which such Borrower has promised to pay to such Lender Party
pursuant to this Section 10.4 and which are not paid when due. Such interest
shall accrue from the date such Obligations become due until they are paid.

(f)    Payments.   All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor and US Borrower’s receipt of
reasonably detailed invoices or statements related thereto.

(g)   Survival.   The agreements in this Section shall survive the resignation
of the Agents and the LC Issuers, the replacement of any Lender, the termination
of the Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

Section 10.5.   Successors and Assigns.

(a)   Successors and Assigns Generally.   The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower nor
any other Restricted Person may assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent or the Canadian Administrative Agent, as applicable, and each Lender, and
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Affiliates of the Agents, the LC Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

78


--------------------------------------------------------------------------------


(b)   Assignments by Lenders.   Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in LC Obligations and Swing
Line Loans) at the time owing to it); provided that:

(i)    except (A) in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitments, if any, and the Loans at the time owing to
it, or (B) in the case of an assignment to a Lender and the assigning Lender
retains a Commitment of $5,000,000, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the relevant Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, unless the
relevant Agent and, so long as no Event of Default has occurred and is
continuing, the US Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);

(ii)   each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, any assignment of a
Lender’s US Commitment that may be allocated in whole or in part to the Canadian
Allocated Total Commitment shall include a proportionate assignment by such
Lender (or its affiliate) of such allocable amount, and no assignment of a
Canadian Lender’s Canadian Commitment shall be made unless a proportionate
assignment of such Lender’s (or its affiliate’s) US Commitment is also assigned,
except that this clause (ii) shall not apply to rights of the Swing Line Lender
in respect of Swing Line Loans;

(iii)  any assignment of a Commitment must be approved by the relevant Agent, LC
Issuer and Swing Line Lender unless the Person that is the proposed assignee is
itself a Lender (whether or not the proposed assignee would otherwise qualify as
an Eligible Assignee); and

(iv)  the parties to each assignment shall execute and deliver to the relevant
Agent an Assignment and Assumption, together with a processing and recordation
fee payable by such assignor Lender (and not at Borrower’s expense) of $3,500,
and the Eligible Assignee, if it shall not be a Lender, shall deliver to the
relevant Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by the relevant Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.2, 3.3, 3.6 and 3.7 and
Section 10.4 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Upon request, each applicable Borrower (at
its expense), as applicable, shall execute and deliver a Note to the assignee
Lender against receipt by such Borrower of the canceled original Note of the
assignor, if its entire Commitment was assigned, or evidence that such
assignor’s Note is marked to reflect its reduction.. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section.

Each Eligible Assignee of a US Lender which is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code) for Federal income tax
purposes, must (to the extent it has not already

79


--------------------------------------------------------------------------------


done so) provide Administrative Agent and US Borrower with the “Prescribed
Forms” referred to in Section 3.7(d).

Each Eligible Assignee of a Canadian Lender must be a financial institution that
is (i) not a non-resident of Canada for the purposes of the Income Tax Act
(Canada) or (ii) an “authorized foreign bank” as defined in section 2 of the
Bank Act (Canada) and in subsection 248(1) of the Income Tax Act (Canada), that
is not subject to the restrictions and requirements referred to in subsection
524(2) of the Bank Act (Canada) and which will receive all amounts paid or
credited to it under its Canadian Loans and Canadian Note in respect of its
“Canadian banking business” for the purposes of paragraph 212(13.3)(a) of the
Income Tax Act (Canada). Any purported assignment by a Canadian Lender to an
assignee failing to satisfy the foregoing conditions shall be null and void on
its face.

(c)   Register.   The Administrative Agent or, with respect to Canadian
Obligations, the Canadian Administrative Agent, acting solely for this purpose
as an agent of the US Borrower or Canadian Borrowers, as applicable, shall
maintain at its Applicable Lending Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and LC Obligations owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and each Borrower, the relevant Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof, and its correspondingly recorded Commitment, as a Lender hereunder
owning such Commitment for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by
Borrowers and the LC Issuers at any reasonable time and from time to time upon
reasonable prior notice. In addition, at any time (i) requested by the US
Borrower or (ii) that a request for a consent for a material or substantive
change to the Loan Documents is pending, the US Borrower or any Lender wishing
to consult with other Lenders in connection therewith, as applicable, may
request and receive from the relevant Agent a copy of the Register.

(d)   Participations.   Any Lender may at any time, without the consent of, or
notice to, any Borrower or any Agent, sell participations to any Person (other
than a natural person or the Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of the Obligations
owing to such Lender and such Lender’s rights related thereto and such Lender’s
obligations under this Agreement (including all or a portion of its Commitment
and/or the Obligations (including such Lender’s participations in LC Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the relevant Agent, the Lenders and
the LC Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.1 that directly affects such Participant. Subject to subsection
(e) of this Section, each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.2, 3.3, 3.6 and 3.7 and the obligations
imposed by such Sections, and shall be subject to replacement pursuant to
Section 3.8, to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.11 as though it were a Lender, provided such Participant agrees to be
subject to Section 9.11 as though it were a Lender.

(e)   Limitation upon Participant Rights.   A Participant shall not be entitled
to receive any greater payment under Sections 3.2 through 3.7 than the
applicable Lender would have been entitled to receive

80


--------------------------------------------------------------------------------


with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with a Borrower’s prior written
consent, which consent sets forth an express waiver of the limitation on
Sections 3.2 through 3.7 which are set forth in this subsection.

(f)    Certain Pledges.   Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Notes, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute (or, except as to the Federal Reserve Bank,
permit the substitution of) any such pledgee or assignee for such Lender as a
party hereto, and all costs, fees and expenses related to any such pledge shall
be for the sole account of such Lender.

(g)   Electronic Execution of Assignments.   The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h)   Resignation as LC Issuer after Assignment.   Notwithstanding anything to
the contrary contained herein, if at any time Bank of America assigns all of its
Commitments and Loans pursuant to subsection (b) above, Bank of America and Bank
of America, N.A., acting through its Canada Branch, may, (i) upon 30 days’
notice to Borrowers and the Lenders, resign as an LC Issuer and/or (ii) upon 30
days’ notice to Borrowers, resign as Swing Line Lender. In the event of any such
resignation as LC Issuer or Swing Line Lender, the Borrowers shall be entitled
to appoint from among the Lenders successor LC Issuers or successor Swing Line
Lender hereunder; provided, however, that no failure by Borrowers to appoint any
such successor shall affect the resignation of Bank of America and Bank of
America, N.A., acting through its Canada Branch, as an LC Issuer or Swing Line
Lender, as the case may be. If Bank of America or Bank of America, N.A., acting
through its Canada Branch, resigns as an LC Issuer, it shall retain all the
rights and obligations of the LC Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as an LC Issuer
and all LC Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.10(c)). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.10A(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring LC
Issuer or Swing Line Lender, as the case may be, and (b) the successor LC Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

(i)    Lost Notes.   Upon receipt of an affidavit reasonably satisfactory to US
Borrower of an officer of any Lender as to the loss, theft, destruction or
mutilation of its Note which is not of public record, and, in the case of any
such loss, theft, destruction or mutilation, upon cancellation of such Note,
such Borrower will execute and deliver, in lieu thereof, a replacement Note in
the principal amount of such Lender’s then Commitment or if no Commitment is in
effect, the outstanding principal amount owed to such Lender and otherwise of
like tenor.

81


--------------------------------------------------------------------------------


Section 10.6.   Treatment of Certain Information; Confidentiality.   Each of the
Agents, the Lenders and the LC Issuers (for itself and each of its Affiliates,
and its and their Related Parties) agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential and will agree to maintain such confidences), (b) to the extent
requested or required by applicable laws or regulations or by any subpoena or
similar legal process, (c) subject to this Section 10.6, to any other party
hereto, (d) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or in connection with any Default or anticipated
Default, the enforcement of rights hereunder or thereunder, (e) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to, and requested by, a Borrower and its
obligations, (f) with the consent of the applicable Borrower, or (g) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section, or becomes available to any Agent, any Lender, any LC
Issuer or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrowers.

For purposes of this Section, “Information” means all information received from
any of the Borrowers or any Subsidiary relating to any of the Borrowers or any
Subsidiary, or any Affiliate of any of them, or any of their respective
businesses, other than any such information that is available to any Agent, any
Lender or the LC Issuer on a nonconfidential basis prior to disclosure by any of
the Borrowers or any Subsidiary, provided that, in the case of information
received from any of the Borrowers or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 10.7.   Governing Law; Submission to Process.   EXCEPT TO THE EXTENT
THAT THE LAW OF ANOTHER JURISDICTION IS EXPRESSLY ELECTED IN A LOAN DOCUMENT,
THE LOAN DOCUMENTS SHALL BE DEEMED CONTRACTS AND INSTRUMENTS MADE UNDER THE LAWS
OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND THE LAWS OF THE UNITED
STATES OF AMERICA, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW. EACH
BORROWER HEREBY AGREES THAT ANY LEGAL ACTION OR PROCEEDING AGAINST SUCH BORROWER
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OF THE LOAN DOCUMENTS MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AS LENDER PARTIES MAY ELECT, AND,
BY EXECUTION AND DELIVERY HEREOF, EACH BORROWER ACCEPTS AND CONSENTS FOR ITSELF
AND IN RESPECT TO ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH BORROWER AGREES THAT SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK SHALL APPLY
TO THE LOAN DOCUMENTS AND WAIVES ANY RIGHT TO STAY OR TO DISMISS ANY ACTION OR
PROCEEDING BROUGHT BEFORE SAID COURTS ON THE BASIS OF FORUM NON CONVENIENS. IN
FURTHERANCE OF THE FOREGOING, EACH BORROWER HEREBY IRREVOCABLY DESIGNATES AND
APPOINTS CORPORATION SERVICE COMPANY, 80 STATE STREET, ALBANY, NEW YORK 12207,
AS AGENT OF SUCH BORROWER TO RECEIVE SERVICE OF ALL PROCESS BROUGHT AGAINST SUCH
BORROWER WITH RESPECT TO ANY SUCH PROCEEDING IN ANY SUCH COURT IN NEW YORK, SUCH
SERVICE BEING HEREBY ACKNOWLEDGED BY SUCH BORROWER TO BE EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT. COPIES OF ANY SUCH PROCESS SO SERVED SHALL ALSO, IF
PERMITTED BY LAW, BE SENT BY REGISTERED MAIL TO THE RELEVANT BORROWER AT ITS
ADDRESS SET FORTH BELOW, BUT THE FAILURE OF SUCH BORROWER TO RECEIVE SUCH COPIES
SHALL NOT AFFECT IN ANY WAY THE SERVICE OF SUCH PROCESS AS AFORESAID. EACH
BORROWER SHALL FURNISH TO LENDER PARTIES A CONSENT OF CORPORATION

82


--------------------------------------------------------------------------------


SERVICE COMPANY AGREEING TO ACT HEREUNDER PRIOR TO THE EFFECTIVE DATE OF THIS
AGREEMENT. NOTHING HEREIN SHALL AFFECT THE RIGHT OF LENDER PARTIES TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF LENDER
PARTIES TO BRING PROCEEDINGS AGAINST ANY BORROWER IN THE COURTS OF ANY OTHER
JURISDICTION. IF FOR ANY REASON CORPORATION SERVICE COMPANY SHALL RESIGN OR
OTHERWISE CEASE TO ACT AS ANY BORROWER’S AGENT, EACH BORROWER HEREBY IRREVOCABLY
AGREES TO (A) IMMEDIATELY DESIGNATE AND APPOINT A NEW AGENT ACCEPTABLE TO
ADMINISTRATIVE AGENT TO SERVE IN SUCH CAPACITY AND, IN SUCH EVENT, SUCH NEW
AGENT SHALL BE DEEMED TO BE SUBSTITUTED FOR CORPORATION SERVICE COMPANY FOR ALL
PURPOSES HEREOF AND (B) PROMPTLY DELIVER TO ADMINISTRATIVE AGENT THE WRITTEN
CONSENT (IN FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT) OF SUCH NEW
AGENT AGREEING TO SERVE IN SUCH CAPACITY.

Section 10.8.   Waiver of Judgment Interest Act (Alberta).   To the extent
permitted by Law, the provisions of the Judgment Interest Act (Alberta) shall
not apply to the Canadian Notes and the other Loan Documents and are hereby
expressly waived by each Canadian Borrower.

Section 10.9.   Deemed Reinvestment Not Applicable.   For the purposes of the
Interest Act (Canada), the principle of deemed reinvestment of interest shall
not apply to any interest calculation under the Loan Documents, and the rates of
interest stipulated in this Agreement are intended to be nominal rates and not
effective rates or yields.

Section 10.10.   Limitation on Interest.   Lender Parties, Restricted Persons
and any other parties to the Loan Documents intend to contract in strict
compliance with applicable usury Law from time to time in effect. In furtherance
thereof such Persons stipulate and agree that none of the terms and provisions
contained in the Loan Documents shall ever be construed to create a contract to
pay, for the use, forbearance or detention of money, interest in excess of the
maximum amount of interest permitted to be contracted for, charged, or received
by applicable Law from time to time in effect. Neither any Restricted Person nor
any present or future guarantors, endorsers, or other Persons hereafter becoming
liable for payment of any Obligation shall ever be liable for unearned interest
thereon or shall ever be required to pay interest thereon in excess of the
maximum amount that may be lawfully contracted for, charged, or received under
applicable Law from time to time in effect, and the provisions of this section
shall control over all other provisions of the Loan Documents which may be in
conflict or apparent conflict herewith. Lender Parties expressly disavow any
intention to contract for, charge, or receive excessive unearned interest or
finance charges in the event the maturity of any Obligation is accelerated. If
(a) the maturity of any Obligation is accelerated for any reason, (b) any
Obligation is prepaid and as a result any amounts held to constitute interest
are determined to be in excess of the legal maximum, or (c) any Lender or any
other holder of any or all of the Obligations shall otherwise collect moneys
which are determined to constitute interest which would otherwise increase the
interest on any or all of the Obligations to an amount in excess of that
permitted to be contracted for, charged or received by applicable Law then in
effect, then all sums determined to constitute interest in excess of such legal
limit shall, without penalty, be promptly applied to reduce the then outstanding
principal of the related Obligations or, at such Lender’s or holder’s option,
promptly returned to Borrower or other payor thereof upon such determination. In
determining whether or not the interest paid or payable, under any specific
circumstance, exceeds the maximum amount permitted under applicable Law, Lender
Parties and Restricted Persons (and any other payors thereof) shall to the
greatest extent permitted under applicable Law, (i) characterize any
non-principal payment as an expense, fee or premium rather than as interest,
(ii) exclude voluntary prepayments and the effects thereof, and (iii) amortize,
prorate, allocate, and spread the total amount of interest throughout the entire
contemplated term of the instruments evidencing the Obligations in accordance
with the amounts outstanding from time to time thereunder and the maximum legal
rate of interest from time to time in effect under applicable Law in order to
lawfully charge the maximum amount of interest permitted under applicable Law.
In the event applicable Law provides for an interest ceiling under Chapter 303
of the Texas Finance Code (the “Texas Finance Code”) as amended, to the extent
that the Texas Finance Code is mandatorily applicable to any Lender, for that
day, the ceiling shall be the “weekly ceiling” as defined in

83


--------------------------------------------------------------------------------


the Texas Finance Code, provided that if any applicable Law permits greater
interest, the Law permitting the greatest interest shall apply. In no event
shall Chapter 346 of the Texas Finance Code apply to this Agreement or any other
Loan Document, or any transactions or loan arrangement provided or contemplated
hereby or thereby. In no event shall the aggregate “interest” (as defined in
section 347 of the Criminal Code (Canada)) payable under the Loan Documents
exceed the maximum effective annual rate of interest on the “credit advanced”
(as defined in that section) permitted under that section and, if any payment,
collection or demand pursuant to this Agreement in respect of “interest” (as
defined in that section) is determined to be contrary to the provisions of that
section, such payment, collection or demand shall be deemed to have been made by
mutual mistake of Borrowers, Agents and Lenders and the amount of such excess
payment or collection shall be refunded to the relevant Borrower. For purposes
of the Canadian Notes, the effective annual rate of interest shall be determined
in accordance with generally accepted actuarial practices and principles over
the term applicable thereto on the basis of annual compounding of the lawfully
permitted rate of interest and, in the event of dispute, a certificate of a
Fellow of the Canadian Institute of Actuaries appointed by Canadian
Administrative Agent shall be prima facie evidence, for the purposes of such
determination.

Section 10.11.   Right of Offset.   At any time and from time to time during the
continuance of any Event of Default, each Lender is hereby authorized to offset
against the Obligations then due and payable (without notice to any Restricted
Person), (a) any and all moneys, securities or other property (and the proceeds
therefrom) of such Restricted Person now or hereafter held or received by or in
transit to any Lender from or for the account of such Restricted Person, whether
for safekeeping, custody, pledge, transmission, collection or otherwise, (b) any
and all deposits (general or special, time or demand, provisional or final) of
such Restricted Person with any Lender, and (c) any other credits and claims of
such Restricted Person at any time existing against any Lender, including claims
under certificates of deposit.

Section 10.12.   Termination; Limited Survival; Payments Set Aside.   In its
sole and absolute discretion US Borrower may at any time that no Obligations are
owing or outstanding elect in a written notice delivered to Administrative Agent
to terminate this Agreement. Upon receipt by Administrative Agent of such a
notice, if no Obligations are then owing or outstanding this Agreement and all
other Loan Documents shall thereupon be terminated and the parties thereto
released from all prospective obligations thereunder. Notwithstanding the
foregoing or anything herein to the contrary, any waivers or admissions made by
any Restricted Person in any Loan Document, any Obligations under Sections 3.2
through 3.6, and any obligations which any Person may have to indemnify or
compensate any Lender Party shall survive any termination of this Agreement or
any other Loan Document. At the request and expense of Borrower, Administrative
Agent shall prepare and execute all necessary instruments to reflect and effect
such termination of the Loan Documents. Administrative Agent is hereby
authorized to execute all such instruments on behalf of all Lenders, without the
joinder of or further action by any Lender.

To the extent that any payment by or on behalf of any Borrower is made to any
Agent, the LC Issuer or any Lender, or any Agent, the LC Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent, the LC Issuer or such Lender in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any debtor relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the LC Issuer severally agrees to pay to such Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by such Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the Federal Funds Rate from
time to time in effect, in the applicable currency of such recovery or payment.
The obligations of the

84


--------------------------------------------------------------------------------


Lenders and the LC Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

Section 10.13.   Severability.   If any term or provision of any Loan Document
shall be determined to be illegal or unenforceable all other terms and
provisions of the Loan Documents shall nevertheless remain effective and shall
be enforced to the fullest extent permitted by applicable Law.

Section 10.14.   Counterparts.   This Agreement may be separately executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to constitute one
and the same Agreement.

Section 10.15.   Waiver of Jury Trial.   EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.16.   USA PATRIOT Act Notice.   Each Lender that is subject to the
Act (as hereinafter defined) and each Agent (for itself and not on behalf of any
Lender) hereby notifies each Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law November 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or such Agent,
as applicable, to identify such Borrower in accordance with the Act.

Section 10.17.   Reallocation of Commitments under Existing Agreement.   In
connection with the amendment and restatement of the Existing Agreement pursuant
hereto, Borrowers, Administrative Agent and Lenders shall as of the Closing Date
make adjustments to the outstanding principal amount of “US Loans” and “Canadian
Loans” under the Existing Agreement (as such terms are defined therein) (but not
any interest accrued thereon prior to the Closing Date or any accrued commitment
fees under the Existing Agreement prior to the Closing Date), including the
borrowing of additional US Loans and/or Canadian Loans hereunder and the
repayment of US Loans and/or Canadian Loans plus all applicable accrued
interest, fees and expenses as shall be necessary to provide for US Loans by
each US Lender in the amount of its US Percentage Share of all US Loans as of
the Closing Date and for Canadian Loans by each Canadian Lender in the amount of
its new Canadian Percentage Share of all Canadian Loans as of the Closing Date,
but in no event shall such adjustment of any Eurodollar Loans (i) constitute a
payment or prepayment of all or a portion of any Eurodollar Loans or
(ii) entitle any Lender to any reimbursement under Section 3.6 hereof, and each
Lender shall be deemed to have made an assignment of its outstanding Loans and
commitments under the Existing Agreement, and assumed outstanding Loans and
commitments of other Lenders under the Existing Agreement as may be necessary to
effect the foregoing.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

85


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.

US BORROWER:

PLAINS ALL AMERICAN PIPELINE, L.P.

 

By:

PLAINS AAP, L.P.,

 

 

its general partner

 

By:

PLAINS ALL AMERICAN GP LLC,

 

 

its general partner

 

By:

 

 

 

Al Swanson

 

 

Vice President—Finance and Treasurer

CANADIAN BORROWERS:

PMC (NOVA SCOTIA) COMPANY

 

By:

 

 

 

Al Swanson

 

 

Vice President and Treasurer

 

PLAINS MARKETING CANADA, L.P.

 

By:

PMC (NOVA SCOTIA) COMPANY,

 

 

its general partner

 

By:

 

 

 

Al Swanson

 

 

Vice President and Treasurer

GUARANTOR:

PLAINS ALL AMERICAN PIPELINE, L.P.

 

By:

PLAINS AAP, L.P.,

 

 

its general partner

 

By:

PLAINS ALL AMERICAN GP LLC,

 

 

its general partner

 

By:

 

 

 

Al Swanson

 

 

Vice President—Finance and Treasurer

Address for Borrowers and Guarantors:

333 Clay Street, Suite 1600

 

Houston, Texas 77002

 

Attention: Al Swanson

 

Telephone: (713) 646-4455

 

Fax: (713) 646-4564

 

Website: www.paalp.com

 

86


--------------------------------------------------------------------------------


BANK  OF AMERICA, N.A.,

 

Administrative Agent

 

By:

 

 

 

Name:

 

 

Title:

 

BANK  OF AMERICA, N.A.,

 

LC Issuer and a Lender

 

By:

 

 

 

Name:

 

 

Title:

 

BANK  OF AMERICA, N.A.,

 

acting through its Canada Branch,

 

as Canadian Administrative Agent, Canadian LC

 

Issuer and a Canadian Lender

 

By:

 

 

 

Name:

 

 

Title:

 

87


--------------------------------------------------------------------------------


WACHOVIA BANK, NATIONAL ASSOCIATION,

 

Co-Syndication Agent and a Lender

 

By:

 

 

 

Name:

 

 

Title:

 

CONGRESS FINANCIAL CORPORATION

 

(CANADA), a Canadian Lender

 

By:

 

 

 

Name:

 

 

Title:

 

88


--------------------------------------------------------------------------------


JPMORGAN CHASE BANK, N.A.,

 

Co-Syndication Agent and a Lender

 

By:

 

 

 

Name:

 

 

Title:

 

JPMORGAN CHASE BANK, N.A.,

 

TORONTO BRANCH, a Canadian Lender

 

By:

 

 

 

Name:

 

 

Title:

 

89


--------------------------------------------------------------------------------


FORTIS CAPITAL CORP.,

 

Co-Documentation Agent and a Lender

 

By:

 

 

 

Name:

 

 

Title:

 

By:

 

 

 

Name:

 

 

Title:

 

FORTIS CAPITAL (CANADA) LTD.,

 

a Canadian Lender

 

By:

 

 

 

Name:

 

 

Title:

 

By:

 

 

 

Name:

 

 

Title:

 

90


--------------------------------------------------------------------------------


CITIBANK, N.A.,

 

Co-Documentation Agent and a Lender

 

By:

 

 

 

Name:

 

 

Title:

 

CITIBANK, N.A., Canadian branch,

 

a Canadian Lender

 

By:

 

 

 

Name:

 

 

Title:

 

91


--------------------------------------------------------------------------------


BNP PARIBAS,

 

Co-Documentation Agent and a Lender

 

By:

 

 

 

Name:

 

 

Title:

 

By:

 

 

 

Name:

 

 

Title:

 

BNP PARIBAS CANADA, a Canadian Lender

 

By:

 

 

 

Name:

 

 

Title:

 

By:

 

 

 

Name:

 

 

Title:

 

92


--------------------------------------------------------------------------------


 

WELLS FARGO BANK,

 

Managing Agent and a Lender

 

By:

 

 

 

Name:

 

 

Title:

 

93


--------------------------------------------------------------------------------


 

THE BANK OF NOVA SCOTIA,

 

Managing Agent and a Lender

 

By:

 

 

 

Name:

 

 

Title:

 

THE BANK OF NOVA SCOTIA,

 

a Canadian Lender

 

By:

 

 

 

Name:

 

 

Title:

 

94


--------------------------------------------------------------------------------


 

U.S. BANK NATIONAL ASSOCIATION,

 

Managing Agent and a Lender

 

By:

 

 

 

Name:

 

 

Title:

 

95


--------------------------------------------------------------------------------


 

SUNTRUST BANK,

 

Managing Agent and a Lender

 

By:

 

 

 

Name:

 

 

Title:

 

96


--------------------------------------------------------------------------------


 

UBS LOAN FINANCE LLC,

 

Managing Agent and a Lender

 

By:

 

 

 

Name:

 

 

Title:

 

By:

 

 

 

Name:

 

 

Title:

 

UBS AG CANADA BRANCH,

 

a Canadian Lender

 

By:

 

 

 

Name:

 

 

Title:

 

By:

 

 

 

Name:

 

 

Title:

 

97


--------------------------------------------------------------------------------


 

 

UFJ BANK LTD., NEW YORK BRANCH,

 

a Lender

 

By:

 

 

 

Name:

 

 

Title:

 

98


--------------------------------------------------------------------------------


SUMITOMO MITSUI BANKING CORPORATION,
a Lender

 

By:

 

 

 

Name:

 

 

Title:



SUMITOMO MITSUI BANKING
CORPORATION OF CANADA, a Lender

 

By:

 

 

 

Name:

 

 

Title:

 

99


--------------------------------------------------------------------------------


 

UNION BANK OF CALIFORNIA, N.A.,
a Lender

 

By:

 

 

 

Name:

 

 

Title:



UNION BANK OF CALIFORNIA, N.A.,
CANADA BRANCH, a Lender

 

By:

 

 

 

Name:

 

 

Title:

 

100


--------------------------------------------------------------------------------


 

ROYAL BANK OF CANADA,
a Lender

 

By:

 

 

 

Name:

 

 

Title:

 

101


--------------------------------------------------------------------------------


 

SOCIETE GENERALE,
a Lender

 

By:

 

 

 

Name:

 

 

Title:

 

By:

 

 

 

Name:

 

 

Title:



SOCIETE GENERALE (CANADA)

 

By:

 

 

 

Name:

 

 

Title:

 

By:

 

 

 

Name:

 

 

Title:

 

102


--------------------------------------------------------------------------------


 

HSBC BANK USA, NATIONAL ASSOCIATION
a Lender

 

By:

 

 

 

Name:

 

 

Title:



HSBC BANK USA, NATIONAL ASSOCIATION,
TORONTO BRANCH, a Canadian Lender

 

By:

 

 

 

Name:

 

 

Title:

 

103


--------------------------------------------------------------------------------


DNB NOR BANK ASA,
a Lender

 

By:

 

 

 

Name:

 

 

Title:

 

By:

 

 

 

Name:

 

 

Title:

 

104


--------------------------------------------------------------------------------


COMMERZBANK AG, NEW YORK AND
GRAND CAYMAN BRANCHES, a Lender

 

By:

 

 

 

Name:

 

 

Title:

 

By:

 

 

 

Name:

 

 

Title:

105


--------------------------------------------------------------------------------


COMERICA BANK,
a Lender

 

By:

 

 

 

Name:

 

 

Title:

 

COMERICA BANK, CANADA BRANCH,
a Lender

 

By:

 

 

 

Name:

 

 

Title:

106


--------------------------------------------------------------------------------


AMEGY BANK NATIONAL ASSOCIATION,
a Lender

 

By:

 

 

 

Name:

 

 

Title:

107


--------------------------------------------------------------------------------


ING CAPITAL LLC, a Lender

 

By:

 

 

 

Name:

 

 

Title:

 

108


--------------------------------------------------------------------------------